Case 1:19-cv-00050-RJL Document 32-1 Filed 11/14/19 Page 1 of 125




                         Exhibit A
Case 1:19-cv-00050-RJL Document 32-1 Filed 11/14/19 Page 2 of 125




                     INTERNAL REVENUE SERVICE




                         Fiscal Year 2020
             LAPSED APPROPRIATIONS CONTINGENCY PLAN




                                                       September 20, 2019
Case 1:19-cv-00050-RJL Document 32-1 Filed 11/14/19 Page 3 of 125
     IRS FY2020 Lapsed Appropriations Contingency Plan




                        Intentionally left blank




Intentionally left blank




 08/01/2019                                           Page 2
            Case 1:19-cv-00050-RJL Document 32-1 Filed 11/14/19 Page 4 of 125
                      IRS FY2020 Lapsed Appropriations Contingency Plan

                                                             Table of Contents
IRS SERVICEWIDE SUMMARY OF SHUTDOWN IMPACT ......................................................................... 5
OVERVIEW ................................................................................................................................................... 6
PURPOSE ..................................................................................................................................................... 7
  A. Activities Otherwise Authorized by Law ................................................................................................... 7
  B. Activities Necessary to Safeguard Human Life or Protect Government Property .................................... 8
  C. Activities Necessary for Orderly Agency Shutdown ................................................................................. 8
DISASTER OR EMERGENCY RESPONSE/RECOVERY ............................................................................ 8
EFFECTING THE PLAN .............................................................................................................................. 10
SHUTDOWN PREPARATION ..................................................................................................................... 11
  A. Service Contact ..................................................................................................................................... 11
  B. Current List of Functions........................................................................................................................ 11
  C. Excepted Activities................................................................................................................................. 11
  D. Non-Excepted Activities ......................................................................................................................... 13
  E. Employee Notification Procedures ......................................................................................................... 13
  F. Substitution of Personnel in the Contingency Plan ................................................................................ 15
SHUTDOWN IMPLEMENTATION ............................................................................................................... 16
  A. Shutdown Procedures ................................................................................................................................ 16
REACTIVATION OF FUNCTIONS .............................................................................................................. 18
APPENDIX A ............................................................................................................................................... 20
     Office of the Commissioner ................................................................................................................. 21
     Appeals ............................................................................................................................................... 22
     Counsel............................................................................................................................................... 24
     Chief Financial Officer (CFO) .............................................................................................................. 28
     Communications and Liaison (C&L).................................................................................................... 30
     Criminal Investigation (CI) ................................................................................................................... 32
     Equity, Diversity and Inclusion (EDI) ................................................................................................... 38
     Human Capital Office (HCO)............................................................................................................... 40
     Information Technology (IT) ................................................................................................................ 45
     Large Business and International Division (LB&I) ............................................................................... 75
     Office of Professional Responsibility (OPR) ........................................................................................ 80
     Online Services (OLS) ........................................................................................................................ 81
     Privacy, Government Liaison & Disclosure (PGLD) ............................................................................ 82
     Procurement ....................................................................................................................................... 85
     Research, Applied Analytics, and Statistics (RAAS) ........................................................................... 86
     Return Preparer Office (RPO) ............................................................................................................. 88
     Small Business/Self-Employed (SBSE) .............................................................................................. 89
     Tax Exempt Government Entities (TEGE) ........................................................................................ 100
     Taxpayer Advocate Service (TAS) .................................................................................................... 102
     Wage and Investment (WI) ............................................................................................................... 103
     Whistleblower Office (WBO) ............................................................................................................. 116
APPENDIX B ............................................................................................................................................. 117




               08/01/2019                                                                                                   Page 3
Case 1:19-cv-00050-RJL Document 32-1 Filed 11/14/19 Page 5 of 125
     IRS FY2020 Lapsed Appropriations Contingency Plan




Intentionally left blank




 08/01/2019                                           Page 4
         Case 1:19-cv-00050-RJL Document 32-1 Filed 11/14/19 Page 6 of 125
                 IRS FY2020 Lapsed Appropriations Contingency Plan

IRS SERVICEWIDE SUMMARY OF SHUTDOWN IMPACT

This FY2020 IRS Shutdown Contingency Plan reflects the following totals who are designated as “excepted/exempt”
and would be retained in the case of a lapse shutdown.

Non-Filing Season – 13,191 employees (16.6% of the total employee population of 79,304 as of 6/22/2019)
Filing Season – 47,009 employees (59.3% of the total employee population of 79,304 as of 6/22/2019)

                                                                         Non-Filing Season        Filing Season
                                                                      10-01-2019 to 12-31-2019 01-01-2020 to 04-30-
               Lapse Plan Summary Overview                                      and                    2020
                                                                      05-01-2020 to 09-30-2020
 Estimated time (to nearest half day) required to complete
 shutdown activities:
                                                                       Up to half a workday     Up to half a workday

 Total number of agency employees expected to be on board                     79,304                   79,304
 before implementation of the plan:                                      (as of 6/22/2019)        (as of 6/22/2019)

 Total number of employees to be retained under the plan for each of the following categories:
  A1 - Compensation is financed by a resource other than annual
  appropriations:
                                                                               643                      773
  A2 - Necessary to perform activities expressly authorized by law:

  A3 - Necessary to perform activities necessarily implied by law:             2,465                   14,634
  Necessary to the discharge of the President's constitutional
  duties and powers:
  B - Necessary to protect life and property:                                 10,066                   31,585
  C - Employees performing shutdown actives > ½ day                             17                       17
 Brief summary of significant agency activities that will continue during a lapse:
  Examples (Category A3):
     • Maintaining minimum staff necessary to handle budget matters related to the lapse in appropriations
     • Services performed by the IRS that are necessary to the Social Security Administration’s carrying out
        certain functions that would continue despite a lapse in appropriations
     • Services performed by the IRS that are necessary to the Office of Personnel Management’s (OPM)
        carrying out certain exempt functions, i.e., processing retirement packages, Selective Service verifications,
        adjudicating background investigations, etc.
     • Activities necessary for the payment of refunds




           08/01/2019                                                                         Page 5
          Case 1:19-cv-00050-RJL Document 32-1 Filed 11/14/19 Page 7 of 125
                 IRS FY2020 Lapsed Appropriations Contingency Plan


      Brief summary of significant agency activities that will continue during a lapse (cont):


   Examples (Category B):
     • Completion and testing of the upcoming Filing Year programs
     • Processing Remittances including Payment Perfection
     • Processing disaster Relief Transcripts
     • Mail Processing (remittances, etc.)
     • Responding to taxpayer filing season questions (call sites)
     • Continuing the IRS’ computer operations to prevent the loss of data
     • Protection of statute expiration, bankruptcy, liens and seizure cases
     • Upcoming Tax Year forms design and printing
     • Protecting Federal lands, buildings, and other property owned by the United States
     • Minimal building facilities personnel to maintain safe conditions for excepted personnel
     • Maintaining minimum staff necessary to perform accounting functions and to prevent the loss of
        accounting data
     • Administering contracts related to safety of human life or protection of Government property
     • Maintaining criminal law enforcement and undercover operations
     • Maintenance of existing On-line Applicant (OLA) applications and messaging updates

   Examples (Category C): Shutdown of Operations
     • Shutdown notification activities such as processing furlough/RIF notices
     • Performing payroll functions for the period just prior to the appropriation lapse
     • Finalizing “in-process” personnel action requests (PARs)
     • Completing inventories of property
     • Securing and storing equipment, records, files, and work in progress
 Brief summary of significant agency activities that will cease during a lapse:

      •     Processing Non-Disaster Relief transcripts
      •     Most Headquarters and administrative functions not related to the safety of life and protection of property
      •     All audit functions, and examination of returns
      •     Non-automated collections
      •     Legal counsel re non-excepted activities
      •     Taxpayer services such as responding to taxpayer questions (call sites) (during Non-Filing Season)
      •     Information systems functions (except as necessary to prevent loss of data in process and revenue
            collections)
      •     Planning, research, training and development activities (except as necessary to perform excepted
            activities, e.g., filing season or needed to perform exempt activities)

OVERVIEW

The IRS Lapse in Appropriations Contingency Plan describes actions and activities for the first five (5) business days
following a lapse in appropriations. The plan is updated annually in accordance with guidance from the Office of
Management and Budget (OMB) and the Department of Treasury. While we do not anticipate using the plan, prudent
management requires that agencies prepare for this contingency.

In fiscal year 2020, if the IRS is confronted by a lapse in appropriations during the Tax Year 2019 filing season, the
IRS will need to continue return processing activities to the extent necessary to protect Government property, to


           08/01/2019                                                                        Page 6
          Case 1:19-cv-00050-RJL Document 32-1 Filed 11/14/19 Page 8 of 125
                 IRS FY2020 Lapsed Appropriations Contingency Plan

include tax revenue, maintain the integrity of the federal tax collection process, along with other activities authorized
under the Anti-Deficiency Act, including processing of tax refunds for payment.

Accordingly, in a shutdown during the filing season, the IRS must except additional positions beyond those identified
in the Non-Filing Season Plan. In the event the lapse extends beyond five (5) business days, the Deputy
Commissioner for Operations Support will direct the IRS Human Capital Officer to reassess ongoing activities and
identify necessary adjustments of excepted positions and personnel.

This IRS Lapsed Appropriations Contingency Plan includes:

      ◦     Special Activities and Situations - Identified activities continuing or that might be activated during the
            shutdown period such as legislated programs, disasters or emergencies.

      ◦     Shutdown Preparation - Specific actions the agency has taken to assure efficient coordination of a
            shutdown should one occur, i.e., identifying continuing activities and support positions and personnel and
            documenting steps for implementing activities.

      ◦     Shutdown Implementation -The steps and activities IRS will take to initiate a shutdown, during a
            shutdown, and the communications to employees, managers, Treasury, Congressional staff, the National
            Treasury Employees Union (NTEU), media, and external stakeholders such as excepted contractors; will
            include, as appropriate, notification of shutdown, appeals rights, excepted activities and employees, and
            recall.

      ◦     Reactivation of Functions - The notification of funding and recall procedures and policies to coordinate
            employees’ return to work and any post-implementation bargaining.

PURPOSE

This Plan is developed for implementation during a lapse in annual appropriations to comply with the requirements of
the Anti-Deficiency Act, 31 U.S.C. §§ 1341 and 1342. The Act prohibits agencies from obligating funds exceeding, or
in advance of, appropriations and from employing personnel during a lapse in appropriations except as described
below.

During a lapse, the IRS may continue certain activities that fall under established exceptions to the Anti-Deficiency
Act. Employees may be designated as excepted only to perform work directly associated with those activities, and
only for time necessary to complete that work. For example, if an employee is needed for three hours per week to
safeguard revenue arriving by mail, the employee should be instructed to report to work only for those three hours.
(In some cases, an excepted employee may need to remain in the office during an interval between the performance
of excepted functions; in that situation, and only in that situation, an excepted employee may perform non-excepted
functions during the shutdown.)

A. Activities Otherwise Authorized by Law

During a shutdown, agencies may continue performing activities to the extent such activities are (1) supported by
funding that does not expire at the end of the fiscal year (e.g., multi-year and indefinite appropriations), which do not
require enactment of annual appropriations legislation; (2) authorized by statutes that expressly permit obligations in
advance of appropriations; and (3) authorized by necessary implication from the specific terms of duties that have
been imposed on, or of authorities that have been invested in, the agency. See 43 Op. Attorney Gen. 293, 296-301
(1981). Accordingly, certain agency functions funded through annual appropriations may continue despite a lapse in
their appropriations because the lawful continuation of other activities necessarily implies that these functions must
continue as well. For instance, the Government funds Social Security payments out of an indefinite appropriation,


           08/01/2019                                                                           Page 7
         Case 1:19-cv-00050-RJL Document 32-1 Filed 11/14/19 Page 9 of 125
                 IRS FY2020 Lapsed Appropriations Contingency Plan

and therefore may continue making these payments during a shutdown. Consequently, IRS employees who support
this function may continue doing so during a shutdown, even though their salaries come out of annual appropriations.
See generally 43 Op. Attorney Gen. at 298. Similarly, tax refunds are paid from the permanent, indefinite refund
appropriation (31 U.S.C. § 1324) and activities necessary to issue the refunds may continue during a shutdown.

B. Activities Necessary to Safeguard Human Life or Protect Government Property

The second category represents exceptions authorized under 31 U.S.C. § 1342 for emergencies involving the
protection of life or property. The Attorney General has described the following rules for interpreting the scope of
these exceptions:

     (1) There must be some reasonable and articulable connection between the function to be
           performed and the safety of human life or protection of property.

     (2) There must be some reasonable likelihood that the safety of human life or the protection of
           property would be compromised, in some significant degree, by delay in the performance of the
           function in question.

See Memorandum for the Director of the Office of Management and Budget, Gov’t Operations in the Event of a
Lapse in Appropriations, O.L.C. Opinion (Aug. 16, 1995) (citing 43 Op. Attorney Gen. at 302).

Relevant authority has established that tax revenues constitute Government property which the Service must
safeguard during a lapse in appropriations. See Memorandum for Heads of Executive Departments and Agencies,
Agency Operations in the Absence of Appropriations, Office of Management and Budget (Nov. 17, 1981); and
Memorandum for the Assistant Secretary (Administration), Operating During a Hiatus in Appropriations, General
Counsel of the Treasury 4 (Sept. 2, 1982). Accordingly, during a lapse in appropriations, the Service may continue
processing tax returns to ensure the protection of those returns that contain remittances. Activities necessary to
protect other types of Government property, including computer data and Federal lands and buildings, may continue
during a shutdown as well.

C. Activities Necessary for Orderly Agency Shutdown

The Attorney General has stated that activities authorized by “necessary implication” from other authorized duties
include those associated with “minimal obligations to closing the agency.” O.L.C. Opinion (Aug. 16, 1995).
Accordingly, consistent practice over time “has provided for the orderly termination of those functions that may not
continue during a period of lapsed appropriations.” Id. During a Government shutdown, the Service may therefore
perform those functions necessary to close-down agency functions that may not continue. In cases where these
activities require more than a half day to effect, or intermittent completion during the furlough period, the associated
positions are identified as Category “C” for purposes of this plan.

DISASTER OR EMERGENCY RESPONSE/RECOVERY

In the event a response to a disaster or emergency is required during a Lapse in Appropriations, the IRS will amend
this plan to activate Disaster Response/Recovery efforts to support activities in three areas.
    •    Incident Management/Business Activities - Account for People and Property during a disaster; provide
         guidance/oversight during a disaster impacting IRS facilities.
    •    Agency Support - If a disaster arises during the lapse period, the IRS Human Capital Officer, at the direction
         of the Deputy Commissioner for Operations Support, will coordinate the agency-wide reassessment of
         excepted activities and adjust excepted positions accordingly.



           08/01/2019                                                                          Page 8
        Case 1:19-cv-00050-RJL Document 32-1 Filed 11/14/19 Page 10 of 125
                IRS FY2020 Lapsed Appropriations Contingency Plan

These activities if required and authorized would be added under Category B, activities necessary to safeguard
human life or protect government property.

Disaster Relief (IRM 25.16.1, Special Topics, Disaster Assistance & Emergency Relief)
The IRS will assist the Federal Emergency Management Agency (FEMA) by responding to disaster assistance calls
from victims following a Presidential declaration of a major disaster or emergency.
    •   Call-Site Services - IRS has a Memorandum of Understanding (MOU) with FEMA to provide call site
        services accepting FEMA tele-registrations from disaster victims. FEMA invokes the MOU under a Mission
        Assignment following a disaster declaration and reimburses IRS for this service. IRS partners with FEMA to
        route their calls through the IRS network where calls are answered by telephone assistors in Accounts
        Management (Atlanta, Buffalo, Dallas, Philadelphia); Submission Processing (Austin, Kansas City); and
        Automated Collection Services (Atlanta, Austin, Buffalo, Fresno, Kansas City). The support positions for this
        work may be full- or part-time, depending on need determinations from FEMA. This work if in effect would
        continue during a shutdown under Category A1.
    •   W&I Toll-free Emergency Hotline - Answers emergency and disaster-related questions as a normal
        course of business. This Hotline answers taxpayer inquiries concerning Federally declared disasters, while
        serving in a Combat Zone, or as a victim of terrorist activities. Employees assist anyone who has a tax
        questions, wants to know about available tax relief, or is unable to meet their federal tax obligations because
        of the situation or event. Any business unit determination to continue these services during a lapse would be
        under Category B. However, for purposes of this Plan this service will cease.
        Should the Hotline be reactivated in the event of a disaster, activities would be initiated under Category B.
    •   Disaster Recovery Centers (DRCs) - The IRS provides local staffing at DRCs on an Ad Hoc basis to
        provide tax-related assistance and support to disaster victims. Since this is considered IRS work, we are not
        reimbursed for this service. These activities generally would not continue during shutdown. However, if
        SBSE determines that these services would continue during a lapse, this activity would be under Category
        B. There are currently eight North Carolina DRC sites being staffed by 10 employees. There are currently
        four South Carolina DRC sites being staffed by four employees.
    •   Joint Field Offices - The IRS may also support FEMA and the Small Business Administration under a
        Mission Assignment at Joint Field Offices established to provide walk-in services to disaster victims. The
        IRS is reimbursed for these services and as such they would continue during shutdown if in process or
        would be ramped up if requested during a shutdown. (Category A1)
    •   Surge Capacity Force (SCF) - The IRS supports FEMA and SBA requests for volunteers to disseminate
        information and promote, register, and report on relief programs following a significant disaster (hurricane,
        wildfire, etc.). These activities may remain active in shut down situations. Employee salaries may be
        reimbursed by FEMA and SBA. (Category A1)
    •   Tax Return Transcripts (SBA) - The IRS has an agreement with the Small Business Administration (SBA)
        to provide expedited tax return account transcripts to disaster victims applying for disaster loans. This
        service is an IRS legislated mandate, and the function remains active in shut down situations. (Category A3)




           08/01/2019                                                                        Page 9
          Case 1:19-cv-00050-RJL Document 32-1 Filed 11/14/19 Page 11 of 125
                 IRS FY2020 Lapsed Appropriations Contingency Plan

EFFECTING THE PLAN

This plan will become effective after official notification is received from the Department of the Treasury. Such notification
may include additional guidance from the Office of Personnel Management and the Office of Management and Budget
that a lapse in appropriations is possible or in effect.

The notification process occurs as follows:

     1)    the Department of the Treasury contacts the IRS Human Capital Office (HCO);

     2)    the Human Capital Officer will contact the Deputy Commissioner for Operations Support;

     3)    the Human Capital Officer will contact the Chief Counsel and Heads of Office to direct shutdown
           implementation;

     4)    the Human Capital Officer notifies the National President of NTEU; and,

     5)    HCO begins preparation for an orderly shutdown based on the conditions of the directive(s). The shutdown
           and reactivation of the IRS are described in the following three sections of the plan:

                      •     SHUTDOWN PREPARATION

                      •     SHUTDOWN IMPLEMENTATION

                      •     REACTIVATION OF FUNCTIONS

                      •     APPENDIX A – LIST OF FUNCTIONS AND EXCEPTED ACTIVITIES

                      •     APPENDIX B – IRS EXCEPTED EMPLOYEE TOTALS (BY FUNCTION)




            08/01/2019                                                                         Page 10
         Case 1:19-cv-00050-RJL Document 32-1 Filed 11/14/19 Page 12 of 125
                 IRS FY2020 Lapsed Appropriations Contingency Plan

SHUTDOWN PREPARATION

A. Service Contact

The shutdown preparation phase begins when the Department of the Treasury officially advises IRS that a lapse in
appropriations is possible. Constant communication between the Department and the IRS is required. To facilitate
this activity a “service contact” and an “alternate” have been designated to communicate events as they occur and to
answer questions relevant to this process. For these reasons, the following information is provided:

           Service Contact:         IRS Human Capital Officer

           Alternate:               Deputy Commissioner for Operations Support

B. Current List of Functions

Business unit managers must review their Functional Activity/Program Office/Positions beginning on page 19 of this
document, and, if a furlough occurs, notify their employees as to whether they are designated “Excepted” or “Non-
Excepted” based on how their work activities are classified.

C. Excepted Activities

Category A: Authorized by Law and Funded

Excepted activities in this category include those authorized by law and those funded by multi-year, no-year, and
revolving funds or advance appropriations that would not be affected by a lapse in an annual appropriation. The
agency retains the discretion to determine whether employees funded by other than annual appropriations should
continue to report to work when other functions funded by annual appropriations will be shut down. Revolving funds
that operate almost entirely on offsetting collections from other Federal entities may also be forced to close, unless
sufficient retained earnings are available to forestall shutdown. Certain activities could be implicitly authorized
because of their connection with other operations that are excepted or for which funds otherwise continue to be
available. The following are Plan distinctions under Category A:

 Category A1 - funding other than annual appropriations is available to continue the function
  EXAMPLES (Category A1):
         • U.S. Certification Residency Program to issue Form 6166 to Taxpayers
         • Income Verification Express Service (IVES) and Revenue & Income Verification Service (RAIVS)
            Photocopy Programs.
         • Activities to implement the Tax Cuts and Jobs Ac if funding from this appropriation is available.

 Category A2 - funding is available through authorization to obligate in advance of appropriations

 Category A3 - function may continue based on authority necessarily implied by the specific terms of duties that
  have been imposed on, or of authorities that have been invested in, the agency

     EXAMPLES (Category A3):
     • Maintaining minimum staff necessary to handle budget matters related to the lapse in appropriations
     •    Services performed by the IRS that are necessary to the Social Security Administration’s carrying out
          certain functions that would continue despite a lapse in appropriations
     •    Services performed by the IRS that are necessary to the Office of Personnel Management’s (OPM)


           08/01/2019                                                                        Page 11
         Case 1:19-cv-00050-RJL Document 32-1 Filed 11/14/19 Page 13 of 125
                 IRS FY2020 Lapsed Appropriations Contingency Plan

          carrying out certain exempt functions, i.e., processing retirement packages, Selective Service verifications,
          adjudicating background investigations, etc.
     •    Activities necessary for the payment of refunds include:
              - Processing electronic returns through issuance of refunds
              - Processing Paper Refund Tax Returns through issuance of refunds
              - Processing 1040X Amended Refund Returns Adjustments including Carrybacks, Amended
                   Returns, Duplicate Filed Returns (DUPF), Correspondence, Injured Spouse Claims, Disaster
                   Claims, F843 Claim for Refund and Request for Abatement in support of issuing refunds
              - Processing Department of Defense Claims for refunds
              - Manual Refund Support - Clerical
              - Document preparation, screening and control of work in Image Control Team

Category B: Necessary for the Safety of Human Life or Protection of Government Property

The Budget Enforcement Act of 1990 amended the Anti-Deficiency Act, 31 U.S.C. § 1342, to make clear that
“regular, ongoing functions whose suspension would not pose an imminent threat to life and property” would not
qualify as excepted activities during a lapse in appropriations. The risk to life or property must be near at hand and
demand an immediate response. To ensure that employees only perform functions that meet this requirement, each
business unit will conduct regular meetings throughout a lapse in appropriations to identify actual imminent threats
and activate excepted personnel only as required to perform related excepted activities.

In addition, administrative, research, and other overhead activities supporting excepted activities should be carefully
reviewed to make certain their continuance is essential to carrying out such activities. When possible, essential
overhead activities should only be conducted on a limited or intermittent basis.

     EXAMPLES (Category B):

             •     Completion and testing of the upcoming Filing Year programs
             •     Processing Remittances including Payment Perfection
             •     Processing disaster Relief Transcripts
             •     Mail Processing (remittances, etc.)
             •     Responding to taxpayer filing season questions (call sites)
             •     Continuing the IRS’ computer operations to prevent the loss of data
             •     Protection of statute expiration, bankruptcy, liens and seizure cases
             •     Upcoming Tax Year forms design and printing
             •     Protecting Federal lands, buildings, and other property owned by the United States
             •     Minimal building facilities personnel to maintain safe conditions for excepted personnel
             •     Maintaining minimum staff necessary to perform accounting functions and to prevent the loss of
                   accounting data
             •     Administering contracts related to safety of human life or protection of Government property
             •     Maintaining criminal law enforcement and undercover operations
             •     Maintenance of existing On-line Applicant (OLA) applications and messaging updates



           08/01/2019                                                                         Page 12
         Case 1:19-cv-00050-RJL Document 32-1 Filed 11/14/19 Page 14 of 125
                 IRS FY2020 Lapsed Appropriations Contingency Plan

Category C: Necessary to Transition the Shutdown of Operations (and Intermittent Excepted Activities)

Agencies are authorized to obligate funds during periods of lapsed appropriations to bring about the orderly close-
down of non-excepted activities. Activities of employees during this period must be wholly devoted to close-down the
function. Upon completion of these activities, these employees would be released.

     Examples (Category C): Shutdown of Operations
     •     Shutdown notification activities such as processing furlough/RIF notices
     •     Performing payroll functions for the period just prior to the appropriation lapse
     •     Finalizing “in-process” personnel actions (PARs)
     •     Completing inventories of property
     •     Securing and storing equipment, records, files, and work in progress

     Examples (Category C): Intermittent Excepted Activities
     •     Time and Attendance (SETR) review, validation, signage and processing

D. Non-Excepted Activities

Non-excepted activities are all activities or programs other than those designated as “excepted” above. Positions in
these functions would be furloughed, where “excepted” positions would remain on duty. This could also include
positions that may have to be recalled if the furlough continues for more than a week.

     EXAMPLES (non-excepted activities):
     •     Processing Non-Disaster Relief transcripts
     •     Most Headquarters and administrative functions not related to the safety of life and protection of property
     •     All audit functions, and examination of returns
     •     Non-automated collections
     •     Legal counsel re non-excepted activities
     •     Taxpayer services such as responding to taxpayer questions (call sites) (during Non-Filing Season)
     •     Information systems functions (except as necessary to prevent loss of data in process and revenue
           collections)
     •     Planning, research, training and development activities (except as necessary to perform excepted, e.g.,
           filing season or needed to perform exempt activities)

E. Employee Notification Procedures

When the Human Capital Office receives information that a lapse in appropriations is possible or in effect, the
following steps will be implemented.

     Step 1 - The IRS Human Capital Officer, after conferring with the Deputy Commissioner for Operations Support,
     will notify Heads of Office to initiate agency shutdown pre-implementation and/or implementation procedures.

     Step 2 - If permitted by Treasury, the IRS Human Capital Officer may authorize the release of advance

           08/01/2019                                                                          Page 13
   Case 1:19-cv-00050-RJL Document 32-1 Filed 11/14/19 Page 15 of 125
            IRS FY2020 Lapsed Appropriations Contingency Plan

communications and/or notification to all employees (with cc to Chief Counsel) via email:
          providing details about a possible furlough and appeal rights;
          directing employees to visit the IRS Shutdown Recall Information website for furlough
           information and frequently asked questions and answers; and
          requesting employees to check the IRS Emergency Hotline and the www.irs.gov website for
           agency status updates.
     Campus managers will print the email and distribute hard copies to campus employees who do not
     have desktop or laptop computers. All managers will use telephone call trees to contact employees
     who are not on duty (AL, SL, AWOL, and LWOP) or are in travel status regarding the potential
     shutdown. Chief Counsel will issue a similar message to Counsel employees via their separate email
     system.
     In the event of an imminent furlough, further detailed instructions will be issued by HCO.

Step 3 - The Heads of Office will instruct their managers to notify and remind employees, including those on
travel, in training, and on leave, whether they are designated as excepted or non-excepted. These
notifications are initially oral (pre-shutdown), followed by written notification once a lapse is officially declared.

Step 4 - Managers will instruct all employees who are scheduled for travel or training status as to the
requirements of a possible shutdown in advance of travel or training.

Step 5 - Managers will inform employees that no new contracts funded through annual appropriations are to be
executed (initiated or signed), no purchase orders are to be issued, etc.

Step 6 - Managers will remind employees who are retained (excepted and exempt) during a shutdown due to a
lapse in appropriations that they are responsible for performing duties associated with shutdown activities and,
more importantly, protecting human life and health, government property, and essential operations for other
agencies. In addition, managers will continue to keep all employees informed of the current budget
status as events change.

Step 7a - The IRS Human Capital Officer will notify the NTEU of the possibility of, or a lapse in appropriations.
A copy of this Contingency Plan will be shared with NTEU.
     The National Agreement contains the procedures which will be followed regarding a shutdown due to
     a lapse in appropriations/debt ceiling limitation, failure to extend the debt ceiling, or lack of continuing
     resolution. Notification procedures to bargaining unit employees performing excepted functions are
     covered by these procedures. (The current procedures are set forth in Article 48 of the 2016 National
     Agreement.

Step 7b - The IRS Human Capital Officer will notify PMA and FMA of the possibility of, or a lapse in
appropriations.

Step 8 - Furlough letters will be used to officially notify all employees of the shutdown. The letters will be issued
electronically (via email). Campus managers will provide hard copies to campus employees who do not have
access to desktop or laptop computers.

Step 9 - The IRS Emergency Hotlines (Main and Campus) and the Employee Emergency section of IRS.gov
will be utilized to provide employees with updates on the agency’s operating status. During the shutdown
period, all hotlines will default to a national message rather than offering a local status report. These tools will
be updated nationally and locally when necessary to reflect:



      08/01/2019                                                                             Page 14
        Case 1:19-cv-00050-RJL Document 32-1 Filed 11/14/19 Page 16 of 125
                IRS FY2020 Lapsed Appropriations Contingency Plan

                    Normal operating status;
                    Furlough status; or
                    Recall.

F. Substitution of Personnel in the Contingency Plan

The head of each business unit is authorized to make substitutions of excepted employees in this Contingency Plan,
so long as the substituted personnel are performing authorized activities under the Plan. See IRS Contingency Plan,
Excepted Activities.




           08/01/2019                                                                     Page 15
       Case 1:19-cv-00050-RJL Document 32-1 Filed 11/14/19 Page 17 of 125
                IRS FY2020 Lapsed Appropriations Contingency Plan

SHUTDOWN IMPLEMENTATION

The shutdown phase begins when bureaus are notified that appropriations have lapsed and that a shutdown is to be
initiated.

A. Shutdown Procedures

     1. When a lapse occurs, except as identified, all normal operations will cease, and all further efforts will be
        devoted solely to close-down operations, protecting human life and health, protecting government property,
        and performing essential operations for outside agencies whose operations must continue. Management
        will determine the number of employees required to do this excepted work and this work only.

     2. Routine operations already in process at the time the lapse begins should be carried forward to completion
        or to a point where they can safely be interrupted to avoid losing the investment in the work which has
        already started. The invested work is a form of government property which should be protected from loss.
        Some examples are:

               •     Payroll functions
               •     Shutdown notification activities such as processing furlough/RIF notices
               •     Performing payroll functions for the period just prior to the appropriation lapse
               •     Completing “in-process” personnel actions (PARs)
               •     Completing inventories of property
               •     Securing and storing equipment, records, files, and work in progress

     3. Employees in a travel status will be notified by management whether to return home or to continue with
        their off-site business.

     4. Managers will advise employees who are scheduled to be on annual, sick, court, or military leave that, if a
        lapse in appropriations occurs while they are on leave, their leave will be canceled, and they will be placed
        in a furlough status. According to 5 CFR § 752.402, a furlough means “the placing of an employee in a
        temporary status without duties and pay because of lack of work or funds or other non-disciplinary
        reasons.”

     5. As stated in “1” above, when a lapse in appropriations occurs, essential operations for outside agencies
        whose operations must continue are allowable. For example:

               •     Those services performed by the IRS that are necessary to the Social Security Administration’s
                     and Office of Personnel Management’s carrying out certain functions that would continue
                     despite a lapse in appropriations.

     6. When a funding lapse becomes imminent, the IRS will implement furlough procedures. The procedures
        take into consideration the various categories of employees (managerial, bargaining unit, temporary, etc.).
        Continuing corporate support activities during furlough have been identified and procedures put in place to
        accommodate various sets of circumstances. In addition, each Functional Activity/Program Office has
        developed internal procedures to assure efficient shutdown implementation, operations during furlough and
        recall.

     7. Excepted contracts have been identified by the Business Units for continuing operations based upon the
        criteria established by law. A list of IRS and DO contracts identified as excepted will be posted on IRS.gov.



          08/01/2019                                                                          Page 16
  Case 1:19-cv-00050-RJL Document 32-1 Filed 11/14/19 Page 18 of 125
             IRS FY2020 Lapsed Appropriations Contingency Plan

    Prime vendors will be notified by email to visit the IRS website to learn if their contract is excepted.
    Questions concerning their contract’s status will be directed to the Procurement Lapse email account. The
    Contracting Officer contact for questions is Proc.Lapse@IRS.gov.
             The Chief Procurement Officer will issue an all Procurement employee email to include
              contracting matters upon notice to begin the shutdown process.
             Contract restoration notifications will be published on the IRS website www.IRS.gov.
    In the event of a lapse in appropriations, all vendors and business units requiring Procurement support will
    be advised to contact the Procurement Lapse email account, Proc.Lapse@IRS.gov.
    The processes described above will be utilized for all acquisitions awarded and/or maintained by the Office
    of Procurement for IRS and Treasury Departmental Offices customers.

8. Actions necessary to transfer real and personal property will require some coordination within the IRS and
    with other agencies supporting the IRS. In some instances, because of a significant connection with other
    agencies, activities may be continued according to law.

9. Functional Activities/Program Offices categorized as “non-excepted” have indicated that there are no
    exceptions from the total dismissal in shutdown situations.




     08/01/2019                                                                        Page 17
        Case 1:19-cv-00050-RJL Document 32-1 Filed 11/14/19 Page 19 of 125
                 IRS FY2020 Lapsed Appropriations Contingency Plan

REACTIVATION OF FUNCTIONS

Reactivation of functions (resumption of normal operations) is effected when funds are appropriated for the IRS to
continue its mission. Upon this event, all furloughed employees can return to work. HCO initiates the IRS reactivation
by providing IRS Communications and Liaison (C&L), Senior Commissioner-Continuity Operations (SCR-CO) and
Wage and Investment (W&I) Communications with current, updated information. C&L, SCR-CO and W&I
Communications will update the IRS Emergency Information Hotlines and the Employee Emergency section of
IRS.gov, and Campus news sites Telephone systems are accessible for employees who are deaf or hard of hearing.
If telephone services are not available, a central point of contact will be established where employees may obtain
information. A message from the IRS Human Capital Officer is pushed from the *IRS Human Capital Office mailbox
notifying all employees of initiation of Reactivation procedures.

Following issuance of the Reactivation message, the business unit Call Tree process will notify employees that
agency funding has been authorized, that the IRS is operational and recall employees back to work. Media outlets
will augment Call Tree notifications to employees that.

C&L Media Relations will provide news media notification to help facilitate news coverage of reopening as necessary.
Employees are expected to ensure management has their contact information for recall, and to listen to radio and/or
television broadcasts to learn when an appropriation or continuing resolution has been signed or to confirm the
agency’s operating status using either the IRS Emergency Information Hotline or IRS.gov.

Employees are expected to report to work no later than four (4) hours following notification by management if it
occurs on a scheduled workday, or report on their next regularly scheduled workday. If the notification contains more
specific instructions on when to report to work, employees are to follow those instructions. An unscheduled leave
policy will be in effect on the day the IRS is re-opened.

If there is an unanticipated change in the terms and conditions of employment of bargaining unit employees because
of the implementation of this Contingency Plan, the IRS shall provide NTEU notice and opportunity to bargain such
change pursuant to the parties’ National Agreement and to the extent required by law.




           08/01/2019                                                                       Page 18
Case 1:19-cv-00050-RJL Document 32-1 Filed 11/14/19 Page 20 of 125
      IRS FY2020 Lapsed Appropriations Contingency Plan




Intentionally left blank




  08/01/2019                                          Page 19
             Case 1:19-cv-00050-RJL Document 32-1 Filed 11/14/19 Page 21 of 125
                IRS FY2020 Lapsed Appropriations Contingency Plan




                                    APPENDIX A
                     LIST OF FUNCTIONS AND EXCEPTED ACTIVITIES




08/01/2019                                        Page 20
                                  Case 1:19-cv-00050-RJL Document 32-1 Filed 11/14/19 Page 22 of 125
                                         IRS FY2020 Lapsed Appropriations Contingency Plan

                                                                                                       Non-Filing Season (NF)  Filing Season (FS)
                         Office of the Commissioner                                                    A1 A3 B C Total A1 A3 B C Total
                         •   Commissioner                                                               1 1               2   1 1               2
                         •   Chief of Staff                                                                 1        2    3        1      2     3
                         •   Deputy Commissioner for Services and Enforcement                                    4          4               4           4
                         •   Deputy Commissioner for Operations Support                                     1    3          4           1   3           4
                                                                                   Total # positions    1   3    7    2    13     1    3    7    2     13

      Office of the          Exception                                                      Detail of excepted positions by category
     Commissioner            NF    FS

                                               Category
Commissioner                 1       1        A1          Commissioner, Internal      •    Presidential appointee who is not subject to furlough. The Commissioner’s
                                                          Revenue Service                  salary is an obligation incurred by the year, without consideration of hours of
                                                                                           duty required and is not placed in a non-duty, non-pay status.
                             1       1        A3          Staff Assistant             •    Assists direction for the orderly shutdown of operations.
                                                                                      •    Provides support to the Commissioner. (As Needed)
                             1       1        A3          Chief of Staff              •    Provides direct support to the Commissioner to maintain effective excepted
                                                                                           operations during shutdown. (As Needed).
Chief of Staff               1       1        C           Director, Executive         •    Coordinates issuance of notifications, responds to questions concerning
                                                          Secretariat                      furlough, and Single-Entry Time Reporting (SETR) input. (As Needed)
                             1       1        C           Program Manager
Deputy Commissioner          1       1        B           DCSE                        •    Provides oversight of excepted activities and executive direction for the
for Services and             1       1        B           Assistant DCSE                   orderly shutdown of operations.
Enforcement (DCSE)           1       1        B           Senior Tax Policy           •    Provides direct support to the DCSE to maintain effective IRS operations
                                                          Advisor                          during shutdown. (As Needed)
                             1       1        B           Executive / Staff           •    Provides support to the DCSE maintain effective IRS operations during
                                                          Assistant                        shutdown. (As Needed)
Deputy Commissioner          1       1        B           DCOS                        •    Provides oversight of excepted activities and executive direction for the
for Operations Support       1       1        B           Assistant DCOS                   orderly shutdown of operations.
(DCOS)                       1       1        A3          Chief Risk Officer          •    Provides direct support to the DCOS to maintain effective IRS operations
                                                                                           during shutdown. (As Needed)
                             1       1        B           Program Manager             •    Provides support to the DCOS to maintain effective IRS operations during
                                                                                           shutdown. (As Needed)
     Total # positions       12     12




          08/01/2019                                                                                    Page 21
                               Case 1:19-cv-00050-RJL Document 32-1 Filed 11/14/19 Page 23 of 125
                                     IRS FY2020 Lapsed Appropriations Contingency Plan

                                                                                 Non-Filing Season (NF) Filing Season (FS)
                     Appeals
                                                                                 A1 A3 B C Total A1 A3 B C Total
                     •   Chief, Appeals                                                     2        2          3         3
                     •   Director, Case & Operations Support                          1 7            8     1 8            9
                     •   Director, Examination                                              1        1          3         3
                     •   Director, Collection                                               1        1          3         2
                     •   Director, Specialized Examination Programs & Referrals             6        6         10        10
                                                               Total # positions 0 1 17             18 0 1 27            28

Appeals requires a technical staff remain active to ensure statutory deadlines are met. Taxpayer compliance cases, when appealed, must be
adjudicated within a statutory timeline that is not under the control of the IRS. Cases must be monitored to ensure statutes will not lapse. Failure to
monitor statues may result in adverse impacts to the IRS and US government tax collection functions.

During a lapse, the Chief, Appeals will hold a daily virtual meeting with excepted personnel to identify any imminent statutory deadlines or other
threats to government property. As necessary, excepted personnel will be activated to take actions that address the imminent threat. All other
employees will return to furlough status until the following day.

Appeals                                                                             Detail of excepted positions by category
                                     Category




                         NF FS

Chief, Appeals            1    1      B         Chief, Appeals                                   •     Provides oversight of shutdown and continuing activities.
                               1      B         Deputy Chief, Appeals                            •     Provides oversight of shutdown and continuing activities.
                                                                                                       (As Needed)
                          1     1     B         Executive Assistant                              •     Supports coordination of shutdown and continuing
                                                                                                       activities. (As Needed)
Director, Case &          1     1    A3         Director, Human Capital & Finance                •     Address administrative and/or personnel matters related to
Operations Support                                                                                     the shutdown and continuing activities. (As Needed)
                          1     1     B         Director, Account and Processing Support (APS) •       Approves quick assessments for cases with imminent
                          1     1     B         Technical Advisor, APS                                 statutes. (As Needed)
                          1     1     B         Manager, APS
                          1     1     B         Appeals Account Resolution Specialist (AARS)




        08/01/2019                                                                           Page 22
                             Case 1:19-cv-00050-RJL Document 32-1 Filed 11/14/19 Page 24 of 125
                                  IRS FY2020 Lapsed Appropriations Contingency Plan

Appeals                                                                          Detail of excepted positions by category




                                  Category
                        NF FS

                        3    3     B         Processing Personnel Specialist (APS)            •     Ensures protection of statutes and shipping of imminent
                                                                                                    statute cases which includes preparing all tax
                                                                                                    computations, Rule 155 or statement of account for
                                                                                                    Counsel on Tax Court cases with imminent statutes. (As
                                                                                                    Needed)
                             1     B         Business Systems Planning Personnel              •     Coordinate resolution to adhoc software and/or hardware
                                                                                                    computer programming issues. (As Needed).
Director,               1    1    B          Senior Operations Advisor                        •     Ensure protection of statutes and shipping of imminent
Examination                                                                                         statute cases.
                             2    B          Appeals Officers or Area Team Managers           •     Ensure protection of statutes and shipping of imminent
                                             (ATMs)                                                 statute cases. (As Needed)
Director, Collection    1    1    B          Senior Operations Advisor                        •     Ensure protection of statutes and shipping of imminent
                                                                                                    statute cases.
                             2    B          Settlement Officers or ATMs                      •     Ensure protection of statutes and shipping of imminent
                                                                                                    statute cases. (As Needed)
Director, Specialized   1    1    B          Senior Operations Advisor                        •     Ensure protection of statutes and shipping of imminent
Examination             1    1    B          Manager, TEFRA                                         statute cases.
Programs &              1    1    B          Area Team Manager (International)
Referrals               1    1    B          Area Team Manager (Estate & Gift)
                        1    1    B          Director, Technical Support (TCS)                •     Prepares all tax computations, Rule 155 or statement of
                        1    1    B          Team Manager Technical Support                         account for Counsel on Tax Court cases with imminent
                             2    B          Technical Support Personnel                            statutes.
                             2    B          Appeals Officers or ATMs                         •     Ensures protection of statutes and shipping of imminent
                                                                                                    statute cases. (As Needed)
Total # positions       18   28




       08/01/2019                                                                         Page 23
                                   Case 1:19-cv-00050-RJL Document 32-1 Filed 11/14/19 Page 25 of 125
                                        IRS FY2020 Lapsed Appropriations Contingency Plan

                                                                                       Non-Filing Season (NF)              Filing Season (FS)
               Counsel
                                                                                    A1 A3         B    C Total A1           A3     B     C       Total
               •   Chief Counsel – Immediate Office                                 1             4            5 1                  4              5
               •   Associate Chief Counsel (Corporate)                               5            3            8  5                 3              8
               •   Associate Chief Counsel (Financial Institutions & Products)       4            3            7  4                 3              7
               •   Associate Chief Counsel (Income Tax & Accounting)                11            4           15 11                 4             15
               •   Associate Chief Counsel (Pass-throughs & Special Industries)      6            8          14   6                 8             14
               •   Associate Chief Counsel (Finance & Management)                                70          70                    70             70
               •   Associate Chief Counsel (General Legal Services)                       13                 13             13                    13
               •   Associate Chief Counsel (International)                          16           10          26  16                10             26
               •   Associate Chief Counsel (Procedure & Administration)              1           11          12   1                11             12
               •   Associate Chief Counsel (Employee Benefits, Exempt                8            3          11   8                 3             11
                   Organizations and Employment Taxes)
               •   Division Counsel/Associate Chief Counsel (Criminal Tax)                       18            18                   18            18
               •   Division Counsel (Large Business & International)                             67            67                   67            67
               •   Division Counsel (Small Business Self-Employed)                              113           113                  113           113
               •   Division Counsel (Wage & Investment)                                           2             2                    2             2
               •   Division Counsel (Tax Exempt & Government Entities)                            7             7                    7             7
                                                                Total # employees   52   13     323     0     388    52     13     323     0     388

Chief Counsel manages pending litigation that includes time-sensitive filing of motions, briefs, answers and other pleadings related to the protection of the
government’s material interests. Due to Counsel's separate litigation function, the number of excepted Counsel positions will not align with excepted activities
authorized in other IRS business units. Counsel's plan assumes that the Federal and District Courts will be open, and that litigation will continue uninterrupted.
The plan excepts, on an as needed basis, those personnel assigned to litigation that is scheduled for trial or where there is a court-imposed deadline within the
plan timeframes. If a continuance is denied, the case will be reviewed to determine if work on the case may be excepted. If the judiciary does not operate,
excepted personnel are placed in non-duty status. Personnel engaged in excepted litigation activities are excepted under Category B.

Chief Counsel personnel are also excepted, on an as needed basis to provide required legal advice necessary to protect statute expiration, and the government's
interest in bankruptcy, lien, and seizure cases. Personnel excepted to perform this work are also excepted under Category B. The employees in General Legal
Services are in Category A3, because they are needed to support activities that are authorized to continue during a lapse in appropriations. The employees in
Criminal Tax fall into Category B because they maintain criminal law enforcement and undercover operations. Fifty-one employees are supporting the Tax Cuts
and Jobs Act and are excepted under Category A1; these employees will only be excepted if a non-lapsed funding source is available, or particular work is
determined to be excepted under Category B as necessary to protect against the imminent loss of property (e.g. tax revenue).



           08/01/2019                                                                         Page 24
                                  Case 1:19-cv-00050-RJL Document 32-1 Filed 11/14/19 Page 26 of 125
                                      IRS FY2020 Lapsed Appropriations Contingency Plan

Counsel                               Exception                                                 Detail of excepted positions by category




                                                        Category
                                      NF     FS

Chief Counsel – Immediate Office      1        1        A1         The Chief Counsel - Presidential appointee who is not subject to furlough. The Chief Counsel’s salary
                                                                   is an obligation incurred by the year, without consideration of hours of duty required, so he cannot be
                                                                   placed in a non-duty, non-pay status.
                                           2        2     B        Deputy Chief Counsels
                                           1        1     B        Support staff
                                           1        1     B        Staff Assistant/Attorney
                                           1        1     B        Associate Chief Counsel (Corporate)
Associate Chief Counsel                    1        1     B        Support staff
(Corporate)                                5        5     A1       Other attorney staff
                                           1        1     B        Other attorney staff
Associate Chief Counsel                    1        1     B        Associate Chief Counsel (Financial Institutions & Products)
(Financial Institutions & Products)        4        4     A1       Other attorney staff
                                           1        1     B        Support staff
                                           1        1     B        Other attorney staff
Associate Chief Counsel (Income            1        1     B        Associate Chief Counsel (Income Tax & Accounting)
Tax & Accounting)                          1        1     B        Support staff
                                          11       11     A1       Other attorney staff
                                           2        2     B        Other attorney staff
Associate Chief Counsel (Pass-             1        1     B        Associate Chief Counsel (Pass-throughs & Special Industries)
throughs & Special Industries)             1        1     B        Support staff
                                           6        6     A1       Other attorney staff
                                           6        6     B        Other attorney staff
Associate Chief Counsel (Finance           1        1     B        Associate Chief Counsel (Finance & Management)
& Management)                              1        1     B        Deputy Associate Chief Counsel (Finance & Management)
                                           1        1     B        Executive Assistant
                                           1        1     B        System Coordinator
                                           2        2     B        Personnel/Budget Staff
                                           3        3     B        Area Managers
                                          61       61     B        Field support staff
Associate Chief Counsel (General           1        1     A3       Associate Chief Counsel (General Legal Services)
Legal Services)                            2        2     A3       Deputy Associate Chief Counsels
                                           3        3     A3       Branch Chiefs


          08/01/2019                                                                             Page 25
                                 Case 1:19-cv-00050-RJL Document 32-1 Filed 11/14/19 Page 27 of 125
                                    IRS FY2020 Lapsed Appropriations Contingency Plan

Counsel                             Exception                                            Detail of excepted positions by category




                                                Category
                                    NF     FS

                                     1     1      A3       Support staff
                                     6     6      A3       National Office attorneys
Associate Chief Counsel              1     1      B        Associate Chief Counsel (International)
(International)                      1     1      B        Support staff
                                    16    16      A1       Other attorney staff
                                     8     8      B        Other attorney staff
Associate Chief Counsel              1     1      B        Associate Chief Counsel (Procedure & Administration)
(Procedure & Administration)         4     4      B        Support staff (covers LPD)
                                     1     1      A1       Other attorney staff
                                     6     6      B        Other attorney staff
Associate Chief Counsel              1     1      B        Associate Chief Counsel (Tax Exempt & Government Entities)
(Employee Benefits, Exempt           1     1      B        Support staff
Organizations and Employment         8     8      A1       Other attorney staff
Taxes)                               1     1      B        Other attorney staff
Division Counsel/Associate Chief     1     1      B        Division Counsel or Associate Chief Counsel (Criminal Tax)
Counsel (Criminal Tax)               1     1      B        Deputy Division Counsel/Associate Chief Counsel
                                     2     2      B        National Office attorneys
                                     1     1      B        Support staff
                                    13    13      B        Other field attorney staff are needed to continue law enforcement activities staff
Division Counsel (Large Business     1     1      B        Division Counsel (Large Business & International)
& International)                     1     1      B        Deputy Division Counsel
                                     1     1      B        Staff Assistant/Attorney
                                     1     1      B        Support staff
                                    63    63      B        Other field attorney staff
Division Counsel (Small Business     1     1      B        Division Counsel (Small Business Self-Employed)
Self-Employed)                       2     2      B        Deputy Division Counsel
                                     1     1      B        Staff Assistants/Attorneys
                                     1     1      B        Support staff
                                    108   108     B        Other field attorney staff
Division Counsel (Wage &             1     1      B        Division Counsel (Wage & Investment)
Investment)                          1     1      B        Attorney
Division Counsel (Tax Exempt &       1     1      B        Division Counsel (Tax Exempt & Government Entities)


          08/01/2019                                                                      Page 26
                              Case 1:19-cv-00050-RJL Document 32-1 Filed 11/14/19 Page 28 of 125
                                   IRS FY2020 Lapsed Appropriations Contingency Plan

Counsel                            Exception                                           Detail of excepted positions by category




                                               Category
                                   NF     FS

Government Entities)                1     1        B      Deputy Division Counsel
                                    1     1        B      Support staff
                                    4     4        B      Other field attorney staff
               Total # positions   387   387




          08/01/2019                                                                    Page 27
                                 Case 1:19-cv-00050-RJL Document 32-1 Filed 11/14/19 Page 29 of 125
                                       IRS FY2020 Lapsed Appropriations Contingency Plan


                                                                                    Non-Filing Season (NF)  Filing Season (FS)
                       Chief Financial Officer (CFO)
                                                                                     A1     A3 B C Total A1 A3 B C Total
                       •   Chief Financial Officer                                            3         3     3               3
                           - Financial Management                                            63         63   63              63
                           - Corporate Budget                                                 2          2    2               2
                           - Internal Controls                                                           0                    0
                                                                Total # positions            68         68   68              68

CFO people and positions handle necessary budget and accounting matters related to the lapse in appropriations and to prevent loss of accounting data.

Chief Financial             Exception   Category
                                                                                    Detail of excepted positions by category
Officer (CFO)               NF    FS
Chief Financial Officer      1   1       A3        Chief Financial Officer                                 •     Provides Executive leadership for oversight of
                             1   1       A3        Deputy Chief Financial Officer                                shutdown and continuing activities.
                             1   1       A3        CFO Contingency Plan Manager
Financial Management         1   1       A3        Associate CFO for Financial Management                      • Provide Executive leadership and staff
                             1   1       A3        Deputy Associate CFO for Custodial Financial                  support for continuing the IRS’ automated
                                                   Management                                                    financial system operations to prevent the
                             1   1       A3        Deputy Associate CFO for Administrative Financial             loss of data in process, including any required
                                                   Management                                                    payroll accounting functions for the period
                             1   1       A3        Senior Manager, Travel Management                             just prior to the appropriation lapse, to
                             1   1       A3        Senior Manager, Financial Management Systems                  perform accounting functions, to prevent the
                             1   1       A3        Senior Manager, Financial Reporting                           loss of accounting data, to process the
                             1   1       A3        Senior Manager, Revenue Accounting                            transfer of funds to CMS as necessary and to
                             1   1       A3        Technical Analyst                                             provide for the orderly shutdown of
                             2   2       A3        Financial Management Analysts                                 operations. (Metro DC area)
                             1   1       A3        Senior Tax Analyst
                             1   1       A3        Accountant
                             2   2       A3        Accountants (TCJA)
                             3   3       A3        Tax Analysts (TCJA)
                             1   1       A3        Financial Management Analyst (TCJA)
                             1   1       A3        Senior Manager                                          •     Perform accounting functions, including
                             1   1       A3        Accountant


          08/01/2019                                                                       Page 28
                                 Case 1:19-cv-00050-RJL Document 32-1 Filed 11/14/19 Page 30 of 125
                                      IRS FY2020 Lapsed Appropriations Contingency Plan

Chief Financial             Exception                                              Detail of excepted positions by category




                                        Category
Officer (CFO)               NF FS
                             3 3        A3         Financial Management Analysts                              processing and certifying any travel and
                                                                                                              commercial vendor payments in-process, and
                                                                                                              to prevent the loss of accounting data.
                            2    2      A3         Travel Service Specialists                             •   Assist in any travel emergency issues related
                                                                                                              to the performance of excepted activities.
                            1    1      A3         Supervisory Accountant                                 •   Assist with any emergency travel or purchase
                            1    1      A3         Travel Service Specialist                                  card issues related to the performance of
                                                                                                              excepted activities.
                            36   36     A3         Frontline Manager, RACS Accounting East                •    Perform critical assessment and accounting
                                                   and West                                                    functions, which would also include
                                        A3         Database Administrators, RACS Accounting                    processing, balancing and reconciling revenue
                                                   East and West                                               and refunds.
                                        A3         Lead Accounting Technicians, RACS Accounting East      •   IRS SW Service Center, Austin, TX; CSC
                                                   and West                                                   Service Center, Covington, KY; Service Center
                                        A3         Accounting Technicians, RACS Accounting East and           - Butler A, Fresno, CA; IRS KC Consolidated
                                                   West                                                       Campus, Kansas City, MO; IRS Service Center
                                                                                                              - Main Building, Ogden, UT
                                        A3         Accounting Clerks, RACS Accounting East and West
                                                                                                          •    Perform critical assessment and accounting
                                                                                                               functions, which would also include
                                                                                                               processing, balancing and reconciling revenue
                                                                                                               and refunds at month end.
Corporate Budget            2    2      A3         Senior Managers                                        •    Address budget execution issues and
                                                                                                               Legislative Mandate-specific questions and
                                                                                                               requisitions
                                                                                                          •    Address IFS transfer capabilities
Internal Controls            0   0
        Total # positions   68   68




         08/01/2019                                                                       Page 29
                                 Case 1:19-cv-00050-RJL Document 32-1 Filed 11/14/19 Page 31 of 125
                                       IRS FY2020 Lapsed Appropriations Contingency Plan


                                                                                    Non-Filing Season (NF)    Filing Season (FS)
                        Communications and Liaison (C&L)
                                                                                   A1 A3 B          C Total A1 A3 B         C Total
                        •   Chief Communications and Liaison                             4               4        5               5
                            - Communications                                            13              13       30              30
                            - Legislative Affairs                                        2               2        4               4
                            - National Public Liaison                                    1               1        5               5
                            - Stakeholder Liaison                                        1               1       10              10
                                                               Total # positions        21              21       54              54

The Communications and Liaison Office requires personnel to sustain necessary information flow to all Service personnel regarding the shutdown, furlough status
and recall. In addition, C&L will need to handle communications with the taxpaying public, Congress, practitioner groups and other key stakeholders. C&L
employees will be excepted as needed for these functions.

   Communications &         Exception                                              Detail of excepted positions by category
                                          Category




       Liaison              NF FS
 Chief Communications        1    1       A3          Chief, Communications and         •   Provides communications support to the commissioner
 and Liaison                                         Liaison                            •   Oversee IRS communications to the taxpaying public and
                             3    4       A3         Support Staff                          employees.
 Communications              1    1       A3         Director, Communications           •   Supports the Chief, C&L and ensure information flow to all IRS
                                                                                            taxpayers and stakeholders.
                             1    1       A3         Chief, National Media Relations    •   Assists with required communications both internally for
                                                                                            working employees and externally for taxpayers. (As Needed)
                                                                                        •   Assists in communicating with the public and stakeholder to
                                                                                            assist in understanding 2019 filing obligations or working with
                             1    1       A3         Associate, Director
                                                                                            Form and Publications for the upcoming filing season. (As
                                                     Communications
                                                                                            needed)
                             1    1       A3         Chief, Internal Communications
                             1    1       A3         Chief, Product & Development
                                                     (TCJA)
                             1    1       A3         Chief, Tax Outreach Partnership
                                                     Education
                             0    1       A3         Senior Manager
                             7    23      A3         Senior Communicators


           08/01/2019                                                                        Page 30
                              Case 1:19-cv-00050-RJL Document 32-1 Filed 11/14/19 Page 32 of 125
                                  IRS FY2020 Lapsed Appropriations Contingency Plan

  Communications &        Exception                                              Detail of excepted positions by category




                                      Category
      Liaison             NF FS
Legislative Affairs       1   1       A3         Director, Legislative Affairs        •   Responds to congressional inquiries related to the IRS
                                                                                          Shutdown.
                          1   1       A3         Chief, Legislative Branch            •   Coordinate preparation of testimony and briefing materials for
                                                                                          any Congressional hearings as needed
                          0   1       A3         Chief, Appropriations                •   Responds to congressional inquiries related to the IRS
                                                                                          Shutdown.
                          0   1       A3         Chief, District Congressional        •   Responds to district congressional inquiries related to IRS
                                                                                          shutdown
National Public Liaison   1   1       A3         Director for National Public         •   Serves as a point of contact with key national stakeholder
                                                 Liaison                                  groups to help identify any significant issues and coordinate
                          0   2       A3         Managers                                 with appropriate Operating and Functional Divisions for
                          0   2       A3         Senior Staff                             resolution. (As Needed)
                                                                                      •   Serves as point of contact to coordinate issues with key
                                                                                          stakeholder groups and OD/FDs (as needed)
Stakeholder Liaison       1   1       A3         Director, Stakeholder Liaison        •   Serves as a point of contact with key stakeholder groups to
                                                                                          help identify any significant issues and coordinate with
                                                                                          appropriate Operating and Functional Divisions for resolution.
                                                                                          (As Needed)
                          0   9       A3         Senior Stakeholder Liaison Staff     •   Provides support staff to Disaster Recovery Centers (As
                                                                                          Needed) and provides support to coordinate with key partner
                                                                                          groups and operating/functional divisions regarding filing
                                                                                          season refund issues
        Total # positions 21 54




          08/01/2019                                                                       Page 31
                                   Case 1:19-cv-00050-RJL Document 32-1 Filed 11/14/19 Page 33 of 125
                                        IRS FY2020 Lapsed Appropriations Contingency Plan

                                                                             Non-Filing Season (NF)                        Filing Season (FS)
              Criminal Investigation (CI)
                                                                          A1 A3       B     C     Total             A1     A3       B     C   Total
              • Chief, Criminal Investigation                                          5             5                              5            5
               - Communications and Education                                          2             2                              2            2
               - Commissioner’s Protection Detail                                      3             3                              3            3
               - International Operations                                             42            42                             42           42
               - Operations, Policy & Support                                         71            71                             71           71
               - Strategy                                                     41      21            62                     41      21           62
               - Refund Crimes                                                       117            117                            117         117
               - Review, Planning & Evaluation                                        20            20                             20           20
               - Technology Operations & Investigative Services                      276            276                            276         276
               - Field Criminal Law Enforcement Personnel                           2177           2177                           2177        2177
               - Equity Diversity and Inclusion                                        0             0                              0            0
                                                Total # positions          0  41 2,734      0      2775              0     41 2,734       0   2775

Criminal Investigation works directly on investigations and associated law enforcement duties as the criminal law enforcement arm of the IRS. There are
approximately 2,835 active criminal investigations and 3,215 investigations in the adjudication phase (pre-indictment, indictment, trial and post–trial) in 93 judicial
districts. As part of these 6,050 investigations, special agents are actively gathering evidence, conducting critical interviews, testifying in court proceedings,
executing search warrants and conducting arrests. All these activities require our investigative support staff be available to acquire, analyze and preserve existing
and emerging evidence and failure to timely act could jeopardize an investigation. In addition, special agents are assigned to respond to imminent threats of
violence against IRS employees and provide executive protection to the IRS Senior Leadership. The CI Senior Leadership has direct oversight of criminal
investigations and protection details are essential to continue these law enforcement functions.

In recent years, the Shutdown Contingency Plan proposed that CI attempt to continue work on our investigations with a reduced staff. During the implementation
phase of the 2011 Shutdown Plan, it became clear that it was logistically impossible for CI to operate at a nearly 50% staffing level when the federal courts, federal
prosecutors and our federal law enforcement partners were planning to continue their usual law enforcement operations.




           08/01/2019                                                                         Page 32
                              Case 1:19-cv-00050-RJL Document 32-1 Filed 11/14/19 Page 34 of 125
                                    IRS FY2020 Lapsed Appropriations Contingency Plan



     Criminal         Exceptions                                                     Detail of excepted positions by category




                                     Category
   Investigation       NF     FS
Chief, Criminal         1      1       B Chief, Criminal Investigation                                  •   Provides executive oversight of operations and any
Investigation           1      1       B Deputy Chief, Criminal Investigation                               shutdown notification/recall activities.
                        1      1       B Chief of Staff
                        2      2       B Senior Analyst
Communications          1      1       B Project Director/CI Risk Officer                               •   Provides guidance and assistance to the Chief CI for
and Education           1      1       B Director, Communications and Education                             internal communications to excepted CI agents. (As
                                                                                                            Needed)
                                                                                                        •   Manages the risk of miscommunication to excepted
                                                                                                            employees during a time when most public affairs and
                                                                                                            public information staff will be furloughed, and few
                                                                                                            information products issued through the shutdown. (As
                                                                                                            Needed)
Commissioner’s          3      3       B        Special Agents                                          •   Ensure the protection of human life and/or the protection of
Protection Detail                                                                                           property. (As Needed)
International           6      6       B        Director and Deputy Director, International             •   Support ongoing criminal investigations with an
Operations                                      Operations                                                  International component.
                        2      2       B        Staff Member                                            •   Support of International Investigations and Narcotics
                        1      1       B        Special Agents (Headquarters and Field                      investigations.
                                                Personnel), Attachés; Senior Analysts,                  •   Carry out excepted activities like timekeeping and to
                                                Management & Program Analysts, Investigative                support ongoing criminal investigations (As Needed)
                                                Analysts (International Operations)
                       30      30      B        Directors, International Field Operations (East         •   Support ongoing criminal investigations with an international
                                                and West)                                                   component.
                        2      2       B        Director, Narcotics and Counterterrorism                •   Support ongoing criminal investigations with an international
                        1       1      B        Investigative Analysts, Special Agents                      component.
Operations, Policy     14      14      B        Director and Deputy Director of Operations,             •   Provides Executive Oversight of continuing excepted
& Support                                       Policy & Support                                            operations in Operations, Policy and Support. Oversees
                        1      1       B        Support Staff                                               Finance and Human Resources activities.
                        1      1       B        Director, Financial Crimes                              •   Ensure the processing of evidence to support ongoing



         08/01/2019                                                                           Page 33
                              Case 1:19-cv-00050-RJL Document 32-1 Filed 11/14/19 Page 35 of 125
                                      IRS FY2020 Lapsed Appropriations Contingency Plan

     Criminal         Exceptions                                                       Detail of excepted positions by category




                                       Category
   Investigation       NF     FS
                        3         3      B        Financial Crimes Special Agents and                       criminal investigations and criminal trials.
                                                  Investigative Analysts
                        1         1      B        Director, Forensic Laboratory                         •   Support ongoing criminal investigations (As Needed)
                       16        16      B        Forensics Laboratory Special Agents and Trial
                                                  Illustrators
                       24        24      B        Special Investigative Techniques Special
                                                  Agents, Investigative Analysts, Management &
                                                  Program Analysts
                        1         1      B        Director of Warrants and Forfeiture                   •   Support ongoing criminal investigations (As Needed)
                       10        10      B        Warrants and Forfeiture Special Agents
                                                  Management & Program Analysts.
CI Strategy             2    2          A3        Executive Director and Deputy Director, Strategy      •   Provides executive oversight of operations and any
                        1    1          A3        Director, Finance                                         shutdown notification/recall activities.
                        1    1          A3        Finance Supervisor                                    •   Handle mission critical budget activities – i.e., processing
                        6    6          A3        Financial Management Analysis                             funding for emergency enforcement or imprest fund activity.
                        1    1          A3        Management and Program Analyst                        •   Manage contracts that are designated as excepted during a
                        1    1          A3        Professional Staff Member, Finance                        shutdown requiring oversight of a COR
                       29    29         A3        Budget Analysts, Finance                              •   Manage timekeeping and to support operation of the Office
                                                                                                            of Strategy
                        2    2           B        Director and Deputy Director, CI Human                •   Provide overall planning, guidance and support to
                                                  Resources                                                 executives/managers to effectively execute all aspects of
                                                                                                            the furlough/shutdown for HR-related issues.
                                                                                                        •   Responsible for shutdown notification procedures and recall
                                                                                                            activities.
                                                                                                        •   Serve as liaisons with the IRS Human Capital Office and
                                                                                                            Facilities Management and Security Services, participating
                                                                                                            in meetings and obtaining clarification on shutdown/recall
                                                                                                            activities
                        2    2           B        Director, National Criminal Investigation             •   Work with NCITA located at the Federal Law Enforcement
                                                  (National CI Training Academy)




         08/01/2019                                                                           Page 34
                            Case 1:19-cv-00050-RJL Document 32-1 Filed 11/14/19 Page 36 of 125
                                 IRS FY2020 Lapsed Appropriations Contingency Plan

    Criminal        Exceptions                                                    Detail of excepted positions by category




                                  Category
  Investigation      NF     FS
                      5    5        B        Management Program Analyst, Supervisor, HR               Training Center (FLETC) in Glynco, GA, and operated by
                                             Specialist (National CI Training Academy)                Homeland Security.
                                                                                                  •   Supports ongoing 90-day training program that results in
                                                                                                      certified Special Agents required to complete ongoing
                                                                                                      cases.

                      1    1        B        Director and Assistant Director of Planning,         •   Support the functions of Planning, Research & Analysis.
                                             Research and Analysis                                •   Support ongoing criminal investigation and field personnel.
                      3    3        B        Senior Analysts (Research & Analysis)
                      8    8        B        Program Analysts (Research & Analysis)
Refund Crimes         2    2        B        Director and Deputy Director, Refund Crimes          •   Support ongoing criminal investigations and scheme
                      1    1        B        Director, Refund Crimes Operations and Policy            development.
                                             (East and West)                                      •   Process ongoing criminal investigations.
                      1    1        B        Identity Theft Coordinator
                      1    1        B        Senior Analyst, Headquarters
                      4    4        B        Support Staff
                     23    23       B        Fraud Analysts, Investigative Analyst,
                                             Investigative Aide
                      1    1        B        Director, Cyber Crimes                               •   Support ongoing criminal investigations and scheme
                                                                                                      development.
                      1    1        B        Director, System Analysis                            •   Support ongoing criminal investigations and scheme
                                                                                                      development.
                      5    5        B        Fraud Detection Analysts, Senior Investigative       •   Support ongoing criminal investigations and scheme
                                             Analysis Analysts, Supervisory Investigative             development.
                                             Analysts, Management Analysts and support            •   Process ongoing criminal investigations.
                                             staff processing.                                    •   Scheme development.
                                                                                                  •   Carry out timekeeping duties.
                      2    2        B        Resident Agents in Charge, Scheme                    •   Lead ongoing criminal investigations and scheme
                                             Development Center                                       development




       08/01/2019                                                                       Page 35
                              Case 1:19-cv-00050-RJL Document 32-1 Filed 11/14/19 Page 37 of 125
                                       IRS FY2020 Lapsed Appropriations Contingency Plan

     Criminal         Exceptions                                                        Detail of excepted positions by category




                                        Category
   Investigation       NF     FS
                       76    76             B      Scheme Development Center Investigative              •   Support ongoing criminal investigations and scheme
                                                   Analysts, Supervisory Investigative Analysts,            development.
                                                   Management Analysts and support staff                •   Process ongoing criminal investigations.
                                                   processing.                                          •   Scheme development.
                                                                                                        •   Carry out timekeeping duties.
Review, Planning &      1    1            B        Director, Review, Planning & Evaluation              •   Support ongoing criminal investigations and Field Office
Evaluation             19        19       B        Senior Analysts, Centralized Case Reviewers,             operations.
                                                   Management & Program Analysts
Technology              3         3       B        Director and Deputy Directors, Technology            •   Support the functions of Technology Operations and
Operations &            1         1       B        Senior Management Analyst (Operations and                Investigative Services (as needed).
Investigative                                      Investigative Services)
Services                1         1       B        Deputy Director, Enterprise Computing                •   Support Field Office and Headquarter operations.
                       11        11       B        Senior Program Analysts, Data Management             •   Maintain the integrity of integral Business Systems.
                                                   Specialists, System Analysts, Specialists            •   Support Field Office and Headquarter operations.
                                                   (Business Systems Development)
                        1         1       B        Deputy Director, Field Operations                    •   Support Field Office and Headquarters operations.
                       189       189      B        Data Processing Center, Field Support, User          •   Support ongoing criminal investigations
                                                   Support (COA), Customer Support, Information         •   Support Field Office and Headquarters operations.
                                                   Tech Specialists, Computer Investigative             •   Carry out timekeeping duties, contracting duties, and
                                                   Specialists (User Support)                               support the operation of Technology Operations &
                                                                                                            Investigative Services.
                       70        70       B        Computer Investigative Specialists (Electronic       •   Support Field Office and Headquarters operations.
                                                   Crimes)
Field Criminal Law      3         3       B        Directors of Field Operations                        •   Work criminal law enforcement investigations or related
Enforcement                                                                                                 functions that cannot be shut down without harming the
Personnel                                                                                                   investigation, CI’s or the Service’s mission, or risking life or
                       19        19       B        Special Agents in Charge                                 property; and field office support staff necessary to support
                                                                                                            those efforts.
                       39        39       B        Assistant Special Agents in Charge
                                                                                                             o The number of employees required varies based on
                       190       190      B        Supervisory Special Agents




         08/01/2019                                                                           Page 36
                            Case 1:19-cv-00050-RJL Document 32-1 Filed 11/14/19 Page 38 of 125
                                  IRS FY2020 Lapsed Appropriations Contingency Plan

  Criminal          Exceptions                                                     Detail of excepted positions by category




                                    Category
Investigation        NF     FS
                    1,896   1,896     B        Special Agents, Support Staff, Senior Analysts,           the circumstances at the time of shutdown and
                                               Investigative Analysts and Management                     includes anticipated new hires. The total will be less
                                               Analysts.                                                 than or equal to the total of such positions on rolls at
                     30      30       B        Special Agents, Support Staff, Senior Analysts,           the time of shutdown
                                               Investigative Analysts and Management
                                               Analysts.
Total # positions   2,775   2,775




      08/01/2019                                                                         Page 37
                                     Case 1:19-cv-00050-RJL Document 32-1 Filed 11/14/19 Page 39 of 125
                                          IRS FY2020 Lapsed Appropriations Contingency Plan

                        Equity, Diversity and Inclusion (EDI)                          Non-Filing Season (NF)   Filing Season (FS)
                                                                                      A1 A3 B         C Total A1 A3 B         C Total
                        • Operations Division, Disability Branch                                11               11         11                11
                         - Office of the Director                                                           2     2                      2     2
                                                            Total # positions             0     11          2    13     0    11          2    13

The Executive Director, Office of Equity, Diversity and Inclusion (EDI) requires minimal personnel to coordinate shutdown and start up activities, and to ensure
reasonable accommodations (RA), as appropriate, are provided to excepted personnel performing authorized activities.

  Equity, Diversity and       Exceptions                                              Detail of excepted positions by category

                                             Category
       Inclusion              NF    FS

 Operations Division,            3    3     A3          Staff Interpreter             •       Provide sign language interpreting (SLI) services and as needed
 Disability Branch               1    1     A3          Chief, Disability Branch or           requisition and schedule supplemental SLI and/or Communication
                                                        the Chief, Disability                 Access Real-time Translation (CART) services.
                                                        Services                      •       Maintain contact with managers of excepted employees with
                             2        2     A3          Administrative Specialist -           disabilities to ensure timely and appropriate provision of RA
                                                        Authorized Government                 services when needed, including via contracted service.
                                                        Representative (ARG)          •       Approve any requisitions for supplemental SLI and CART services
                                                                                              required
                                                                                      •       Approve time and attendance records of essential personnel during
                                                                                              the lapse.
                                                                                      •       Schedule staff and contract SLI and/or CART services
                                                                                      •       Requisition any supplemental services required (As Needed)
                                                                                      •       Complete receipt and acceptance of any SLI and CART service
                                                                                              invoices received during the lapse period.
                                                                                      •       Increase interpreters and ARGs to support increased number of
                                                                                              excepted employees. (As Needed).
                             1        1     A3          Chief, Reasonable             •       Support the increase in employees performing/supporting excepted
                                                        Accommodation Services                work in the event of a prolonged shutdown. Increased reasonable
                                                                                              accommodation coordinators to support increased number of
                                                                                              excepted employees, as needed.




           08/01/2019                                                                                Page 38
                                 Case 1:19-cv-00050-RJL Document 32-1 Filed 11/14/19 Page 40 of 125
                                       IRS FY2020 Lapsed Appropriations Contingency Plan

 Equity, Diversity and      Exceptions                                               Detail of excepted positions by category




                                             Category
      Inclusion             NF    FS

                            2     2      A3             Reasonable                   •   Process reasonable accommodation request as needed for
                                                        Accommodation                    excepted employees with disabilities performing excepted work
                                                        Coordinator                      throughout the IRS during a lapse.
                                                                                     •   Provide support to HCO as needed to complete time-sensitive
                            1     1      A3             Admin Specialist                 casework relating to disability retirements.
                            1     1      A3             Senior EEO Specialist
Office of the Director,     1     1      C              Chief Diversity Officer      •   Provide executive oversight of shutdown notification/recall
EDI                         1     1      C              Executive Assistant to the       activities, as needed.
                                                        Director or Chief of Staff   •   Provide executive direction and coordination of activities necessary
                                                                                         during shutdown, as needed.
                                                                                     •   Focus on service-wide EDI excepted activities actions and issues
                                                                                         arising as a result of the shutdown, as needed.
                                                                                     •   Serve as the Point of Contact for EDI during a shutdown and act as
                                                                                         shutdown coordinator to perform the necessary activities to
                                                                                         facilitate the orderly shutdown and startup of EDI operations.
                                                                                         These activities require up to 1 work day to complete and are
                                                                                         wholly devoted to the shutdown.
        Total # positions   13    13     `




          08/01/2019                                                                            Page 39
                                 Case 1:19-cv-00050-RJL Document 32-1 Filed 11/14/19 Page 41 of 125
                                       IRS FY2020 Lapsed Appropriations Contingency Plan


                                                                                Non-Filing Season (NF)               Filing Season (FS)
                 Human Capital Office (HCO)
                                                                             A1    A3      B    C Total        A1     A3      B     C      Total
                 • IRS Human Capital Officer                                        3                   3              4                     4
                  - Human Capital Analytics & Technology                                                 0             0                     0
                  - Employment, Talent & Security                                 216                  216           216                   216
                  - Plans & Operations                                              4     10            14             4     10             14
                  - Worklife, Benefits, & Performance                               8                    8             8                     8
                  - Workforce Relations                                             4                    4            18                    18
                  - Payroll & Personnel Systems                                   139                  139           237                   237
                  - Human Resources Customer Service Division                       3                    3             3                     3
                  - Leadership Education and Delivery Services                      0                    0             0                     0
                  - Office of Executive Services                                    1                    1             1                     1
                                                    Total # positions             378 10        0      388     0      491 10        0      501

HCO personnel will assure timely notification of government shutdown operations to all IRS personnel and manage and monitor activities during furlough and
recall. Contacts will be maintained with the Commissioner’s Office, the media, Treasury and IRS internal emergency notification vehicles. If the lapse in
appropriations extends beyond five business days, at the direction of the DCOS, the IRS Human Capital Officer will coordinate the agency-wide reassessment of
excepted activities and adjust excepted positions accordingly.

  Human Capital Office      Exceptions                                               Detail of excepted positions by category
                                           Category




                            NF FS
 IRS Human Capital           1     1       A3         IRS Human Capital Officer                    •   Provide executive oversight of shutdown
 Officer                     1     1       A3         IRS Deputy Human Capital Officer                 notification/recall activities including management,
                                   1       A3         Executive Assistant                              employees and the National Treasury Employees Union.
                             1     1       A3         Technical Advisor                            •   Focus on service-wide personnel issues arising from
                                                                                                       shutdown questions
                                                                                                   •   Provide technical staff support. (As Needed)
 Human Capital               0     0       A3 Data Specialists
 Analytics & Technology
  Employment Talent &        1         1   A3 Director, Employment, Talent & Security              •   Provides executive oversight of excepted hiring activities
         Security            1         1   A3 Deputy Director, Employment, Talent &                    and shutdown notification/recall activities
                                              Security
                                           A3 Staff Assistant


           08/01/2019                                                                       Page 40
                            Case 1:19-cv-00050-RJL Document 32-1 Filed 11/14/19 Page 42 of 125
                               IRS FY2020 Lapsed Appropriations Contingency Plan

Human Capital Office   Exceptions                                      Detail of excepted positions by category




                                    Category
                       NF FS
                                    A3 Management Analysts                           •   Conduct recruitment and hiring analyses/reports and
                                    A3 HR Specialists                                    oversight of excepted hiring and onboarding activities
                                                                                     •   Lead Operation Support/BOD Onboarding activities
                                                                                     •   Conduct lapse planning, issue notifications and perform
                                                                                         recall activities
                        1     1     A3 Associate Director and Deputy Associate     •     Coordinate National Security Clearance
                                       Director, Personnel Security                      requests/questions.
                        1     1     A3 Personnel Security Managers                 •     Process background checks and onboarding of all
                        1     1     A3 Management Analyst (National Security             contractors that are excepted
                                       Program position)
                                    A3 Management Assistant/Staff Assistant
                        1      1    A3 Personnel Security Assistant
                        2      2    A3 Personnel Security Adjudicators/Specialists
                       28     28    A3 Human Resources Specialists                 •     Support hiring and personnel security excepted activities
                       11     11    A3 Human Resources Assistants
                        4      4    A3 Personnel Security Adjudicators
                        1      1    A3 Associate Director, Employment Operations   •     Coordinate issuance of notifications
                        1      1    A3 Shutdown Coordinator                        •     Respond to questions concerning furlough and recall to
                        1      1    A3 Shutdown Support                                  duty. (As Needed)
                        1      1    A3 Chief, Employment Operations Center         •     Carry out critical pre-screening and on-boarding activities
                        1      1    A3 EO Center Chief                                   affecting all excepted new hires for Information
                       54     54    A3 Employment Operations – East Support Staff        Technology, Filing Season (over 5,000 new hires), and
                       43     43    A3 Employment Operations – South Support Staff       any 151other BOD approved to hire
                       47     47    A3 Employment Operations – West Support Staff •      Provide support to applicants and hiring managers
                        4      4    A3 NCAC Support Staff (New York)               •     Process actions associated with excepted hiring




 Plans & Operations     1     1     A3 Director, Plans and Operations                •   Administer the agency’s shutdown operations,
      Division          1     1     A3 Deputy Director, Plans and Operations


        08/01/2019                                                             Page 41
                              Case 1:19-cv-00050-RJL Document 32-1 Filed 11/14/19 Page 43 of 125
                                 IRS FY2020 Lapsed Appropriations Contingency Plan

Human Capital Office     Exceptions                                              Detail of excepted positions by category




                                      Category
                         NF FS
                          1     1     A3 IRS Shutdown Contingency Plan Program                      continuance of activities during furlough and reactivation
                                         Manager                                                    operations.
                          1     1     A3 Finance Officer                                        •   Update and process excepted contracts (As needed)
                          1     1     B Director, Senior Commissioner                           •   Manage the emergency response incident command in
                                         Representative, Continuing of Operations                   the event of an emergency or incident. (As Needed)
                          9     9     B Senior Commissioners Representatives                    •   Manage any emergency response incident. (As Needed)
 Worklife, Benefits, &    1     1     A3 Director or Deputy Director, Worklife, Benefits,       •   Provide executive direction and coordination of activities
   Performance                           & Performance                                              necessary during the shutdown. (As Needed)
                          1     1     A3 Administrative or Technical Advisor                    •   Staff to provide administrative and technical support. (As
                          2     2     A3 Workers Compensation Center (WCC)                          Needed)
                          2     2     A3 Benefits and Services Team (BeST)                      •   Process injury claims and associated medical
                          2     2     A3 Personnel Policy specialist                                documentation to the Department of Labor (As needed).
                                                                                                •   Complete time-sensitive casework including Personnel
                                                                                                    Actions relating to existing and new inventory on death
                                                                                                    cases, disability retirements, and immediate voluntary
                                                                                                    retirements and submit to National Finance Center
                                                                                                    and/or OPM for required processing. (As Needed)
                                                                                                •   Provide policy direction for leave and compensation (As
                                                                                                    needed)
                                                                                                •   Provide policy direction and complete actions related to
                                                                                                    IR payband and other compensation policy (As needed)
                                                                                                •   Respond to shutdown related questions and post FAQs
                                                                                                    as appropriate. (As needed)
 Workforce Relations      2     2     A3         Director and/or Deputy Director, Workforce     •   Provide direction and coordination of activities necessary
                                                 Relations and Technical Advisor                    during the shutdown.
                          1     1     A3         Associate Director, Labor Relations Strategy   •   Address NTEU issues and contract compliance
                                                 and Negotiation (LRSN)                         •   Address managerial concerns throughout the field in the
                          1     1     A3         Associate Director, Labor Relations/Employee       active business units. (As needed)
                                                 Relations Field Operations                     •   Support the increase in employees supporting excepted
                                12    A3         Workforce Relations Specialists                    work in the event of a prolonged shutdown. Increased
                                 1    A3         LRSN Specialist




         08/01/2019                                                                     Page 42
                            Case 1:19-cv-00050-RJL Document 32-1 Filed 11/14/19 Page 44 of 125
                               IRS FY2020 Lapsed Appropriations Contingency Plan

Human Capital Office   Exceptions                                               Detail of excepted positions by category




                                    Category
                       NF FS
                              1     A3         Employee Tax Compliance (ETC) Specialist           specialists to support increased number of excepted
                                                                                                  employees. Ten specialists to cover campus locations
                                                                                                  and two to field customer areas. (As Needed)
                                                                                              •   Employee Tax Compliance employee to conduct tax
                                                                                                  checks for contractor employees (As needed)
                                                                                              •   LRSN Specialist to support Field Operations contract
                                                                                                  interpretation issues and/or Official Time matters (As
                                                                                                  needed)
 Payroll & Personnel    1     1     A3         Director, Payroll and Personnel Systems        •   Oversees required payroll functions for the period just
      Systems           1     1     A3         Deputy Director, Payroll and Personnel             prior to the appropriation lapse and preservation of
                                               Systems                                            personnel and payroll data.
                        1     1     A3         Associate Director, Payroll and Personnel
                                               Systems
                        1           A3         Chief Debt Management                          •   Will assist in processing PARS and Payroll documents,
                        6           A3         Human Resources Specialists                        to support the work of bringing on excepted new
                        2           A3         Human Resources Specialists (IS)                   hires.
                        1           A3         HR Assistant
                        1     1     A3         Executive Assistant, Payroll and Personnel     •   Provides oversight of shutdown notification/recall
                                               System                                             activities and updates to Lapse Plan and excepted
                                                                                                  employee list.
                       22     53    A3         Human Resources Specialists                    •   Working necessary personnel and payroll duties to
                        3      3    A3         Branch Chiefs                                      protect the integrity of all systems and ensure that all
                        5      5    A3         Lead SETR Representatives                          exempt employees are accurately and timely paid;
                       26     25    A3         SETR Representatives                               ensure that the Time and Attendance is accurately
                       14     22    A3         Front-line Managers                                reported, and all personnel actions processed for all
                        4      6    A3         ERC Representatives                                employees and executed for all business units.
                        1      2    A3         Management Assistant
                        1      2    A3         Clerks
                        6     14    A3         Lead Human Resources Assistant
                       43     62    A3         Human Resources Assistant
                               8    A3         Employee Account Reps (EARs)
                               1    A3         Financial Management Analyst
                               1    A3         Financial Services Specialist


        08/01/2019                                                                     Page 43
                               Case 1:19-cv-00050-RJL Document 32-1 Filed 11/14/19 Page 45 of 125
                                  IRS FY2020 Lapsed Appropriations Contingency Plan

Human Capital Office     Exceptions                                           Detail of excepted positions by category




                                      Category
                         NF FS
                                 29   A3         Human Resources Specialist (GS-09, GS-11,
                                                 GS-12, GS-13 & Leads GS-14)
 Human Resources          1      1    A3         Director, Human Resources Customer Service •   Oversee Information Technology time management (As
 Customer Service                                Division                                       Needed)
     Division             1      1    A3         Manager
                          1      1    A3         Chief, Organization & Position Management
 Office of Executive      1      1    A3         Director, Executive Services               •   Provide direction and coordination of activities related to
      Services                                                                                  Senior Leadership necessary during the shutdown.
     Total # positions   388    501




        08/01/2019                                                                   Page 44
                                 Case 1:19-cv-00050-RJL Document 32-1 Filed 11/14/19 Page 46 of 125
                                        IRS FY2020 Lapsed Appropriations Contingency Plan

                                                                                        Non-Filing Season (NF)           Filing Season (FS)
        Information Technology (IT)
                                                                                      A1 A3       B    C Total        A1 A3       B     C Total
        •    Chief Information Officer                                                              5         5                       5             5
        •    Deputy Chief Information Officer for Operations                                        4         4                       4             4
        •    Deputy Chief Information Officer for Strategy/Modernization                            4         4                       4             4
        •    Deputy Chief Information Officer for Filing Season and Tax Reform                      4         4                       4             4
            • ACIO, Applications Development                                                    882          882                    1,104         1,104
            • ACIO, Cybersecurity                                                               161           161                    210           210
            • ACIO, Enterprise Operations                                                      1,566         1,566                  1,641         1,641
            • ACIO, Strategy & Planning                                                          54            54                    54            54
            • ACIO, Enterprise Services                                                         432           432                    428           428
            • ACIO, User and Network Services                                                   365           365                    605           605
            • ACIO, Enterprise Program Management Office                                         55            55                    68            68
                                                                Total # positions              3,532         3,532                  4,127         4,127

Information Technology                                                          Detail of excepted positions by category
                                          Category




(IT)                        NF    FS

Chief Information            1      1        B       Chief Information Officer             •   Provide Executive oversight and administration of all
Officer (CIO)                1      1        B       Operations Advisor                        shutdown activities, continuing activities and reactivation
                             1      1        B       Senior Operations Advisor
                             1      1        B       Management and Program Analyst
                             1      1        B       Staff Assistant
Deputy Chief                 1      1        B       DCIO for Operations                   •   Provide Executive oversight of shutdown activities for
Information Officer          1      1        B       Senior Operations Advisor                 specific Associate Chief Information Officer (ACIO) areas
(DCIO) for Operations        1      1        B       Executive Assistant                       and overall management of computer operations to prevent
                             1      1        B       Staff Assistant                           the loss of data in process
                                                                                           •   Responsible for ensuring critical data operations necessary
                                                                                               to ensure operational capabilities required for the filing year
                                                                                               programs and applications and to support recall activities
                                                                                           •   Filing Season Integration Services provides critical
                                                                                               oversight and support for the planning and execution
                                                                                               of enterprise processes to ensure Filing Season Readiness
                                                                                               and Operation of all critical systems


         08/01/2019                                                                       Page 45
                                Case 1:19-cv-00050-RJL Document 32-1 Filed 11/14/19 Page 47 of 125
                                      IRS FY2020 Lapsed Appropriations Contingency Plan

Information Technology                                                           Detail of excepted positions by category




                                        Category
(IT)                       NF    FS

                                                                                            •   Ensures the integrity of all Filing Season operations
                                                                                                continuing during federal shutdown
Deputy Chief               1      1        B       DCIO for Strategy/Modernization          •   Provide Executive oversight of shutdown activities for
Information Officer        1      1        B       Senior Management Analyst                    specific Associate Chief Information Officer (ACIO) areas
(DCIO) for                 1      1        B       Executive Assistant                          and overall management of computer operations to prevent
Strategy/Modernization     1      1        B       Staff Assistant                              the loss of data in process
                                                                                            •   Ensure critical data operations necessary to ensure
                                                                                                operational capabilities required for the Filing year
                                                                                                programs and applications and to support recall activities
                                                                                            •   Filing Season Integration Services provides critical
                                                                                                oversight and support for the planning and execution
                                                                                                of enterprise processes to ensure Filing Season Readiness
                                                                                                and Operation of all critical systems
                                                                                            •   Ensure the integrity of all Filing Season operations
                                                                                                continuing during federal shutdown
Deputy Chief               1      1     B          DCIO for Filing Season and Tax Reform    •   Responsible for overseeing all planning, development,
Information Officer                                                                             testing, and deployment to production activities to ensure a
(DCIO) for Filing Season                                                                        successful Filing Season
and Tax Reform                                                                              •   Oversees the Tax Cuts and Jobs Act (TCJA) legislation to
                                                                                                ensure all changes are implemented effectively and timely
                                                                                                to provide seamless processing to America’s Taxpayers
                           1      1     B          Executive Assistant                      •   Support the IT filing season systems that operate the
                           1      1     B          Staff Assistant                              nation’s tax infrastructure are updated and in place for the
                           1      1     B          Senior Analyst                               processing of approximately 200 million tax returns
                                                                                                annually




         08/01/2019                                                                        Page 46
                                    Case 1:19-cv-00050-RJL Document 32-1 Filed 11/14/19 Page 48 of 125
                                       IRS FY2020 Lapsed Appropriations Contingency Plan

IT                                                     Exception




                                                                      Category
Applications Development (AD)                          NF     FS
                                                                                 Summary of Applications Development
•      Front Office                                    5        5           B         Positions and Activities
•      Applications Development Operations            877     1,099         B
                            Total # positions         882     1,104

    IT                         Exception




                                           Category
    Applications               NF     FS                                                 Detail of excepted positions by category
    Development (AD)
    Associate Information       1     1      B        ACIO, Applications Development              •   Provide executive level direction for continuing operations and
    Chief Officer (ACIO)        1     1      B        Deputy Associate Chief Information              coordination for an orderly shutdown
    Front Office                                      Officer (DACIO), Applications               •   Provide Executive oversight and administration of all
                                                      Development, Development Operations             shutdown activities, continuing activities and reactivation
                                2     2      B        Executive Assistants                        •   Provide executive leadership in support of application and
                                1     1      B        Chief of Staff                                  web services development operations
                                                                                                  •   Support the ACIO and DACIO, Applications Development
                                                                                                  •   Support the application and web services operations
                                                                                                      necessary to prevent loss of data in process and revenue
                                                                                                      collections, and oversight and management of Contingency
                                                                                                      Plan execution
                                                                                                  •   Oversees legislation to ensure all changes are implemented
                                                                                                      effectively and timely to provide seamless processing to
                                                                                                      America’s Taxpayers
    Applications Development   11     11   B          Directors                                   •   Provide leadership and direction in support of applications
    Operations                 10     10   B          Deputy/Assistant Directors                      development operations to include processing tax returns and
                                                                                                      testing of Filing Year programs
                                                                                                  •   Support the IT filing season systems that operate the nation’s
                                                                                                      tax infrastructure are updated and in place for the processing
                                                                                                      of approximately 200 million tax returns annually, the nation’s
                                                                                                      tax infrastructure, are updated and in place for the processing
                                                                                                      of approximately 200 million tax returns annually
                                                                                                  •   Ensures the integrity of all Filing Season operations
                                                                                                      continuing during federal shutdown
                                                                                                  •   Responsible for overseeing all planning, development, testing


             08/01/2019                                                                         Page 47
                          Case 1:19-cv-00050-RJL Document 32-1 Filed 11/14/19 Page 49 of 125
                             IRS FY2020 Lapsed Appropriations Contingency Plan

IT                   Exception




                                  Category
Applications         NF     FS                                               Detail of excepted positions by category
Development (AD)
                                                                                             and deployment to production activities to ensure a successful
                                                                                             Filing Season
                     81     104   B          Supervisory IT Specialists                  •   Oversee application operations necessary to prevent loss of
                                                                                             data in process and revenue collections and approval of Tier
                                                                                             1/2 transmittal, responsible for development for late change
                                                                                             requirements and managing programmers responsible for
                                                                                             development of submission processing applications critical for
                                                                                             Filing season
                                                                                         •   Filing Season Integration Services provides critical oversight
                                                                                             and support for the planning and execution of enterprise
                                                                                             processes to ensure Filing Season Readiness and Operation
                                                                                             of all critical systems
                                                                                         •   Provide Branch oversight/support, operational support and
                                                                                             serve as Subject Matter Experts for critical filing season
                                                                                             servers/applications; without this level of technical support
                                                                                             and leadership, the timely implementation of the Electronic
                                                                                             Fraud Detection System (EFDS). Return Review Program
                                                                                             (RRP) and all other critical Filing Season servers/applications
                                                                                             would be at risk along with the IRS Mission to provide efficient
                                                                                             and highly reliable computing services for all IRS business
                                                                                             entities and taxpayers; this could also jeopardize the
                                                                                             preparations for the upcoming Filing Season
                     679    842   B          IT Specialists - Lead Application           •   Support application & web services operations necessary to
                                             Developers and Application Developers,          prevent loss of data in process and revenue collections,
                                             Relational Database Developers, System          application support for critical systems, manage code, perform
                                             Acceptability Testers, Systems Analyst,         builds, process transmittals, completion and testing of Filing
                                             Technology Project Managers and Policy          Year programs
                                             & Planning IT Specialists                   •   Responsible for ensuring critical data operations necessary to
                                                                                             ensure operational capabilities required for the filing year
                                                                                             programs and applications and to support recall activities
                                                                                         •   Provide Branch oversight/support, operational support and
                                                                                             serve as Subject Matter Experts for critical filing season


        08/01/2019                                                                     Page 48
                          Case 1:19-cv-00050-RJL Document 32-1 Filed 11/14/19 Page 50 of 125
                             IRS FY2020 Lapsed Appropriations Contingency Plan

IT                   Exception




                                 Category
Applications         NF     FS                                           Detail of excepted positions by category
Development (AD)
                                                                                      servers/applications; without this level of technical support
                                                                                      and leadership, the timely implementation of the Electronic
                                                                                      Fraud Detection System (EFDS). Return Review Program
                                                                                      (RRP) and all other critical Filing Season servers/applications
                                                                                      would be at risk along with the IRS Mission to provide efficient
                                                                                      and highly reliable computing services for all IRS business
                                                                                      entities and taxpayers; this could also jeopardize the
                                                                                      preparations for the upcoming Filing Season
                                                                                  •   Incident & Problem Management Branch - manage
                                                                                      Assessment Calls and Service Restoration Teams as part of
                                                                                      the Incident Management Process during critical P1/P2.
                                                                                      outages and to perform problem analyses to determine root
                                                                                      cause of critical P1/P2 outages and prevent recurring
                                                                                      incidents for the same issue
                                                                                  •   Enterprise Server Division (ESD) - provide support for Filing
                                                                                      Season on the Unisys Mainframes to ensure system
                                                                                      availability and prevent loss of data and provide critical
                                                                                      performance analytics and Capacity planning/forecasting for
                                                                                      all Unisys systems ESD
                     17     31   B          Management and Program Analysts       •   Support completion of Filing Year programs, responsible for
                     74     94   B          Project Managers                          preparing requisitions, monitoring contractors and ensuring
                                                                                      System Life Cycle (SLC)
                                                                                  •   Acquisitions - manage critical procurement activities for
                                                                                      excepted contracts
                                                                                  •   Contracting Officer’s Representative (COR) support for
                                                                                      processing Receipt & Acceptance of funded excepted
                                                                                      contracts
                                                                                  •   Program and Project Management Office - maintain continued
                                                                                      support of critical projects impacting EOps
                                                                                  •   Provide project/program support for all Tax Reform Unified
                                                                                      Work Requests (UWRs)
                                                                                  •   Filing Season Integration Services (FSIS) integrates and


        08/01/2019                                                              Page 49
                          Case 1:19-cv-00050-RJL Document 32-1 Filed 11/14/19 Page 51 of 125
                             IRS FY2020 Lapsed Appropriations Contingency Plan

IT                   Exception




                                 Category
Applications         NF     FS                                 Detail of excepted positions by category
Development (AD)
                                                                            oversees the analysis, planning, reporting, and execution of
                                                                            the Filing Season Lifecycle
                      5     7    B          Staff Assistants            •   Support the ACIO, DACIO, Directors, Executive Assistant,
                                                                            Technical Advisor with administrative tasks such as
                                                                            communications, excepted employee list management and
                                                                            Single-Entry Time Reporting (SETR)




        08/01/2019                                                    Page 50
                                Case 1:19-cv-00050-RJL Document 32-1 Filed 11/14/19 Page 52 of 125
                                      IRS FY2020 Lapsed Appropriations Contingency Plan

IT Cybersecurity                                                Exception




                                                                              Category
                                                                NF     FS

•   ACIO Front Office                                      3             3          B
•   Security Risk Management                              42            62          B
•   Cybersecurity Operations Division                      4             4          B    Summary of Cybersecurity Positions
•   Technical Operations Branch                           39            39          B             and Activities
•   Security Operations Branch                            16            16          B
•   Online Fraud Detection and Prevention Branch          30            30          B
•   Architecture and Implementation Division Office       25            54          B
•   Criminal Investigations                                2             2          B
                                       Total # positions 161           210          B

IT                         Exception                                                     Detail of excepted positions by category
                                        Category




Cybersecurity              NF FS
Associate Information       1     1       B        ACIO for Cybersecurity                     •    Provide executive direction for operations and shutdown activities
Chief Officer (ACIO)        1     1       B        Deputy Associate Chief Information         •    Primary contingency coordinator for shutdown of operations and
Front Office                                       Officer (DACIO)                                 continuance during furlough and recall
                            1     1       B        Executive Assistant
Security Risk               1     1       B        Director                                   •    Oversee day-to-day resiliency of IRS computer systems supporting
Management                  0     1       B        Senior Technical Advisor                        mission essential functions, ensuring timely completion of security
                            1     1       B        Executive Assistant                             assessments that keep Affordable Care Act (ACA) and other
                                                                                                   mission critical systems (i.e., Foreign Account Tax Compliance Act
                                                                                                   (FATCA) and Graphics Subsystem (GSS-41)) on schedule
                                                                                              •    Provide oversight for operational and shutdown activities
Enterprise FISMA            4      3      B        Managers                                   •    Support critical business processes and Tax Reform
Compliance Branch           7     20      B        IT Specialists                             •    Ensure Timely completion of security assessments that keeps filing
                                                                                                   season applications on schedule
Enterprise Technical        1     1       B        Associate Director                         •     Support to ensure code analysis and review occurs for Filing
Assessment Branch           3     3       B        Managers                                         Season and Tax Reform programming that keeps filing season
                            1     1       B        Senior Technical Advisor                         applications on schedule
                            8     8       B        IT Specialist
Security Control Testing    1     1       B        Associate Director


          08/01/2019                                                                              Page 51
                                Case 1:19-cv-00050-RJL Document 32-1 Filed 11/14/19 Page 53 of 125
                                      IRS FY2020 Lapsed Appropriations Contingency Plan

IT                         Exception                                          Detail of excepted positions by category




                                        Category
Cybersecurity              NF FS
& Evaluation Branch         1     1       B        Technical Advisor               •     Support Security Requirement for Filing Season
                            4     4       B        Managers                        •     Ensure timely completion of Security Testing.
                           10    17       B        IT Security Specialists         •     Critical to ensure a successful Filing Season and updates for
                                                                                         activities that keeps filing season applications on schedule
Cybersecurity Operations    1     1       B        Director                        •    Oversee critical operations serving as the primary source for
Division                    1     1       B        Senior Technical Advisor             identifying, preventing and assisting to resolve cyber incidents and
                            1     1       B        Executive Officer                    vulnerabilities. Provides direction to 24x7 security staff to facilitate
                            1     1       B        Executive Assistant                  rapid detection, assessment and response to cyber
                                                                                        threats. Provides support to Information Technology and other IRS
                                                                                        organizations in maintaining the security of the IRS
                                                                                        Enterprise. Provide support to all IRS locations for incident
                                                                                        handling and incident investigations. Ensures on-going IT system
                                                                                        monitoring and analyzation of system logs to verify compliance
                                                                                        with IRS, Treasury and DHS security policy and guidelines
Technical Operations        1     1       B        Associate Director              •    Continue proactive prevention, detection, and response to
Branch                      4     4       B        Managers                             computer security incidents targeting the IRS’ enterprise IT assets
                           34    34       B        IT Specialists                       via an agency-wide computer security incident response capability.
                                                                                        Within Technical Operations, the Computer Security Incident
                                                                                        Response Center (CSIRC) Operations team delivers a 24x7x365
                                                                                        security operations center. The notification and resolution of cyber
                                                                                        incidents is coordinated to prevent further impact to the enterprise.
                                                                                   •    Staff provides deployment and maintenance of enterprise-wide
                                                                                        security detection, prevention, monitoring, analysis, and reporting
                                                                                        devices and applications. Emerging Threats Team providing
                                                                                        advanced analysis and cyber threat intelligence capabilities to limit
                                                                                        the impact of sophisticated attacks and exploits targeting the
                                                                                        enterprise. CSIRC Reporting Coordination and Communications
                                                                                        team provides cyber event triage support and coordination as well
                                                                                        as data loss prevention operations.
Security Operations         1     1       B        Associate Director              •    Continue to review, analyze and report compliance and security
Branch                      3     3       B        Managers                             issues affecting the IRS’s information systems. Ensure that
                           12    12       B        IT Specialists                       information systems security controls comply with security
                                                                                        requirements, procedures and guidelines. Conduct the IRS User


         08/01/2019                                                                    Page 52
                               Case 1:19-cv-00050-RJL Document 32-1 Filed 11/14/19 Page 54 of 125
                                     IRS FY2020 Lapsed Appropriations Contingency Plan

IT                        Exception                                               Detail of excepted positions by category




                                       Category
Cybersecurity             NF FS
                                                                                             Behavior Analysis (Insider Threat) to monitor for risks posed by
                                                                                             those who have been granted access to IRS information and
                                                                                             information systems. Continue day-to-day monitoring services
                                                                                             necessary to detect, identify and mitigate malicious activity for IRS
                                                                                             Application and Systems
Online Fraud Detection     1     1       B        Associate Director                   •     Continue day-to-day detection and mitigation of phishing scam,
and Prevention Branch      2     2       B        Managers                                   malware scams, unencrypted Personally Identifiable Information
                          27    27       B        IT Security Specialists                    (PII) being sent outside the IRS and Fraud analytics used to
                                                                                             identify indicators of fraudulent transaction within the Portal
                                                                                             environment
Architecture and           1     1       B        Director                              •    Sustain security software systems operations necessary to prevent
Implementation Division    1     1       B        Senior Technical Advisor                   loss of processing security information to include security logs,
Office                     1     1       B        Executive Assistant                        identity and access management data, and security configuration
                           6     8       B        Managers                                   data for IT systems supporting excepted functions
                           5    24       B        IT Specialists
Oversight and Strategic    1     4       B        Managers                              •    Identify and manage excepted security-related contracts and
Management                 1     6       B        Management and Program Analysts            associated periods of performance support by Contracting Officer’s
                           9     9       B        Management and Program Analysts            Representatives (CORs), budget, and financial experts to provide
                                                  Contracting Officer’s Representatives      continuity of support of services and licensing for IT-security
                                                  (CORs)                                     excepted functions
Criminal Investigations    1     1       B        Manager                               •    Provide continuous monitoring of CI systems and applications
                           1     1       B        Employee that will provide continuous
                                                  monitoring of Criminal Investigation
                                                  (CI) systems an application




          08/01/2019                                                                        Page 53
                                Case 1:19-cv-00050-RJL Document 32-1 Filed 11/14/19 Page 55 of 125
                                   IRS FY2020 Lapsed Appropriations Contingency Plan

IT                                                                        Exception




                                                                                         Category
Enterprise Operations (EOps)                                              NF      FS
•   ACIO Front Office                                                 8             8        B
•   Data Management Services and Support Division (DMSSD)           153           153        B
•   Demand Management and Project Governance (DMPG) Division         26            46        B
•   Enterprise Computing Center (ECC) Division                      606           606        B
•   Enterprise Technology Implémentation (ETI) Division             109           109        B           Summary of Enterprise Operations
•   Infrastructure Services Division (ISD)                          133           147        B               Positions and Activities
•   IT Operations Command Center (ITOCC) Division                   171           178        B
•   Enterprise Server Division (ESD)                                104           104        B
•   Security Operations and Standards (SOSD)                        128           160        B
•   Server Support & Services Division (SSSD)                        91            91        B
•   Service Delivery Management Division (SDMD)                      37            39        B
                                                 Total # positions 1,566         1,641       B

IT                        Exception
                                        Category




Enterprise Operations                                                      Detail of Enterprise Operations Positions and Activities
                           NF     FS
(EOps)
Associate Information       1     1       B        ACIO for Enterprise Operations (EOps)            •   Provide executive direction for operations and shutdown
Chief Officer (ACIO)        1     1       B        Deputy Associate Chief Information                   activities
Front Office                                       Officer (DACIO)                                  •   Primary contingency coordinator for shutdown of operations
                            1     1       B        Senior Advisor to the ACIO                           and continuance during furlough and recall
                            3     3       B        Management & Program Analysts
                                                   (Executive Assistant/Sr. Analyst)
                            1     1       B        Staff Assistant (As Needed)
                            1     1       B        Management Assistant

Data Management             1      1      B        Division Director                                •   Provide Executive oversight and administration of all shutdown
Services and Support       18     18      B        Supervisory Program                                  activities, continuing activities and reactivation
Division (DMSSD)                                   Managers/Supervisory IT Specialists              •   Provide executive level direction for continuing operations and
                            3     3       B        Executive Assistant/Management                       coordination for an orderly shutdown
                                                   Analysts Division Operations                     •   Support of administrative activities (ex. SETR/ Timekeeping,
                          128     128     B        IT Specialists (Data                                 critical data calls, PeopleTrak and other administrative tasks)
                                                   Management/Systems)


         08/01/2019                                                                             Page 54
                              Case 1:19-cv-00050-RJL Document 32-1 Filed 11/14/19 Page 56 of 125
                                 IRS FY2020 Lapsed Appropriations Contingency Plan

IT                       Exception




                                     Category
Enterprise Operations                                                  Detail of Enterprise Operations Positions and Activities
                         NF     FS
(EOps)
                          3     3      B        Media Management Specialists           •   Provide 24x7 database support, including data storage, data
                                                                                           replication and data backup and recovery for critical IT projects
                                                                                           in Dev/Test/Prod/DR environments to continue to work
                                                                                           deliverables and maintain all systems related to filing season
                                                                                           preparedness, IT Security and IT support for Essential
                                                                                           processes/employees
                                                                                       •   Provide 24x7 database support, including data storage, data
                                                                                           replication and data backup and recovery for critical IT projects
                                                                                           in Dev/Test/Prod/DR environments to continue to work
                                                                                           deliverables and maintain all systems related to filing season
                                                                                           preparedness, IT Security and IT support for Essential
                                                                                           processes/employees
Demand Management         1     1      B        Division Management                    •   Oversee Demand Management Project Governance (DMPG)
and Project Governance                          Director                                   during a government shutdown and ensure SETR processing is
(DMPG) Division           1     1      B        Division Management Office (DMO)           accurate and timely for the entire Division
                                                Chief                                  •   Provide support and manage critical data calls that pertain to
                          1      1     B        Technical Advisor                          EOps budget, Sustaining Infrastructure and Infrastructure
                          1      1     B        Executive Assistant                        Currency
                          5      5     B        Analysts                               •   Manage contract information with vendors (As Needed)
                         11     11     B        Managers
                          2      4     B        Project Managers
                                                Acquisitions and Contract Management
                                                (A&CM)
                          1      1     B        Section Chief
                          2     20     B        IT Specialists
                          1      1     B        Management Analyst
                          1      1     B        Division Director                      •   Essential to run the ECC during a government shutdown
Enterprise Computing
                          1      1     B        Deputy Director                            provide critical project support for Filing Season, validate and
Center (ECC)
                                                                                           sign SETR for the Division and ensure data call are reacted to
Executive Office
                                                                                           timely




         08/01/2019                                                                    Page 55
                              Case 1:19-cv-00050-RJL Document 32-1 Filed 11/14/19 Page 57 of 125
                                 IRS FY2020 Lapsed Appropriations Contingency Plan

IT                      Exception




                                     Category
Enterprise Operations   NF     FS                                      Detail of Enterprise Operations Positions and Activities
(EOps)
Mainframe Operations     1      1      B        Mainframe Operations Branch       • Provides critical 24x7x365 coverage to applications
Branch (MOB)                                    Chief                             • Process tax returns, tax deposit and refunds continue to process
                         2      2      B        Admin/Technical Advisors              successfully on IBM and Unisys mainframe systems and to provide
                         5      5      B        Service Center Support Section        print and electronic documents support for internal and external
                                                (SCSS) Managers                       customers
                         44     44     B        SCSS Computer Systems Analysts    •   Oversee Branch operations and Ensuring SETR processing is
                          4      4     B        Master File Support Section           accurate and timely for the Branch
                                                (MFSS) Managers                   •   Serve the Service Center Support Section
                         33     33     B        MFSS Computer Systems Analysts
                                                                                  •   The Integrated Document Solution Enterprise (IDSE) Section
                          4      4     B        Integrated Document Solution
                                                                                      provides printed notices and letters to taxpayers, as well as both
                                                Enterprise (IDSE) Section
                                                                                      printed and electronic documents to internal customer
                                                Managers
                         33     33     B        IDSE Computer Assistants & IT
                                                Specialists
Operations Scheduling    1      1      B        Operations Scheduling Branch      •    Operates 24x7x365 to create and implement the Batch schedules
Branch (OSB)                                    (OSB) Branch Chief                     for all the IRS production computer systems, including Individual
                                                                                       Master File (IMF) and Business Master File (BMF)
                                                                                  •    Essential for overseeing Branch operations ensuring SETR
                                                                                       processing is accurate and timely for the Branch
                         1      1      B        Server Scheduling Section         •    Create and implement production schedules to ensure batch
                                                Manager                                processing will run on IRS Tier 2 computer systems
                         9      9      B        Computer Assistant Schedulers
                         7      7      B        IT Specialists
                         1      1      B        Mainframe Scheduling Section      •    Create and implement production schedules to ensure bath
                                                Manager                                processing will run on IRS IBM Masterfile and UNISYS mainframe
                         6      6      B        Mainframe Scheduling Unit              computer systems
                                                Managers
                         58     58     B        Computer Assistant Schedulers
                          3      3     B        IT Specialists
                          1      1     B        File Transfer Section             •    Set up and initiate all file transfers within the IRS computer
                                                Manager



         08/01/2019                                                                   Page 56
                             Case 1:19-cv-00050-RJL Document 32-1 Filed 11/14/19 Page 58 of 125
                                IRS FY2020 Lapsed Appropriations Contingency Plan

                        16     16   B   IT Specialists                             systems, 24x7x365, to ensure that data continues to move
                                                                                   between computer systems, as necessary to maintain IRS
                                                                                   computer processes
Enterprise Automated     1      1   B   Branch Chief                           • Works 7x24x365 to provide independent source code control of the
Deployment Branch        7      7   B   Managers                                   Service’s critical systems, balances and validates master file and
(EADB)                  11     11   B   Computer Assistants                        Customer Account Data Engine (CADE) runs and certifies accuracy
                         2      2   B   Computer Equipment Analysts                of master file and CADE refunds
                         2      2   B   Lead IT Specialists                    •   Essential for overseeing the operations of this Branch and ensuring
                        29     29   B   IT Specialists                             SETR is completed timely and accurately
                                                                               •   Essential to maintaining the production baseline
Division Management     1      1    B   Supervisory IT Program Manager         •   Assists the Director with oversight of Enterprise Computing Center
Office (DMO)            1      1    B   Senior IT Specialist                       (ECC) operations during a government shutdown and provide
                        2      2    B   Technical Advisors                         administrative and other support for critical filing season processing
                        8      8    B   IT Specialists                             (i.e., critical data calls, demand management, SETR entry,
                        4      4    B   Management and Program                     PeopleTrak, etc.)
                                        Analysts
                        2      2    B   Staff Assistants
                        1      1    B   Executive Assistant
Server Infrastructure   1      1    B   Branch Chief                           • Provides System and Product Administration to support a stable
Support Branch (SISB)   4      4    B   Section Chiefs (of critical filing         server environment for development, test, pre-production,
                                        season systems)                            production, and DR/ASPE for developers, testers, project offices,
                        7      7    B   IT Specialists (Policy/Planning)           internal IT customers, and end users. Also servicing the entire Tier2
                        3      3    B   Management & Program Assistants            Organization (Tier2 Branches 1-4 & SISB) with Policy &
                                                                                   Planning/Administrative Support
Server Product &        1      1    B   Branch Chief                           •   Manages the development, test, pre-production, production and
Application Support     3      3    B   Section Managers (of critical filing       ASP environments for both internal and external customers,
Branch 1                                season systems)                            24x7x365; provides subject matter expertise and support of mission
                        3      3    B   IT Specialists                             critical systems such as Electronic Fraud Detection System (EFDS),
                                                                                   Automated Underreporter (AUR), Online Notice Review (OLNR),
                                                                                   Chief Counsel Clearwell, Return Review Program (RRP)
                                                                               •   Essential for overseeing the operations of this branch and ensuring
                                                                                   SETR is completed timely and accurately
                        36     36   B   IT Specialists (Operating Systems)     •   Provide Branch oversight/support, operational support and serve as
                                                                                   Subject Matter Experts for critical filing season servers/applications;
                                                                                   without this level of technical support and leadership, the timely


         08/01/2019                                                                Page 57
                             Case 1:19-cv-00050-RJL Document 32-1 Filed 11/14/19 Page 59 of 125
                                IRS FY2020 Lapsed Appropriations Contingency Plan

                                                                                   implementation of the Electronic Fraud Detection System (EFDS).
                                                                                   Return Review Program (RRP) and all other critical Filing Season
                                                                                   servers/applications would be at risk along with the IRS Mission to
                                                                                   provide efficient and highly reliable computing services for all IRS
                                                                                   business entities and taxpayers; this could also jeopardize the
                                                                                   preparations for the upcoming Filing Season
Server Product &        1      1    B   Branch Chief                           •   Provide Branch oversight/support, operational support and serve as
Application Support     3      3    B   Section Managers (of critical filing       Subject Matter Experts for critical filing season servers/applications;
Branch 2                                season systems)                            without this level of technical support and leadership, the timely
                         2      2   B   IT Specialists                             implementation of the MeF, FATCA, Return Review Program (RRP)
                        42     42   B   IT Specialists (Operating Systems)         and all other critical filing season servers/applications would be at
                                                                                   risk along with the IRS
Server Product &        1      1    B   Branch Chief                           •   Provide Branch oversight/support, operational support and serve as
Application Support                                                                Subject Matter Experts for critical filing season servers/applications;
Branch 3                                                                           without this level of technical support and leadership, the timely
                        3      3    B   Section Managers (of critical filing       implementation of the MeF, FATCA, EFPPS/EFTPS and all other
                                        season systems)                            critical filing season servers/applications would be at risk along with
                         5      5   B   IT Specialists                             the IRS Mission to provide efficient and highly reliable computing
                        45     45   B   IT Specialists (Operating Systems)         services for all IRS business entities and taxpayers; this could also
                                                                                   jeopardize the preparations for the upcoming Filing Season
Server Product &        1      1    B   Branch Chief                           •   Provide Branch oversight/support, operational support and serve as
Application Support     3      3    B   Section Managers (of critical filing       Subject Matter Experts for critical filing season servers/applications;
Branch 4                                season systems)                            without this level of technical support and leadership, the timely
                         3      3   B   IT Specialists                             implementation of the ISRP/SCRIPS, IFS/IPS, eTrust, KISAM,
                        66     66   B   IT Specialists (Operating Systems)         SAAS and FIRE and all other critical filing season
                                                                                   servers/applications would be at risk along with the IRS Mission to
                                                                                   provide efficient and highly reliable computing services for all IRS
                                                                                   business entities and taxpayers; this could also jeopardize the
                                                                                   preparations for the upcoming Filing Season
ECC Project Response    1      1    B   Chief, PRIMO                           •   Operates 7x24x365 to provide problem management for P1/P2 -
Incident & Management   7      7    B   IT Specialists                             Priority (1)/ Priority (2) incidents; oversight of computer room
Office (PRIMO)          2      2    B   IT Specialists (Operating                  management for all IRS computer and ECC project management for
                                        Specialists)                               Dual Power, Counsel Server Migration, CI Server Relocation
                        5      5    B   Project Managers                           Analysis and CADE 2
                                                                               •   Essential for overseeing the office operations and ensuring SETR


         08/01/2019                                                                Page 58
                               Case 1:19-cv-00050-RJL Document 32-1 Filed 11/14/19 Page 60 of 125
                                  IRS FY2020 Lapsed Appropriations Contingency Plan

                                                                                    processing is accurate and timely for the Office
                                                                                •   Provide support for computer room access monitoring systems on
                                                                                    the computer room floor and coordination of the receipt and
                                                                                    installation of new equipment that may be received during a
                                                                                    government shutdown
                                                                                •   Provide support for P1 and P2 incidents acting as Incident
                                                                                    Managers of Record (IMR) for ECC
                                                                                •   Provide ECC project management support of major projects
Enterprise Technology      4      4   B   Executives                            •   Provide support for two Portal branches. Internet Services branch
Implementation (ETI)       6      6   B   Senior Managers                           ensures successful operations of the current portal infrastructure;
Division                   8      8   B   Frontline Managers                        ensure successful operation of transitioned new portals and monitor
                           5      5   B   IT Project Mangers                        daily operational. Technology Deployment Support branch
                           2      2   B   Computer Engineers                        transitions the equipment infrastructure, applications and
                          11     11   B   Management and Program                    functionality resident on the current portals Public User Portal
                                          Analysts                                  (PUP), Registered User Portal (RUP) and Employee User Portal
                           1      1   B   Executive Assistant                       (EUP) to the new portal in addition, IT Specialist provide support for
                           1      1   B   Staff Assistant                           four Key Offices; eRecords Technology Support Office, Aged
                          71     71   B   IT Specialists                            Infrastructure Initiative Support Office, Intranet Services Office and
                                                                                    IEP Strategy & Ecosystem Office. Providing Key support to major
                                                                                    infrastructure initiatives
Infrastructure Services   1      1    B   Director                              •   Provide oversight for critical virtualization Infrastructure
Division (ISD)            1      1    B   Office Chief
                          1      1    B   Technical Advisor
Division                  1      1    B   Executive Assistant
Management Office         1      1    B   Project Manager
(DMO)                     1      1    B   Division Secretary
                          1      1    B   Program Management Analyst
                          2      2    B   IT Specialists
Enterprise Messaging &    1      1    B   Branch Manager                        • Provide support for Exchange and related mission critical
Virtualization Branch                     Enterprise Messaging Infrastructure       applications
                                          Services (EMIS) & Enterprise          •   Provide support for the mission critical virtualization infrastructure
                                          Messaging Compliance Services         •   Provide support for Exchange and related mission critical
                                          (EMCS)                                    applications
                           3      3   B   Frontline Managers
                                                                                •   Provide support for the mission critical virtualization infrastructure
                          13     17   B   IT Specialists


          08/01/2019                                                                Page 59
                           Case 1:19-cv-00050-RJL Document 32-1 Filed 11/14/19 Page 61 of 125
                              IRS FY2020 Lapsed Appropriations Contingency Plan

                      12     18   B   IT Specialists
                                      Virtualization Support Section (VSS)
Directory Services    1      1    B   Branch Manager                         •   Manage Applications Development (AD)Services
Branch                1      1    B   Active Directory Technician            •   Public Key Infrastructure (PKI)
                      3      3    B   Frontline Managers                     •   Directory Management (DM) 1, from DM 1 for support of Active
                      1      1    B   Management of the Online                   Roles Server (ARS)
                                      Certificate Status Protocol (OCSP)
                                                                             •   DM 2, 1 Manager, 1 to support Taxpayer Account Management
                      2      2    B   Technicians Public Key                     (TPAM) Operations & Maintenance (O&M) 1
                                      Infrastructure/Management of the           for Group Policy Object (GPO)
                                      Corporate Authority (CA)
                                                                             •   Manager, 1 so support to support Taxpayer Account
                      1      1    B   Discovery Director Technician
                      1      1    B   Forefront Identity Manager
                                                                                 Management (TPAM) Operations & Maintenance (O&M)
                                      Directory Management 1 Section         •   Support Group Policy (GPO) management settings and
                                      (DM1S)                                     updates critical to security settings
                      1      1    B   Virtual Lightweight Directory          •   1 IT Specialist to support Active Directory Federated Services
                                      Access Protocol (VLDAP)                    (ADFS)
                                      Maintenance Technicians                •   2 IT Specialists to support other Identity and Access
                      2      2    B   DM1 to support Active Roles                Management tasks during FS
                                      Server (ARS)                           •   1 IT Specialist to support Taxpayer Account Management
                                      Directory Management 2 Section             (TPAM) Operations
                      1      1    B   Technical Advisor
                                                                             •   2 IT Specialists to support TPAM, GPO and ADFS tasks
                      7      7    B   IT Specialists
                                                                                 during filing season
Middleware Services   1      1    B   Admin/Technical Assistant,             •   Support critical branch operations, ensuring SETR processing is
Branch                1      1    B   IT Specialist (Policy & Planning)          accurate and timely, and supporting the Branch and Division with
                      1      1    B   Program Management Analyst                 critical data calls and work requests
                                                                             •   Oversee critical support for Middleware Enterprise Applications
                      1      1    B   Branch Manager                         •   IFTS -to provide critical support for Middleware file transfer
                      4      4    B   Section Managers                           applications
                      6      8    B   IT Specialists, Infrastructure File    •   MIIS - Provide critical support for Middleware messaging
                                      Transfer Section (IFTS)                    applications
                      5      7    B   IT Specialists, Middleware             •   MSSS - Provide critical support for Middleware Enterprise
                                      Infrastructure Integration Section         applications
                                      (MIIS)                                 •   MTDS - Provide critical support for Middleware Enterprise
                      8      8    B   IT Specialists, Middleware Support         applications


         08/01/2019                                                              Page 60
                               Case 1:19-cv-00050-RJL Document 32-1 Filed 11/14/19 Page 62 of 125
                                  IRS FY2020 Lapsed Appropriations Contingency Plan

                                          Services Section (MSSS)
                          12     12   B   IT Specialists, Middleware Test &
                                          Development Section (MTDS)
                          1      1    B   Branch Manager                          •   ISS Provide critical support for IBM Endpoint Manager (IEM)
                          4      4    B   Section Managers                            Infrastructure
                          3      3    B                                           •   SDS Provide critical support for Software Distribution
                                          IT Specialists (Branch Front Office)
                                                                                  •   T3AS Provide critical support for Symantec Platform and Control M
                          7      7    B   IT Specialists, IBM Automation
                                          Section (IAS)
Automation Support
Branch                    6      6    B   IT Specialists, Infrastructure
                                          Support Section (ISS)
                          11     11   B   IT Specialists, Tier 3 Automation
                                          Section (T3AS)
                          3      3    B   IT Specialists, Software Distribution
                                          Section (SDS)
IT Operations Command      1      1   B   Division Director                       •   Oversee the IT Operations Command Center Division providing
Center (ITOCC) Division    1      1   B   Division Management Office                  critical project support to End-to-End (E2E), Filing Season and
Executive Office           1      1   B   Executive Assistant                         Incident Management projects, validate and sign SETR for the
                           1      1   B   Technical Advisor                           Division, maintain PeopleTrak and ensure timely response to data
                           1      1   B   FS/MeF Advisor POC                          calls
                           1      1   B   Staff Assistant
                           1      1   B   IT Specialist (Policy & Planning)
Monitoring Solutions       1      1   B   Branch Chief                            •   Provide critical End-to-End (E2E) monitoring support
Branch                     2      2   B   Section Chiefs
                           1      1   B   Technical Advisor
                          19     26   B   IT Specialists
Mainframe Monitoring       1      1   B   Branch Chief                            •   Ensure normal IT service operations are maintained, and minimize
Triage Branch              3      3   B   Section Chiefs (each shift)                 service outages on mainframe systems by providing 24x7x365
                          43     43   B   IT Specialists                              solutions for proactive monitoring and resolution of critical
                                                                                      infrastructure issues
Server & Network           1      1   B   Branch Chief                            •   Ensure normal IT service operations are maintained, and minimize
Monitoring/ Triage         4      4   B   Section Chiefs (1 for each Section)         service outages on servers and the enterprise network by providing
Branch                    40     40   B   IT Specialists                              24x7x365 solutions for proactive monitoring and resolution of critical
                                                                                      infrastructure issues


         08/01/2019                                                                   Page 61
                                Case 1:19-cv-00050-RJL Document 32-1 Filed 11/14/19 Page 63 of 125
                                   IRS FY2020 Lapsed Appropriations Contingency Plan

Incident & Problem          1      1   B   Branch Chief                        •   Manage Assessment Calls and Service Restoration Teams as part
Management Branch           2      2   B   Section Chiefs                          of the Incident Management Process during critical P1/P2. outages
                           23     23   B   IT Specialists                          and to perform problem analyses to determine root cause of critical
                                                                                   P1/P2 outages and prevent recurring incidents for the same issue
IT System Monitoring        2      2   B   Branch Chiefs                       •   Provide critical support for KISAM, ECMS, E2E Tools and other
Branch                      1      1   B   Technical Advisor                       critical monitoring and automation tools
                            2      2   B   Section Chiefs
                           18     18   B   IT Specialists
Executive Office           1       1   B   Director                            •   Provide support to continue operations of critical mainframe
Enterprise Server          1       1   B   Chief, Division Management Office       systems and ensure the safety of ESD employees, Executive
Division (ESD)             2       2   B   Technical Advisors                      Assistant will provide administrative support
                           1       1   B   Executive Assistant
                           1       1   B   Staff Assistant
                           5       5   B   IT Specialists
Unisys Support Branch      2       2   B   Branch Managers                     •   Provide support for Filing Season on the Unisys Mainframes to
                           2       2   B   Section Chiefs                          ensure system availability and prevent loss of data and provide
                           2       2   B   Management and Program                  critical performance analytics and Capacity planning/forecasting for
                                           Analysts                                all Unisys systems ESD
                           25     25   B   IT Specialists
z/OS Support Services       1      1   B   Branch Chief                        •   Support the Master file IBM Mainframes to ensure system
Branch                      3      3   B   Section Chiefs                          availability, uninterrupted tax processing and prevent loss or
                           35     35   B   IT Specialists                          compromise of taxpayer data
zLinux Security Services   1       1   B   Branch Chief                        •   Support the Security and Communications System (SACS) IBM
Branch (ZSSB)                                                                      Mainframes to ensure system availability, prevent loss of data and
                           2       2   B   Section Chiefs
                                                                                   provide critical performance for IBM zTPF systems. ZSSB
                           20     20   B   IT Specialists                          provides support on the Computer Assisted
                                                                                   Publishing System (CAPS) to ensure system
                                                                                   availability, reliability, and prevent loss of data.
                                                                                   ZSSB provides support for building and
                                                                                   maintaining z/VM hypervisor environments
                                                                                   involving z13 Linux enterprise servers


Security Operations and    1       1   B   Division Director


         08/01/2019                                                                Page 62
                              Case 1:19-cv-00050-RJL Document 32-1 Filed 11/14/19 Page 64 of 125
                                 IRS FY2020 Lapsed Appropriations Contingency Plan

Standards (SOSD)         1       1   B    Division Management Office, Chief     •   Provide support to continue operations of critical security initiatives
Division Director        1       1   B    Executive Assistant                       and ensure the safety of SOSD employees, staff assistant will
                         1       1   B    Staff Assistant                           provide administrative support inclusive of hiring initiatives. IT
                         1       1   B   IT Specialist                              Specialists will support ECMS
                         1       1   B    Technical Advisor                     •   IT Specialists will support ECMS
Information Technology   1       1   B    Senior Manager (ITCMB) (on-call)      •   Ensure support of PeopleTrak, Disaster Recovery/Alternate Site
Continuity Management    3       3   B    Section Chiefs (on-call)                  Processing (DR/ASP) activities, Business Restoration Strategy
Branch (ITCMB)                                                                      (BRS) support for Major Outages, Toolkit Suite with Command
                         1       1   B   IT Specialist for PeopleTrak and           Centre (TSCC) and Threat Response Center (TRC) support for
                                         DR (on-call)                               Facilities Management & Security Services-Situational Awareness
                         18     18   B                                              Management Center (FMSS-SAMC)
                                         IT Specialists for PeopleTrak
                                         modifications, DR/ASP support,
                                         BRS support; Threat Response
                                         Centre (TRC) support (on-call)
Account Management        1      1   B   Senior Manager AMB                     •   Ensure that users continue to have access to the mainframe zOS
Branch (AMB)              4      4   B   Section Chiefs (on-call)                   and Unisys systems such as Masterfile, IAP SACS, zVM, and will
                         12     12   B   IT Security Specialists to support         provide oversight of IDRS users to ensure that the tax
                                         IDRS/RACF                                  administration process is not impacted due to the shutdown.
                         10     11   B   IT Security Specialists to support         Provide account administration and support to IEP applications such
                                         zOS/UNISYS                                 as eServices, eAuth, A2A
                         5      10   B   IT Specialists to support elevated
                                         ACCESS Management
                         6      11   B   IT Specialists to support the Portal
                                         and Integrated Submission and
                                         Remittance Processing (ISRP)
Security Operations       1      1   B   Program Manager SOMB                   •   Manage operational Security for Windows, Linux, Solaris, z/VM and
Management Branch         4      4   B   Section Chiefs                             z/OS platforms; remediation of Operating System vulnerabilities;
(SOMB)                   46     46   B   IT Specialists                             maintain Malware protection; processing of audit log collections and
                                                                                    maintaining RACF security to ensure critical infrastructure and Filing
                                                                                    Season systems are protected
Operational Assurance    1       1   B   Senior Manager OAB                     •   Ensure system patches are schedule, deployed and implemented to
Branch Section (OAB)     1       4   B   Section Chiefs                             maintain security posture of Filing Season Critical applications
                         4      12   B   IT Specialists
Authorization Official   1       1   B   Senior Manager AOMB


          08/01/2019                                                                Page 63
                                 Case 1:19-cv-00050-RJL Document 32-1 Filed 11/14/19 Page 65 of 125
                                    IRS FY2020 Lapsed Appropriations Contingency Plan

Management Branch           3       3   B   Section Chiefs                      •   Ensure critical vulnerabilities are triaged and facilitate routing for
(AOMB)                      0      10   B    IT Specialists                         corrective action
Server Support & Services   1       1   B   Director, Server Support &          •   Provide leadership and administrative support of continued
Division                                    Services Division (SSSD)                operations and any shutdown activities
(SSSD) Director Staff       1       1   B   Chief, Division Management Office
                                            SSSD – (DMO)
                            1       1   B   Executive Assistant
                            1       1   B   Technical Advisor
                            1       1   B   IT Project Manager
                            1       1   B   IT Specialist (Policy & Planning)
Program and Project         1       1   B    Branch Chief                       •   Maintain continued support of critical projects impacting EOps
Management Office
                            3       3   B   IT Specialists
                            7       7   B   IT Project Managers
                            1       1   B   Management and Program Analyst
Standards Management        1       1   B   Branch Manager                      •   Ensure the newly provisioned servers meet security standards
Office (SMO)                4       4   B   It Specialists
Server Build Branch         1       1   B   Branch Manager, SBB                 •   Provide Server Build Support and ensure continuity of COTS
(SBB)                       1       1   B   IT Specialist (Policy & Planning)       installations in the production environments for UNIX, Linux and
                            3       3   B   Section Chiefs (WINDOWS &               Windows servers
                                            LINUX Server Automation Section)
                            30     30   B   IT Specialists                      •   Provide Server Build Support and ensure continuity of COTS
                                                                                    installations in the production environments for UNIX, Linux and
                                                                                    Windows servers
Software Support Branch     1       1   B   Branch Manager, Support Services •      Support IBM Rational Tools deployed throughout the IRS to ensure
(SSB)                                       Branch (SSB)                            systems are appropriately functioning for filing season
                            4       4   B   Section Chiefs (Wintel & Unix/Linux
                                            COTS Sections, RIS, & RSSS)
                             1      1   B   IT Specialist (Policy & Planning)
                            27     27   B   IT Specialists
Server Delivery             1      1    B   Director                            •   Provide support to critical filing season systems, financial
Management Division         1      1    B   Chief Division Management Office        management and SETR entry to ensure systems are appropriately
(SDMD)                      1      1    B   Executive Assistant                     functioning for filing season.
Director Staff              1      1    B   Management Analyst



         08/01/2019                                                                 Page 64
                             Case 1:19-cv-00050-RJL Document 32-1 Filed 11/14/19 Page 66 of 125
                                IRS FY2020 Lapsed Appropriations Contingency Plan

Large Program Support    3      3   B   Senior Managers         •   Provide support to large programs such as, but not limited to,
Offices                 28     22   B   IT Specialists              Modernized eFile (MeF), FATCA, Web Applications and RRP to
                         2      2   B   Management Analysts         ensure systems are appropriately functioning for filing season.

                        0      8    B   IT Specialists




        08/01/2019                                                  Page 65
                                  Case 1:19-cv-00050-RJL Document 32-1 Filed 11/14/19 Page 67 of 125
                                     IRS FY2020 Lapsed Appropriations Contingency Plan


    Information Technology                                                  Exception




                                                                                            Category
    Strategy and Planning (S&P)                                             NF     FS
•   ACIO Strategy and Planning                                               3      3         B
                                                                             8      8         B         Summary of Strategy and Planning
•   Financial Management Services (FMS)
                                                                                                            Positions and Activities
•   Strategic Supplier Management (SSM)                                     25     25         B
•   Business Planning and Risk Management (BPRM)                            15     15         B
•   Investment & Portfolio Control & Oversight (IPCO)                        3      3         B
                                                        Total # positions   54     54

IT                           Exception
Strategy and Planning        NF     FS    Category                                      Detail of excepted positions by category
(S&P)
Associate Information         1      1      B ACIO, Strategy and Planning (S&P)              •         Provide executive leadership for continuing operations and shutdown
Chief Officer (ACIO)          1      1      B Executive Assistant                                      activities
Front Office                  1      1      B Management and Program Analyst                 •         Provide executive and director administrative support
Strategy and Planning
Financial Management          1      1      B Director                                       •         Oversee compliance to monitor authorized activities
Services (FMS)                1      1      B Supervisory Financial Administrative and       •         Work purchase card approvals without reconciliation and to provide
                                              Program Specialist for Budget Execution (or              direction during the lapsed appropriation period. The financial analysts
                                              subordinate manager)                                     are needed to perform minimal financial and management support
                              1      1      B Financial Administration and Program                     activities that require system access (passwords) and who possess
                                              Specialist, Budget Execution                             specific skills, such as knowledge of how to use the system and
                              1      1      B Management & Program Analyst, Budget                     specific procedures (e.g., the capability to update the Integrated
                                              Execution                                                Financial System (IFS) and work funds certification and services
                              1      1      B Supervisory Budget Analyst, Budget                       receipts) required in support of staff that are continuing IRS computer
                                              Execution                                                operations to prevent loss of data in process and in the processing of
                              1      1      B Management & Program Analyst,                            tax returns that include remittances
                                               (IT Hiring)                                   •         Address funded and unfunded demand, contracting questions
                              1      1      B Supervisory Financial Admin & Program          •         COR support for processing Receipt & Acceptance, expected
                                              Specialist                                               contracts
                              1      1      B IT Specialist/Contracting Officer
                                              Representative (COR)
Strategic Supplier            1      1      B Director                                       •         Identify and manage excepted contracts (provide oversight and
Management (SSM)              1      1      B Supervisory Financial Management


          08/01/2019                                                                     Page 66
                              Case 1:19-cv-00050-RJL Document 32-1 Filed 11/14/19 Page 68 of 125
                                 IRS FY2020 Lapsed Appropriations Contingency Plan

IT                       Exception




                                     Category
Strategy and Planning    NF     FS                                                     Detail of excepted positions by category
(S&P)
                                                Specialist (IT Hiring)                          monitoring for contracts continuing through a shutdown), including an
                          2      2     B        Supervisory Management/Program Analysts         IT Specialist to support work with Contracting Officer’s
                          1      1     B        Supervisory IT Specialist                       Representatives (CORs) from other functional areas. SSM has the
                          6      6     B        Management and Program Analysts                 Contingency team that will support the Succession Management and
                          1      1     B        Financial Administration/Program Specialist     Strategy process by overseeing the IT Contingency Plan for shutdown
                          5      5     B        IT Specialists                                  and startup activities
                          7      7     B        IT Project Managers                         •   COR support for processing Receipt & Acceptance, excepted
                          1      1     B        IT Specialist/COR                               contracts
Business Planning and     1      1     B        Director                                    •   Support the Work Request Management System (WRMS)
Risk Management (BPRM)    1      1     B        Supervisory Information Technology              requirements during a shutdown in the areas of business objects
                                                Specialists (IT Hiring)                         reporting, technical support configuration, and work request
                          4      4     B        IT Specialists                                  coordination/routing and 508 Support for Web Apps
                          4      4     B        Program Analysts
                          2      2     B        Management and Program Analysts/CORs
                          1      1     B        Management Analyst
                          1      1     B        Project Manager
                          1      1     B        System Analyst
Investment & Portfolio    1      1     B        Executive Officer                           •   Manage IT Hiring to support filing season employees (As Needed)
Control & Oversight       2      2     B        Supervisory Management and Program
(IPCO)                                          Analysts (IT Hiring)




          08/01/2019                                                                     Page 67
                                      Case 1:19-cv-00050-RJL Document 32-1 Filed 11/14/19 Page 69 of 125
                                         IRS FY2020 Lapsed Appropriations Contingency Plan

      Information Technology (IT)                                                    Exception




                                                                                                  Catego
                                                                                                    ry
      Enterprise Services (ES)                                                       NF     FS
•      ACIO Front Office                                                               3      5     B
•      IT eDiscovery                                                                   3      5     B
•      Strategic Planning and Technology Direction                                     2      2     B        Summary of Enterprise Operations
•      Solution Engineering                                                           61     72     B            Positions and Activities
•      Acquisitions                                                                   14     25     B
•      Enterprise Systems Testing                                                    326    291     B
•      Enterprise Architecture                                                        23     28     B
                                                             Total # positions       432    428

    IT                          Exception     Category                                     Detail of excepted positions by category
    Enterprise Services (ES)     NF      FS
    Associate Information         1      1      B        ACIO, Enterprise Services (ES)            •       Provide executive direction of all ES activities necessary for
    Chief Officer (ACIO)          0      1      B        Management & Program Analyst                      an orderly shutdown of IRS computer operations to prevent
    Front Office                                                                                           loss of data in process and provide executive direction on
                                                                                                           continuity activities and recall
                                                                                                   •       Provide project/program support for all Tax Reform Unified
                                                                                                           Work Requests (UWRs)
                                  1      1      B        Executive Assistant to the ACIO           •       Assist in orderly shutdown of operations, continuing activities
                                  1      1      B        Staff Assistant                                   and recall
                                  0      1      B        Executive Assistant to ACIO               •       Assist in orderly shutdown of operations, continuing activities
                                                                                                           and recall
    IT eDiscovery                 1      1      B        Supervisory IT Specialist                 •       Manage Congressionally mandated eDiscovery activities
                                  2      4      B        IT Specialists
    Strategic Planning and        2      2      B        Senior Advisors                           •       Provide project support for critical filing season systems
    Technology Direction                                                                                   /projects
    Solution Engineering          1       1     B        Director                                  •       Supporting all Services and Enforcement activities for Tax
                                  0       1     B        Assistant Director                                Reform to ensure that all systems are updated and functioning
                                  1       1     B        Staff Assistant                                   for filing season
                                  5       9     B        Supervisory IT Specialists
                                 18      18     B        Computer Engineers, Computer
                                                         Scientists and IT Specialists
                                 10      12     B        Computer Scientists

             08/01/2019                                                                           Page 68
                                Case 1:19-cv-00050-RJL Document 32-1 Filed 11/14/19 Page 70 of 125
                                   IRS FY2020 Lapsed Appropriations Contingency Plan

IT                         Exception




                                        Category
Enterprise Services (ES)                                                            Detail of excepted positions by category
                           NF      FS
                            8      10     B        Computer Engineers                        •   Involved with performance and external processing
                           18      20     B        IT Specialists                                engineering
Acquisitions                1       1     B        Branch Chief for Acquisitions             •   Manage critical procurement activities for excepted contracts.
                            2       2     B        Chiefs for Acquisitions
                           11      22     B        Acquisition Employees
Enterprise Systems          1       1     B        Director                                  •    Provide Leadership and direction in support of testing critical
Testing                     1       1     B        Assistant Director                             Filing Season programs
                            1       1     B        Technical Advisor                         •    Assist in orderly shutdown of operations, continuing activities
                            1      1      B        Executive Assistant                            and recall
                                                                                             •    Provide oversight and direction in support testing critical filing
                                                                                                  season Programs
                            6      6      B        Branch Chiefs                             •    Provide direction in support of testing critical filing season
                                                                                                  programs
                           25      25     B        Supervisory IT Specialists                •    Provide direction of testing critical filing season programs
                           291    256     B        IT Specialists                            •    Complete the testing of critical filing season programs
Enterprise Architecture     1       1     B        Director                                  •   Support technical design and support of critical Filing season
                            1       1     B        Assistant Director                            programs
                            1       1     B        Executive Officer                         •   Perform technical design and support of critical Filing season
                            1       1     B        Supervisory IT Specialist                     programs
                            2       2     B        Technical Advisors                        •   Support Filing Season related reporting and analytics
                            1       1     B        IT Specialist                             •   Compile production and system level ticket reports,
                            1       1     B        Computer Engineer                             comparative to prior year
                            3       3     B        Section Chiefs                            •   Prepare annual report
                            6      11     B        IT Specialists, Computer Engineers and
                                                   Computer Scientists
                            1      1      B        Supervisory IT Specialist                 •   Supporting ES activities related to mission critical IT hiring
                            1      1      B        IT Specialist
                            1      1      B        Branch Chief                              •   Support technology and platform solution for critical filing
                            1      1      B        Computer Engineer                             season program (RRP/Discoverer)
                            1      1      B        Executive Assistant
                            1      1      B        Branch Chief



         08/01/2019                                                                         Page 69
                                      Case 1:19-cv-00050-RJL Document 32-1 Filed 11/14/19 Page 71 of 125
                                         IRS FY2020 Lapsed Appropriations Contingency Plan


                                                                                  Exception




                                                                                                 Category
      Information Technology
      User and Network Services (UNS)                                             NF      FS
•        ACIO Front Office                                                          5       5       B
•        Customer Service Support (CSS)                                            94     219       B
•        Operations Service Support (OSS)                                          23      53       B            Summary of Enterprise Operations
•        Service Planning and Improvement (SPI)                                    12      36       B                Positions and Activities
•        Contact Center Support Division (CCSD)                                    31      54       B
•        Enterprise Field Operations (EFO)                                        124     124       B
•        Engineering (ENG)                                                         34      47       B
•        Unified Communications (UC)                                               42      67       B
                                                             Total # positions    365     605

    IT                          Exception
                                              Category



    User & Network                                                                       Detail of excepted positions by category
                                 NF     FS
    Services (UNS)
    Associate Information        1       1      B        ACIO, User & Network Services (UNS)    •           Provide executive level direction for continuing operations and
    Chief Officer (ACIO)         1       1      B        Deputy Associate Chief Information                 coordination for an orderly shutdown
    Front Office                                         Officer (DACIO)
                                  1       1     B        Executive Assistant
                                  1       1     B        Staff Assistant
                                  1       1     B        IT Specialist
    Customer Service              1       1     B        Director                               •           Perform the role of incident response and problem mitigation to
    Support (CSS)                 1       1     B        Assistant Director                                 all excepted IRS staff who continue to work with computer
                                  1       1     B        Executive Assistant                                assets during the lapsed budget period
                                  0       3     B        Staff Assistants                       •           Service Desk specialists will manage the 24/7 incident call
                                  7       7     B        Senior Managers                                    needs of all employees on duty during this period supporting
                                  4      24     B        Frontline Managers                                 Customer Account Data Engine (CADE) 2, Affordable Care Act
                                  1       1     B        Senior Analyst                                     (ACA), Filing Season, and all critical systems. Service Desk
                                  4       4     B        IT Specialists                                     staff attempt to resolve problems remotely, while on the call,
                                 75     177     B        Service Desk Specialists                           before referring the incident to the on-site technicians
    Operations Service            1       1     B        Director                               •           Required for executive direction and execution of the following
    Support (OSS)                 0       1     B        Executive Assistant                                operational support activities during contingency operations:
                                  1       2     B        Senior Managers                                    Maintaining required security compliance for the workstation
                                  3       5     B        Front Line Managers                                environment


               08/01/2019                                                                       Page 70
                              Case 1:19-cv-00050-RJL Document 32-1 Filed 11/14/19 Page 72 of 125
                                 IRS FY2020 Lapsed Appropriations Contingency Plan

IT                       Exception




                                     Category
User & Network                                                                 Detail of excepted positions by category
                         NF     FS
Services (UNS)
                         18     42     B        IT Specialists                       •   Perform workstation software integration, testing and
                          0      2     B        Equipment Specialists                    deployment that supports images, updates, patches, fixes and
                                                                                         other such demands to current applications and tools in
                                                                                         production or required to support critical functions
                                                                                     •   Perform workstation incident and problem management
                                                                                         activities to resolve workstation issues impacting production
                                                                                         users
                                                                                     •   Perform build activities associated to Volunteer Income Tax
                                                                                         Assistance workstations needed to support filing season
                                                                                         activities
                                                                                     •   Perform Security, data retrieval and disposal activities
                                                                                         associated to workstations or peripherals that are associated to
                                                                                         items sent to Memphis
                                                                                     •   Perform security related functions associated
                                                                                         workstation operations
                                                                                     •   Manage licensed software operations to ensure licenses are
                                                                                         active and managed
Service Planning and      1     1      B        Director                             •   Provide leadership
Improvement (SPI)         0     1      B        Assistant Director                   •   Support contingency management activities
                          1     3      B        Program Managers                     •   Update shutdown documents and track excepted activities
                          1     1      B        Manager                              •   Support Security
                          2     4      B        Management and Program Analysts      •   Support compliance reporting, monitoring, security standards
                          1     3      B        IT Security Specialists                  and OL5081 application
                          5     2      B        OL5081 Specialists from Security     •   Provide Filing Season Reporting and interface with Business
                                                Compliance                               Units
                          0     19     B        IT Specialists                       •   Provide Filing Season New Hires Support
                          1      1     B        Budget Analyst Funding
                          0     1      B        IT Project Manager
Contact Center Support    1     1      B        Director                             •   Support Call Center service operations, support and direct
Division (CCSD)           1     1      B        Asst. Director                           actions of technical staff
                          1     1      B        Executive Assistant


         08/01/2019                                                                 Page 71
                               Case 1:19-cv-00050-RJL Document 32-1 Filed 11/14/19 Page 73 of 125
                                  IRS FY2020 Lapsed Appropriations Contingency Plan

IT                        Exception




                                      Category
User & Network                                                                         Detail of excepted positions by category
                          NF     FS
Services (UNS)
                           0     1      B        Supervisory IT Specialist (Senior           •   Support compliance reporting, monitoring, security standards
                                                 Manager)                                        and OL5081 applications
                           9      9     B        Supervisory Frontline Managers              •   Provide Filing Season Reporting and interface with Business
                          19     41     B        IT Specialists (WIN 10 Support)                 Units
                                                                                             •   Provide Filing Season New Hires Support
Enterprise Field Office    1      1     B        Director                                    •   Provide Leadership
(EFO)                      1      1     B        Asst. Director                              •   Provide Administrative Support
                           1      1     B        Executive Assistant                         •   Provide Leadership/Support contingency management activities
                           1      1     B        Staff Assistant
                          10     10     B        Supervisory IT Specialists
                          18     18     B        Supervisory Frontline Managers
                          92     92     B        IT Specialists
Engineering (ENG)          1      1     B        Director                                    •   Provide oversight of critical Common Communications Gateway
                           7      8     B        Engineer/Supervisory IT Specialists             (CCG), Development, Integration and Test Environment (DITE),
                                                                                                 portal environments supporting Excise File Information
                          26     38     B        IT Specialists
                                                                                                 Reporting System (ExFIRS), Return Review Program (RRP),
                                                                                                 eAuth, Customer Account Data Engine (CADE), Treasury Net
                                                                                                 (TNET) Wide Area Network (WAN) infrastructure; Performance
                                                                                                 Engineering Model (PEM) team application performance
                                                                                                 analysis efforts; Engineer supports NMCC technical Services
                                                                                                 and troubleshooting for FS Readiness as primary Cisco CPC
                                                                                                 support; IT Tech/Specs support critical network support, critical
                                                                                                 FS applications and resolutions (As Needed)
Unified Communications     1     1      B        Director                                    •   Support critical voice, video and other collaboration programs
(UC)                       1     8      B        Assistant Directors                             and infrastructure. The IT Specialists will respond to outages by
                           2     2      B        Executive Assistants                            evaluating system alerts and handle incoming KISAM tickets as
                           1     1      B        Staff Assistant                                 well as emergencies contacts. The remaining staff will support
                           4     4      B        Senior Managers                                 programs/applications such as Jabber, W&I pilot sites, Video
                           6     6      B        Frontline Managers                              Relay Service, Virtual Service Delivery, TAC Offices, EEFax,
                           4     4      B        Senior Analysts                                 Saba Training and Wireless access/devices
                          23     41     B        IT Specialists



          08/01/2019                                                                        Page 72
                                   Case 1:19-cv-00050-RJL Document 32-1 Filed 11/14/19 Page 74 of 125
                                      IRS FY2020 Lapsed Appropriations Contingency Plan


IT - Enterprise Program Management Office (EPMO)                                  Exception




                                                                                               Category
                                                                                  NF     FS
•      EPMO Front Office                                                           3      3       B
•      Revenue Integrity and Compliance Office                                    10     10       B            Summary of Enterprise Operations
•      Enterprise Program Control                                                 12     12       B                Positions and Activities
•      Web Applications Program Management Office                                 24     37       B
•      Emerging Programs and Initiatives                                           6      6       B
                                                          Total # positions       55     68

    IT                       Exception
                                          Category
    Enterprise Program
                                                                                        Detail of excepted positions by category
    Management Office         NF     FS
    (EPMO)
    Associate Information     1      1      B        ACIO, Enterprise Program                 •           Responsible for the modernization development for filing/non-
    Chief Officer (ACIO)                             Management Office (EPMO)                             filing season tasking related Revenue Integrity/Compliance
    Front Office              1      1      B        Executive Assistant                                  (RIC), Enterprise Program Controls (EPC), WEB Applications
                              1      1      B        Management/Program Analyst                           Program Management Office, and Emerging Programs and
                                                                                                          Initiatives (EP&I)
    Revenue Integrity and     1      1      B        Executive Officer                        •           Responsible for the modernization development for filing/non-
    Compliance Office         1      1      B        Executive Assistant                                  filing season tasking related Revenue Integrity/Compliance
                                                                                                          (RIC), Enterprise Program Controls (EPC), WEB Applications
                                                                                                          Program Management Office, and Emerging Programs and
                                                                                                          Initiatives (EP&I)
                              1      1      B        Supervisory IT Specialist                •           Responsible for the modernization development for filing/non-
                              1      1      B        Supervisory IT Specialist                            filing season tasking related Revenue Integrity/Compliance
                                                                                                          (RIC), Enterprise Program Controls (EPC), WEB Applications
                              3      3      B        IT Specialists
                                                                                                          Program Management Office, and Emerging Programs and
                              1      1      B        Senior IT Project Manager
                                                                                                          Initiatives (EP&I)
                              2      2      B        IT Program Managers

                              1      1      B        Director/Executive Officer               •           Responsible for the modernization development for filing/non-
    Enterprise Program        1      1      B        Senior Manager (COR/Acquisition)                     filing season tasking related Revenue Integrity/Compliance
    Control                                                                                               (RIC), Enterprise Program Controls (EPC), WEB Applications
                              1      1      B        Senior Manager (Infrastructure
                                                                                                          Program Management Office, and Emerging Programs and
                                                     Currency)


             08/01/2019                                                                       Page 73
                          Case 1:19-cv-00050-RJL Document 32-1 Filed 11/14/19 Page 75 of 125
                             IRS FY2020 Lapsed Appropriations Contingency Plan

IT                   Exception




                                 Category
Enterprise Program
                                                                                 Detail of excepted positions by category
Management Office    NF     FS
(EPMO)
                      1     1      B        IT Specialist (Infrastructure Currency)        Initiatives (EP&I)
                      1     1      B        Management Analyst
                      4     4      B        Senior Management Analyst/IT
                                            Specialists
                      2      2     B        Senior Managers
                      1      1     B        Program & Management Analyst
Web Applications      1      1     B        Director                                   •   Responsible for the modernization development for filing/non-
Program Management    3      3     B        Supervisory IT Specialists                     filing season tasking related Revenue Integrity/Compliance
Office                5      5     B        Supervisory Program Managers                   (RIC), Enterprise Program Controls (EPC), WEB Applications
                      7     10     B        IT Program Managers                            Program Management Office, and Emerging Programs and
                      5     15     B        IT Specialists                                 Initiatives (EP&I)
                      1      1     B        Executive Assistant
                      2      2     B        Management Analysts
Emerging Programs     2      2     B        IT Specialists                             •   Responsible for the modernization development for filing/non-
and Initiatives       2      2     B        Supervisory IT Specialists                     filing season tasking related Revenue Integrity/Compliance
                      1      1     B        IT Project Managers                            (RIC), Enterprise Program Controls (EPC), WEB Applications
                      1      1     B        Management & Program Analyst                   Program Management Office, and Emerging Programs and
                                                                                           Initiatives (EP&I)
                                                                                       •   Filing Season Integration Services (FSIS) integrates and
                                                                                           oversees the analysis, planning, reporting, and execution of the
                                                                                           Filing Season Lifecycle
                                                                                       •   Infrastructure Currency (IC) partnering with IT delivery partners,
                                                                                           works to reduce the security risk and cost posed by operating
                                                                                           outdated and unsupported Commercial Off the Shelf (COTS)
                                                                                           software, and supports the technology platform of Technopedia
                                                                                           for relevant dashboards and reporting.




        08/01/2019                                                                    Page 74
                            Case 1:19-cv-00050-RJL Document 32-1 Filed 11/14/19 Page 76 of 125
                                  IRS FY2020 Lapsed Appropriations Contingency Plan

                                                                             Non-Filing Season (NF)     Filing Season (FS)
           Large Business and International Division (LB&I)
                                                                           A1 A3        B    C Total A1 A3       B     C               Total
          • Commissioner                                                                5           5            5                       5
            - Assistant Deputy Commissioner (Compliance Integration)                    2           2            2                       2
            - Assistant Deputy Commissioner (International)                             2           2            2                       2
            - Program and Business Solutions                                            5           5            5                       5
            - Cross Border Practice Area                                               16          16           16                      16
            - Eastern Compliance Practice Area                                         23          23           23                      23
            - Enterprise Activities Practice Area                                       4           4            4                       4
            - Northeastern Compliance Practice Area                                    22          22           22                      22
            - Pass Through Entities Practice Area                                      19          19           19                      19
            - Treaty & Transfer Pricing Operations Practice Area                       12          12           12                      12
            - Western Compliance Practice Area                                         25          25           25                      25
            - Withholding and International Individual Compliance
                                                                                         23            23                  23           23
                  Practice Area
                                                       Total # positions                 158          158                 158           158

*Notes: FY19 NFS & FS 5 Day Plan: 158 Excepted Employees. LB&I positions have all been designated as On Call, except for, the Plan Executive,
Director of Program and Business Solutions. Managers will utilize the “call tree” procedures, and other available means of communication if any of these
positions will be required to report to perform any excepted activity. In addition to one position on the Director, Resource Solutions Staff that would be
responsible for ALL SETR and PAR Actions related to shutdown preparation activities, LB&I activities surround the protection of statutes, Tax Reform, Filing
Season, and timekeeping during a shutdown. Timekeeping and mail processing responsibilities are not included for the 5 day plans, but will be
included for mid and long-term plans. Timekeeping Input and centralized approval would only be necessary if a shutdown would go beyond the end of a
pay period. CALL TREES and other available means of communication will be utilized in LB&I for recall purposes.




     08/01/2019                                                                       Page 75
                              Case 1:19-cv-00050-RJL Document 32-1 Filed 11/14/19 Page 77 of 125
                                    IRS FY2020 Lapsed Appropriations Contingency Plan

Large Business and     Exceptions                                                 Detail of excepted positions by category




                                     Category
International
                       NF     FS
Commissioner           1      1        B        Commissioner, LB&I                        •    Provide executive direction for operations and shutdown activities
                       1      1        B        Deputy Commissioner; LBI                  •    Provide oversight of statute protection activities in field operations.
                       1      1        B        Executive Assistant                       •    Provide oversight of excepted activities
                       1      1        B        Project Director – Tax Reform             •    Provide oversight of tax reform and filing season activities
                       1      1        B        Support Analyst – Tax Reform              •    Ensure appropriate responses to stakeholders’ inquiries regarding
                                                                                               appropriations lapse impact to operations
Assistant Deputy       1      1        B Assistant Deputy Commissioner Compliance •            Provide executive direction and oversight for excepted data
Commissioner                             Integration                                           inquiries
(Compliance            1      1        B Director, Data Solutions                 •            Provide executive direction and oversight for excepted plan
Integration)                                                                                   inquiries
                                                                                          •    Assist IT in managing systems and data security for LB&I related
                                                                                               to issues that occur during shutdown. (As Needed)
                                                                                          •    Statute monitoring and reporting – national LB&I.
Assistant Deputy       1      1        B Assistant Deputy Commissioner                    •    Provide oversight and leadership for ongoing activities and
Commissioner                             International                                         shutdown recall.
(International)        1      1        B Tax Law Specialist                               •    Update published guidance with to incorporate tax reform
                                                                                               updates to ensure compliance employees and taxpayers are
                                                                                               ready for filing season.
                                                                                          •    Prepare appropriate responses to stakeholders’ inquiries
                                                                                               regarding appropriations lapse impact to operations
Program and            1      1        B        Director, Resource Solutions               •   Provide oversight of budget matters related to excepted activities
Business Solutions     1      1        B        Director, Technology and Program Solutions     and, as necessary, direct orderly shutdown and recall of activities.
                                       B        Program Manager                            •   Responsive to requests from stakeholders regarding excepted
                       1      1        B        Director, Program and Business Solutions       and exempt activities
                                                                                           •   Coordinates division-wide lapse activities ensuring compliance
                                                                                               with established and evolving guidance
                                                                                          •    Assist IT in managing systems and data security for LB&I related
                                                                                               to issues that occur during shutdown. (As Needed)
                                                                                          •    Provides executive oversight of budget matters and technical
                                                                                               systems related to the execution of excepted activities.




          08/01/2019                                                                       Page 76
                               Case 1:19-cv-00050-RJL Document 32-1 Filed 11/14/19 Page 78 of 125
                                     IRS FY2020 Lapsed Appropriations Contingency Plan

Large Business and      Exceptions                                                Detail of excepted positions by category




                                      Category
International
                        NF     FS
                        2      2        B Program Analyst/Human Resource                  •   Perform SETR validation/PAR actions immediately following
                                          Specialist                                          shutdown, and ongoing as necessary during extended lapse.
Cross Border Practice   1      1        B Director, Cross Border                          •   Conduct activities, as necessary, for the oversight and protection
Area                    6      6        B Territory or Team managers                          of statutes in field operations. (As Needed)
                        1      1        B PSP Analyst                                     •   Complete implementation of all tax reform provisions
                        6      6        B Secretary or Management Assistants                  including updated guidance to ready compliance employees
                        2      2        B Senior Advisor                                      and taxpayers for the FY2019 Filing Season.
                                                                                          •   Assist with securing reports for determining imminent statutes.
Eastern Compliance      1      1        B        Director, Eastern Compliance             •   Conduct activities, as necessary, for the oversight and protection
Practice Area (ECPA)    9      9        B        Territory or Team managers                   of statutes/remittances in field operations. (As Needed)
                        2      2        B        PSP Analyst                              •   Due to the number of Acting TM and TTM in ECPA, the EA is
                        9      9        B        Secretary or Management Assistants           necessary to assist in tracking the PARS. As TM and TTM sign
                        1      1        B        Executive Assistant                          the statute extensions, it is critical to track effective dates. The EA
                        1      1        B        Engineering Territory Manager                will also assist in tracking the excepted employee list.
                                                                                          •   Work mail issues in conjunction with SBSE and in other Posts of
                                                                                              Duty to address statute and payment issues.
Enterprise Activities   1      1        B Director, Enterprise Activities                 •   Conduct activities, as necessary, for the oversight and protection
Practice Area                                                                                 of statutes in field operations and tax reform.
                                                                                          •   Provide direction and oversight of shutdown activities.
                        1      1        B Enterprise Activities Territory or Team         •   Support ACA activities, including large payments of the Insurance
                                          managers                                            Provider Fees (IPF), branded prescription drug fees (BPD)
                        2      2        B Senior Revenue Agents/Analysts                      processing, including but not limited to fee remittances, fee
                                                                                              calculations, fee letters, new legislation, litigation activities and
                                                                                              other activities associated with these fees and provisions.
                                                                                          •   Complete implementation of all tax reform provisions
                                                                                              including updated guidance to ready compliance employees
                                                                                              and taxpayers for the FY2019 Filing Season.
Northeastern             1      1       B Director, Northeastern Compliance               •   Conduct activities, as necessary, for the oversight and protection
Compliance Practice     10     10       B Territory or Team managers                          of statutes/remittances in field operations. (As Needed)
Area                     1      1       B PSP Analyst                                     •   Work mail issues in conjunction with SBSE and in other Posts of



           08/01/2019                                                                     Page 77
                               Case 1:19-cv-00050-RJL Document 32-1 Filed 11/14/19 Page 79 of 125
                                     IRS FY2020 Lapsed Appropriations Contingency Plan

Large Business and      Exceptions                                                Detail of excepted positions by category




                                      Category
International
                        NF     FS
                        10     10       B        Secretary or Management Assistants           Duty to address statute and payment issues.
                                        B        Director Field Operations                •   Track excepted employee list
                                        B        Program Manager                          •   Coordinate call back staff and action items as needed.
                                        B        Revenue Agents                           •   Tracking statute effective dates, as TM/TTM sign statute
                                        B        Audit Accounting Aides                       extensions.
                                                                                          •   Manage time keeping issues and other personnel management
                                                                                              issues
                                                                                          •   Coordinate communications, including calling trees as needed.
Pass Through Entities    1      1       B Director, Pass Through Entities                 •   Conduct activities, as necessary, for the oversight and protection
Practice Area            1      1       B Admin Support                                       of statutes/remittances in field operations. (As Needed)
                         1      1       B Senior Manager Promoter                         •   Complete implementation of all tax reform provisions
                         1      1       B Promoter Support Member                             including updated guidance to ready compliance employees
                         1      1       B Senior Manager TEFRA Unit                           and taxpayers for the FY2019 Filing Season.
                         1      1       B Senior Manager SMEs
                         1      1       B SME Support Members
                         1      1       B GHW Admin Support
                         1      1       B Senior Manager GHW
                        10     10       B TEFRA Unit Support Members
                                        B Senior Manager GHW
                                        B Admin Support – GHW
                                        B Team Manager
                                        B Revenue Agents
Treaty and Transfer     1      1        B Director, Treaty and Transfer Pricing           •   Conduct activities, as necessary, for the oversight and protection
Pricing Operations      1      1        B Director, Advance Pricing and Agreement             of statutes, notification periods, and arbitration dates per Treaty
Practice Area           1      1        B Director, Transfer Pricing Practice                 requirements.
                        1      1        B Director, Treaty Administration                 •   Conduct activities, as necessary, for the oversight and protection
                        1      1        B Senior International Advisor                        of statutes in transfer pricing issue examinations.
                        3      3        B Secretaries                                     •   Complete implementation of all tax reform provisions
                        3      3        B Asst. Dirs, Advance Pricing and M. Agrmnt           including updated guidance to ready compliance employees
                                          Program Manager,                                    and taxpayers for the FY2019 Filing Season.
                        1      1        B Treaty Assistance and Interpretation Team       •   Coordinate called back staff and action items as needed.


          08/01/2019                                                                      Page 78
                               Case 1:19-cv-00050-RJL Document 32-1 Filed 11/14/19 Page 80 of 125
                                     IRS FY2020 Lapsed Appropriations Contingency Plan

Large Business and      Exceptions                                                Detail of excepted positions by category




                                      Category
International
                        NF     FS

Western Compliance       1     1        B        Director, Western Compliance             •   Conduct activities, as necessary, for the oversight and protection
Practice Area           11     11       B        Territory or Team manager                    of statutes/remittances in field operations. (As Needed)
                         2     2        B        Planning & Special Programs Analyst      •   Work mail issues in conjunction with SBSE and in other Posts of
                         1     1        B        Executive Assistant                          Duty to address statute and payment issues.
                         8     8        B        Secretaries or Management Assistants     •   Track the excepted employee list.
                         2     2        B        Director, Field Operations               •   Coordinate called back staff and action items as needed.
                                                                                          •   Manage time keeping issues, other personnel management
                                                                                              issues
                                                                                          •   Manage budget, coordinate PA communications, execute call
                                                                                              tree. (As needed)
Withholding and         1      1        B Director, Withholding & International           •   Conduct activities, as necessary, for the oversight and protection
International                             Individual Compliance                               of statutes, which includes identifying statutes at risk from
Individual Compliance  8       8        B Territory or Program Managers                       responses to John Doe Summonses. (As Needed)
Practice Area          6       6        B Secretary/Support Staff                         •   Conduct activities, as necessary, to review international tax
                       8       8        B Team Managers                                       withholding and refunds claimed from such withholding.
    Total # positions 158     158




          08/01/2019                                                                      Page 79
                                  Case 1:19-cv-00050-RJL Document 32-1 Filed 11/14/19 Page 81 of 125
                                       IRS FY2020 Lapsed Appropriations Contingency Plan


                                                                                  Non-Filing Season (NF)    Filing Season (FS)
                        Office of Professional Responsibility (OPR)
                                                                                  A1 A3 B         C Total A1 A3 B        C Total
                        • Director’s Office                                                      1     1                 1     1
                          - Chief, Legal Analysis Branch                                          1    1                 1     1
                          - Management & Program Analyst, Operations &
                                                                                                      1    1                       1     1
                                Management Branch
                                                          Total # positions                           3    3                       3     3

OPR positions identified below perform the necessary activities to facilitate the orderly shutdown and startup of OPR operations. These activities require up to one
work day to complete. OPR has no critical systems; activities are restricted to shutdown (Category C).

      Office of Professional Responsibility        Exception                                  Detail of excepted positions by category




                                                                  Category
                                                  NF1 FS
    Director’s Office                               1      1      C Executive Director (or Actor)                •    Perform the necessary activities to facilitate
    Chief, Legal Analysis Branch                    1      1      C Manager, Legal Analysis Branch                    the orderly shutdown and startup of
    Management & Program Analyst,                   1      1      C Management & Program Analyst                      operations.
    Operations & Management Branch
                              Total # positions     3      3




           08/01/2019                                                                       Page 80
                                Case 1:19-cv-00050-RJL Document 32-1 Filed 11/14/19 Page 82 of 125
                                     IRS FY2020 Lapsed Appropriations Contingency Plan

                       Online Services (OLS)                                Non-Filing Season (NF)              Filing Season (FS)
                                                                            A1 A3 B C Total A1                  A3      B   C Total
                       • Director, Online Services                                     3        3                       3           3
                         - Online Engagement, Operations and Media                     6        6                      17          17
                         - Product Management                                          0        0                       2           2
                         - Portal Business Office                                      2        2                       3           3
                         - Operations                                                  0        0                       2           2
                         - Strategy & Finance                                          0        0                       2           2
                                                          Total # positions           11       11                      29   0      29

Online Services (OLS) is responsible for the development and continuity of operations for IRS.gov, which is the agency’s exclusive external facing website
servicing the public. IRS.gov is the means in which taxpayers may continue to file returns and submit remittances online. OLS anticipates that 9 employees will
be needed for the duration of the shutdown to maintain the IRS.gov website.

      Online Services        Exception                                           Detail of excepted positions by category
                                          Category




                              NF FS

  Director’s Office           1      1      B       Director, Online Services             •   Provide executive leadership, coordination and continuity of
                               2      2      B       Technical Advisor                         online operations as related to IRS.gov.
  Online Engagement,           6     17      B       Analysts                              •   Support continuing operation of IRS.gov, and its Web Content
  Operations and Media                                                                         Management System (WCMS) to ensure that all information
                                                                                               and applications, especially those concerning remittances, are
                                                                                               accessible online.
  Product Management           0     2      B        Analysts                              •   Maintain Filing-Season related web applications.
  Portal Business Office       2     3      B        Analysts                              •   Ensure that Registered User Portal (RUP) and Public User
                                                                                               Portal (PUP) applications remain operational, to allow for
                                                                                               online remittances and continued filing of returns.
  Operations                    0     2     B        Analysts                              •   Manage contracts for OLS and IAO.
  Strategy & Finance            0     2     B        Analysts                              •   Coordinate Lapse Plan activities.
         Total # positions     11    29




          08/01/2019                                                                      Page 81
                                   Case 1:19-cv-00050-RJL Document 32-1 Filed 11/14/19 Page 83 of 125
                                          IRS FY2020 Lapsed Appropriations Contingency Plan

                         Privacy, Government Liaison & Disclosure            Non-Filing Season (NF)                  Filing Season (FS)
                                (PGLD)                                       A1 A3 B C Total A1                      A3      B   C Total
                        • Chief Privacy Officer                                         3       3                            3           3
                          - Identity & Records Protection                               8        8                           8           8
                          - Privacy Policy & Compliance                                 3        3                           9           9
                          - Program & Planning Support                                  6        6                           6           6
                          - Identity Assurance Office                                   5        5                           5           5
                          - Government Liaison Disclosure & Safeguards                 19       19                          19          19
                                                           Total # positions           44       44                          50          50

Privacy, Governmental Liaisons & Disclosure (PGLD) - PGLD ensures the proper protection and sharing of taxpayer data.
In the event of a furlough lasting longer than 5 days, the persons identified as being on call (as needed) may be needed to fill critical gaps or to perform
specialized tasks such as paying invoices for contractors that will continue working.

 Privacy, Governmental       Exception                                                Detail of excepted positions by category
                                            Category




 Liaisons & Disclosure       NF1 FS
 Chief Privacy Officer        1     1 B                Chief Privacy Officer                  •    Provide executive oversight of operations. The PGLD CPO
                              1     1 B                Staff Assistant                             will also serve as a liaison between PGLD and major
                              1     1 B                Technical Advisor                           customers such as the Department of Treasury and
                                                                                                   Congressional committees.
                                                                                              •    Support the administrative needs of the organization such
                                                                                                   the SETR and any other task as needed (As Needed).
                                                                                                   Supports the CPO in everyday activities. (As Needed)
 Identity & Records            1      1     B          Director. Identity & Records           •    Provide executive oversight of IRP operations. (As Needed)
 Protection                                            Protection                             •    Answer questions arising from the Federal Records Centers
                               5      5     B          IRS Records Officers                        (FRC). The FRC operate on a Capital Working Fund and
                                                                                                   are managing/servicing IRS records during a lapse in
                                                                                                   appropriations. (As Needed)
                                                                                              •    Process SEC forms. (As Needed)
                               2      2     B          UNAX analysts                          •    Management and program analyst to work any UNAX
                                                                                                   issues. (As Needed)
 Privacy Policy &              1      1     B          Director. Privacy Policy &             •    Provide executive oversight of PPC operations. (As
 Compliance                                            Compliance                                  Needed)
                               1      3     B          Management / Program Analyst


           08/01/2019                                                                             Page 82
                               Case 1:19-cv-00050-RJL Document 32-1 Filed 11/14/19 Page 84 of 125
                                     IRS FY2020 Lapsed Appropriations Contingency Plan

Privacy, Governmental     Exception                                            Detail of excepted positions by category




                                      Category
Liaisons & Disclosure     NF1 FS
                           1     3     B         Associate Director                    •    Monitor CSIRC and implement incident management
                           0     2     B         Supervisor Management                      procedures in the event of data loss. (As Needed)
                                                                                       •    Monitor SBU data use issues. (As Needed)
                                                                                       •    Monitor eTrak for new potential PDT issues. (As Needed)
                                                                                       •    Monitor unique privacy-related concerns raised during filing
                                                                                            season. (As Needed)
Program & Planning         1     1     B         Director, Program & Planning          •    Manage the shutdown process and maintain critical
Support                                          Support                                    contracts and budget matters during the shutdown in
                           1     1     B         Supervisor Management / Program            addition to performing all HCO related activities. (As
                                                 Analyst                                    Needed)
                           4     4     B         Management / Program Analyst          •    Administer to any contractual obligations that may arise.
                                                                                            (As Needed)
                                                                                       •    Respond to any disasters that may arise during a
                                                                                            shutdown. (As Needed)
                                                                                       •    Budget specialists to process reimbursables, travel
                                                                                            activities, etc. (As Needed)
Identity Assurance         1     1     B         Director, Identity Assurance Office   •    Provide oversight of the IAO operations. (As Needed)
Office (IAO)               1     1     B         Supervisory Program Analyst           •    Program Analysts to monitor the 3rd party Secure Access
                           3     3     B         Management/Program Analyst                 integration activities with IT and the business. (As Needed)
                                                                                       •    Administer to any contractual obligations that may arise.
                                                                                            (As Needed)
Government Liaison         1     1     B         Director, GLDS                     •       Ensure disclosure activities in support of federal and state
Disclosure & Safeguards    3     3     B         Lead Management / Program                  agencies continue as well as responding to requests from
                                                 Analyst                                    authorized sources and to respond to specialized
                           1     1     B         Supervisor, Government Information         disclosure requests such as providing tax information in
                                                 Specialist                                 response to 6103(i) requests for exparte court orders.
                           1     1     B         Associate Director, Disclosure             Other GLDS operations are non-excepted but would be in
                           1     1     B         Technical Advisor                          the event of an emergency. (As Needed)
                           1     1     B         Chief, CPU                         •       Process requests for tax checks from the White House and
                           1     1     B         Associate Director Safeguards              other priority tax checks (As Needed)
                           1     1     B         Chief, Safeguards Policy           •       Support the Director in responding to 6103(i) and other
                                                                                            emergency requests. (As Needed)
                           1     1     B         IT Specialist



         08/01/2019                                                                        Page 83
                             Case 1:19-cv-00050-RJL Document 32-1 Filed 11/14/19 Page 85 of 125
                                   IRS FY2020 Lapsed Appropriations Contingency Plan

Privacy, Governmental   Exception                                        Detail of excepted positions by category




                                    Category
Liaisons & Disclosure   NF1 FS
                         1     1     B          Safeguards Review Team Chief     •    Process Court Order or Subpoena cases with short
                         3     3     B         Safeguards Review Team Analyst         turnaround dates that come in electronically during a
                         1     1     B         PGLD point of contact for ISAC         shutdown or that have critical due dates from existing
                         2     2     B         Data Service Analysts                  inventory. (As Needed)
                         1     1     B         Analyst working for the TCJA      •    Coordinate issues that impact data security and identity
                                               Implementation Office                  theft in the event of a data breach during a shutdown. (As
                                                                                      Needed)
                                                                                 •    Cover any policy issues in the event of a data breach
                                                                                      during a shutdown. (As Needed)
                                                                                 •    Cover an IT/technical issues in the event of a data breach
                                                                                      during a shutdown. (As Needed)
                                                                                 •    Cover any procedural issues in the event of a data breach
                                                                                      during a shutdown. (As Needed)
                                                                                 •    Address issues concerning ISAC ensure it does not stop
                                                                                      operating (As Needed)
                                                                                 •    Safeguards employees to do the initial analysis of
                                                                                      workstreams and high-risk work. If/when the triage team
                                                                                      identifies a risk that presents a need for the protection of
                                                                                      FTI, we would pull in the needed individuals to: complete
                                                                                      the risk evaluation, make determinations, document in an
                                                                                      action plan, conduct additional preparation work and
                                                                                      conduct the high-risk activity. (As Needed)
                                                                                 •    Data services analysts to assist with court order, testimony
                                                                                      authorization, priority tax check cases, data incident,
                                                                                      technical inquiry, & 45-day notification messages. (As
                                                                                      Needed)
                                                                                 •
      Total # positions 44    50




        08/01/2019                                                                   Page 84
                                 Case 1:19-cv-00050-RJL Document 32-1 Filed 11/14/19 Page 86 of 125
                                       IRS FY2020 Lapsed Appropriations Contingency Plan

                                                                               Non-Filing Season (NF)      Filing Season (FS)
                 Procurement
                                                                            A1 A3        B     C Total A1 A3        B     C Total
                 • Chief Procurement Officer                                       1                 1       1                 1
                   - Deputy Chief Procurement Officer                              1                 1       1                 1
                   - Director, Office of Information Technology Acquisition        1                 1       1                 1
                   - Office of Procurement Support Services                        6                 6       6                 6
                   - Policy Support                                                3                 3       3                 3
                   - Contracting Officers                                   44    40                84 44   40                84
                    -Business Operations Procurement Analysts                      6                 6        6                6
                                                         Total # positions 44     58                102 44   58               102

     Procurement            Exception      Category                               Detail of excepted positions by category
                            NF FS
Chief Procurement            1 1             A3 Chief Procurement Officer          •   Provide Executive leadership and support for the administration of
Officer                                                                                excepted contracts.
Deputy Chief                 1     1         A3 Deputy Chief Procurement           •   Provide Executive leadership and support for the administration of
Procurement Officer                             Officer                                excepted contracts.
Director, Office of          1         1     A3 Director, Office of Information    •   Provide Executive leadership and support for the administration of
Information Technology                          Technology Acquisition                 excepted contracts.
Acquisition
Office of Procurement       6      6         A3 Procurement Support Services       •   Administer and monitor the excepted contracts list. Coordinate the
Support Services                                                                       publication of the excepted contracts to irs.gov daily. Provide PPS
                                                                                       Operations Support.
Policy Support              3      3         A3 Policy Support employees           •   Work with customers to notify contractors of their need.
                                                                                   •   Award emergency contracts that may arise.
Contracting Officers       40      40        A3 Contracting Officers               •   Work with customers to notify contractors of their need.
                                                                                   •   Award emergency contracts that may arise.
                           44      44        A1 Contracting Officers               •   Support contract work for Treasury Departmental Offices and the
                                                                                       Bureau of Engraving and Printing through a reimbursable agreement.

Business Operations      6         6                  Business Operations          •   Work with customers to notify contractors of their need.
Procurement Activities                     A3         Procurement Analysts         •   Award emergency contracts that may arise.
      Total # positions 102        102



        08/01/2019                                                                       Page 85
                                   Case 1:19-cv-00050-RJL Document 32-1 Filed 11/14/19 Page 87 of 125
                                         IRS FY2020 Lapsed Appropriations Contingency Plan


                        Research, Applied Analytics, and Statistics                      Non-Filing Season (NF)   Filing Season (FS)
                               (RAAS)                                                   A1 A3 B         C Total A1 A3 B        C Total
                        • Research, Applied Analytics, and Statistics                               1         1            1          1
                          - Director, Data Exploration & Testing                                    6         6            6          6
                          - Director, Knowledge Development & Application                           2         2            2          2
                          - Director, Data Management                                               6         6            6          6
                          - Director, Statistics of Income                                    1     5         6       1    5          6
                          - Management & Engagement                                                 1         1            1          1
                                                               Total # positions              1 21           22       1 21           22

Research, Applied Analytics, and Statistics is categorized as non-excepted, except as indicated below. Positions in these functions would be furloughed.

       Research, Applied           Exception                                            Detail of excepted positions by category
                                               Category

     Analytics and Statistics       NF FS

  Research, Applied Analytics,       1    1    B          Director, RAAS                    •   Provide leadership to support orderly shutdown activities and be
  and Statistics (RAAS)                                                                         available as needed by IRS senior leadership in support of the
                                                                                                excepted activities listed below. (As Needed)
  Director, Data Exploration &       1    1    B          Director, DET                     •   Provide oversight for a development contract developing fraud
  Testing (DET)                      1    1    B          Supervisory Program Manager           prevention software for use in next year’s filing season. (As
                                                                                                Needed)
                                     3    3    B          Program Manager                   •   Provide oversight for a development contract developing fraud
                                     1    1    B          Computer Scientist                    prevention software for use in next year’s filing season.
                                                                                            •   Computer scientist needed to aid loading of tax filings into a
                                                                                                graphics environment for identity theft checks (As Needed)
  Director, Knowledge                                                                       •   Technical advisor to prepare revised tax tables
  Development & Application          1    1    B          Technical Advisor                 •   Operations Research Analyst to prepare revised tax tables
                                     1    1    B          Operations Research Analyst




           08/01/2019                                                                           Page 86
                                 Case 1:19-cv-00050-RJL Document 32-1 Filed 11/14/19 Page 88 of 125
                                       IRS FY2020 Lapsed Appropriations Contingency Plan

    Research, Applied            Exception                                               Detail of excepted positions by category




                                             Category
  Analytics and Statistics        NF FS

Director, Data Management          1    1    B          Information Technology               •   Serve as the National Continuity Point of Contact (NCPOC) and
                                                        Specialist (Security)                    Local Continuity Representative (LCR) who would be notified in
                                                                                                 the case of a physical emergency involving IRS locations used
                                                                                                 by RAAS staff. (As Needed)
                                                                                             •   Coordinate shutdown activities
                                  3     3    B          Information Technology               •   Provide on-call technical support for computers that host
                                                        Specialists                              enforcement software for W&I for use in next year’s filing
                                                                                                 season. (As Needed)
                                   1    1    B          Operations Research Analyst          •   Program modifications necessary for the IRS withholding
                                                                                                 calculator to reflect tax law changes
                                   1    1    B          Program Manager                      •   Provide assistance in approving SETR (on call)
                                                                                             •   Provide oversight for except SAP contract (as needed)
                                   1    1    A3         Director, Statistics of Income       •   Provides oversight for 4 TCJA-funded economists – part-time
                                   3    3    B          Information Technology               •   Test tax filing samples from Individual Master File and Business
                                                        Specialists                              Master File from first run of Filing Season; related to tax reform
                                   2    2    B          Supervisory Program &                    reporting;
Director, Statistics of Income
                                                        Management Analyst                   •   Capture a real time sample of tax refund processing data to
                                                                                                 assess the effect of the Tax Reform. The process relies on
                                                                                                 capturing the data as returns are filed and refunds processed.
                                                                                             •   (As needed - limited to 8 hours per position)
                                   1    1    B          Supervisory Program &                •   Ensure existing excepted contracts are administered as
                                                        Management Analyst                       appropriate and to answer questions and address situations that
Management & Engagement
                                                                                                 may come up regarding the contracts
                                                                                             •    Financial Management Analyst (as needed)
            Total # positions     22    22




        08/01/2019                                                                               Page 87
                                   Case 1:19-cv-00050-RJL Document 32-1 Filed 11/14/19 Page 89 of 125
                                         IRS FY2020 Lapsed Appropriations Contingency Plan

                                                                               Non-Filing Season (NF) Filing Season (FS)
                           Return Preparer Office (RPO)
                                                                                A1 A3 B C Total A1 A3 B C Total
                          • Director, Return Preparer Office                                  2 2                 2      2
                            - Strategy & Finance                                      2       1 3        2        1      3
                            - Vendor Processes & Business Requirements                        4 4                 4      4
                                                             Total # positions        2       7 9        2        7      9

     Return Preparer Office             Exceptions                                         Detail of excepted positions by category




                                                     Category
                                         NF FS
Director’s Office                        1    1      C          Director, RPO                             •   Facilitate the orderly shutdown and start-up of RPO
                                         1    1      C          Deputy Director, RPO                          operations.
Strategy & Finance                       1    1      C          Director, Strategy & Finance              •   Handle budget matters related to the lapse in
                                         1    1      A3         Budget Manager                                appropriations and facilitate the orderly shutdown
                                         1    1      A3         Lead Budget Analyst                           and start-up of RPO operations.
Vendor Processes & Business              1    1      C          Director, Vendor Process & Business       •   Facilitate the orderly shutdown of contractor systems
Requirements                                                    Requirements                                  administered and monitored by RPO.
                                         3    3      C          Contracting Officers
                    Total # positions    9    9

 Most of positions in the Return Preparer Office are categorized as non-excepted, pending litigation could change the status of these positions back to exempt
 (Category A1), (Steele v. United States).




          08/01/2019                                                                            Page 88
                               Case 1:19-cv-00050-RJL Document 32-1 Filed 11/14/19 Page 90 of 125
                                     IRS FY2020 Lapsed Appropriations Contingency Plan

                                                                        Non-Filing Season (NF)                  Filing Season (FS)
                Small Business/Self-Employed (SBSE)
                                                                      A1  A3       B    C Total          A1     A3       B    C    Total
               • Commissioner                                                      4            4                        4            4
                 - Operations Support                                             22            22                      54           54
                 - Collection                                        82    8      747          837       82      8 2,758           2,848
                 - Examination                                                    99            99                     128          128
                 - Contract Officer’s Representative (CORs)                       20            20                      20           20
                                            Total # positions        82      8     892     0     982    82       8    2,964     0    3,054


      SBSE           Exceptions   Category                                       Detail of excepted positions by category
                      NF FS                       Position                                                    Role
Commissioner           1   1      B          Commissioner, SBSE                      •   Oversee continued SBSE operations and shutdown activities
                       1   1      B          Deputy Commissioner, SBSE (Acting)          including processing of tax returns with remittances; computer
                                                                                         operations necessary to prevent loss of data in process and revenue
                       2   2      B          Management/Program Analyst                  collections; securing and storing equipment, records, files and work in
                                                                                         process; budget matters pertaining to the lapse in appropriations; loss
                                                                                         of accounting data; maintaining minimal personnel to maintain safe
                                                                                         conditions for essential personnel; and protection of statute
                                                                                         expiration, bankruptcy, liens and seizure cases
Operations             1   1      B          Director, Operations Support (OS)       •   Oversee OS operations and shutdown activities including; oversight
Support                1   1      B          Management Program Analyst                  of IT support, communications efforts related to Servicewide disaster
                       2   2      B          OS Staff Assistant/Management               policy, and finance issues.
                                             Program Analyst




        08/01/2019                                                                        Page 89
                        Case 1:19-cv-00050-RJL Document 32-1 Filed 11/14/19 Page 91 of 125
                              IRS FY2020 Lapsed Appropriations Contingency Plan

SBSE          Exceptions                                                Detail of excepted positions by category




                           Category
               NF FS                       Position                                                  Role
                1   1      B                                                 •   Oversee shutdown activities and continued SBSE operations and
                                                                                 shutdown activities including processing of tax returns with
                                                                                 remittances; computer operations necessary to prevent loss of data in
                                                                                 process and revenue collections; securing and storing equipment,
                                                                                 records, files and work in process; budget matters pertaining to the
                                                                                 lapse in appropriations; loss of accounting data; maintaining minimal
                                                                                 personnel to maintain safe conditions for essential personnel; and
                                                                                 protection of statute expiration, bankruptcy, liens and seizure cases.
                                                                             •   Assist the Director by providing oversight over all continuing OS
                                                                                 operations, including controlling and responding to data and other
                                                                                 requests and distributing notices and information. (As needed)
                                                                             •   Support of administrative activities, such as SETR, required as an
                                                                                 excepted activity during shutdown. (As Needed)
                1   1      B          Director, Technology Solutions (TS)    •   Oversee Technology Solutions operations and shutdown activities
                1   1      B          TS Program Manager, Business               including: oversight for providing IT support related to excepted
                                      Systems Planning (BSP)                     activities and coordinated IT activities to prevent the loss of data in
                1   1      B          TS Program Manager, Exam Systems           process.
                                      & Projects                             •   Assist IT in managing systems and data security for SBSE related to
                1   1      B          TS Program Manager, RGS Systems            issues that occur during shutdown. (As Needed)
                                      Support                                •   Assist IT in managing and testing RGS/CEAS Systems and
                0   22     B          TS RGS Analysts                            supporting applications needed to process frozen refund cases. (As
                0   5      B          TS RGS Senior Analysts                     Needed)
                0   4      B          TS RGS Internal Revenue Agents         •   Assist in providing systems support related to excepted activities
                0   1      B          TS RGS Admin Specialist                    performed during shutdown. (As Needed)
                2   2      B          TS Analysts                            •   As needed assist in fixing end-user equipment.
                                                                             •   As needed provides AIMS, ERCS, and ALS system support to
                                                                                 Collection/Exam retrieval for pending statute cases, as well as case
                                                                                 closing procedures.
                1   1      B          Director, SB/SE Human Capital Office   •   Coordinate Human Relations issues as needed, contact excepted
                1   1      B          HCO Management/Program Analyst




 08/01/2019                                                                      Page 90
                        Case 1:19-cv-00050-RJL Document 32-1 Filed 11/14/19 Page 92 of 125
                              IRS FY2020 Lapsed Appropriations Contingency Plan

SBSE          Exceptions                                                Detail of excepted positions by category




                           Category
               NF FS                       Position                                                  Role
                1   1      B          HCO/Continuity of Operations Analyst       employees to director work. Carry out shutdown operations and
                                                                                 continuance activities; and provide oversight, monitoring, and
                                                                                 reporting for the Corporate Human Capital Office (as needed).
                                                                             •   Work with Corporate HCO Office and Payroll to address SETR
                                                                                 related activities for all Business Operating Division (BOC, for SB/SE
                                                                                 employees) – has access to all BOD employees in HR Connect to
                                                                                 address Personnel Action Request (PAR) issues and terminations to
                                                                                 prevent accumulation of employee debt (as needed).
                                                                             •   Assist with Service-wide disaster policy in coordinating the
                                                                                 preparation of disaster declarations with FEMA, coordinating staffing
                                                                                 needs at disaster sites, and the resolution to unique scenarios
                                                                                 impacting those staffing the sites (As Needed)
                1   1      B          Business Support Office (BSO)          •   Review and update all contracts listings from Procurement related to
                                      Financial Management Analyst               lapse code validations for SBSE contracts and communicate such to
                2   2      B          BSO Budget Analysts                        the Contracting Officer Representatives (CORs)/Points of Contacts
                1   1      B          BSO Fraud Program Manager                  (POCs) for the excepted contracts. Analyst will also address ad hoc
                1   1      B          BSO Revenue Agent – Office of              questions related to contracts, approve supply and P.O. Box
                                      Servicewide Penalties                      requisitions.
                1   1      B          BSO Tax Analyst – Office of            •   The Plan Manager would fund all supply and P.O. Box requests and
                                      Servicewide Interest                       provide and address any technical/systemic PPS issues, as needed.
                1   1      B          BSO Purchase Card Holder                   The Plan Manager may be required to fund purchase card and/or
                1   1      B          Director, BSO                              procurement transactions (e.g., supplies, PO Boxes).




 08/01/2019                                                                      Page 91
                      Case 1:19-cv-00050-RJL Document 32-1 Filed 11/14/19 Page 93 of 125
                              IRS FY2020 Lapsed Appropriations Contingency Plan

SBSE          Exceptions                              Detail of excepted positions by category




                           Category
               NF FS                  Position                                     Role
                                                          •   Place and process orders for goods and services during a lapse in
                                                              appropriations using the Procurement for Public Sector (PPS);
                                                              reconcile posted transactions, and document receipt of the
                                                              goods/services, as needed. The Purchase Card Approving Official
                                                              (PCAO) may be required to approve the purchase card transaction
                                                              orders on the order log. This activity may also include renewal of
                                                              P.O. Boxes.
                                                          •   Oversee operations, monitor and analyze notice volumes, resolve
                                                              cases of erroneous taxpayer correspondence, including privacy
                                                              breaches; product content development, Computer Paragraph (CP)
                                                              notice programming requirements and Unified Work Request (UWR)
                                                              submissions, coordination with business owners, Counsel, and
                                                              stakeholders; and Correspondex (CRX) transmittal preparation.
                                                          •   Oversee operations, monitor and analyze notice volumes, resolve
                                                              cases of erroneous taxpayer correspondence, including privacy
                                                              breaches; product content development, Computer Paragraph (CP)
                                                              notice programming requirements and Unified Work Request (UWR)
                                                              submissions, coordination with business owners, Counsel, and
                                                              stakeholders; and Correspondex (CRX) transmittal preparation.
                                                              Coordinate the determination of the quarterly interest rate.
                                                          •   Address timekeeping and other issues for Fraud employees who are
                                                              required to report to court during a shutdown. (As Needed)
                                                          •   Ensure existing excepted contracts are financially administered as
                                                              appropriate and answer financial questions and address situations
                                                              that may come up regarding contracts. (As Needed). May also be
                                                              requested to approve the purchase card requests (e.g., supplies, PO
                                                              Boxes).




 08/01/2019                                                    Page 92
                                Case 1:19-cv-00050-RJL Document 32-1 Filed 11/14/19 Page 94 of 125
                                     IRS FY2020 Lapsed Appropriations Contingency Plan

     SBSE              Exceptions                                                    Detail of excepted positions by category




                                     Category
                       NF      FS
Collection                 1    1      B        Director Collection                        Full Time
                           5    5      B        Senior Operations Advisor (ALL)             • Oversee shutdown activities and continued Collection operations and
                           1    1      B        Director Headquarters Collection                 shutdown activities including processing of tax returns with
                           1    1      B        Director Collection Policy                       remittances; computer operations necessary to prevent loss of data in
                           1    1      B        Director Collection Inventory Delivery           process and revenue collections; securing and storing equipment,
                                                and Selection                                    records, files and work in process; budget matters pertaining to the
                           1    1      B        Director, Quality and Technical Support          lapse in appropriations; loss of accounting data; maintaining minimal
                           2    2      B        Supervisory Tax Analyst (HQ)                     personnel to maintain safe conditions for essential personnel; and
                           1    1      B        Supervisory Management and Program               protection of statute expiration, bankruptcy cases. Providing technical
                                                Analyst (HQ)                                     oversight of Collection matters, ensuring critical excepted case work is
                           5    5    B          Senior Tax Analyst (HQ)                          addressed, oversee operations, monitor and analyze notice volumes,
                           1    1    B          Supervisory Tax Exam Technician (HQ)             resolve cases of erroneous taxpayer correspondence, including
                           1    1    B          Revenue Officer (HQ)                             privacy breaches; product content development, Computer Paragraph
                           1    1    B          Director Specialty Collection Offer in           (CP) notice programming requirements and Unified Work Request
                                                Compromise                                       (UWR) submissions, coordination with business owners, Counsel, and
                           1    1      B        Director, Field Collection                       stakeholders; and Correspondex (CRX) transmittal preparation. Assist
                                                                                                 the executives and their employees in providing oversight over all
                           7    7      B        Area Director (Field)
                                                                                                 continuing operations supported by Headquarters Collection. Assisting
                      20       21      B        Staff Assistant/Technical
                                                                                                 SB/SE leadership by unlocking Integrated Collection System (ICS)
                                                Analyst/Management and Program
                                                                                                 accounts and granting access to excepted cases, ensuring critical
                                                Analyst/Policy Analysts/Senior
                                                                                                 case work can be performed.
                                                Analysts/Program Analyst/ Field Analt
                                                                                            On Call/Intermittent
                                                IC/Insolvency)
                                                                                            • Complete computer operations necessary to prevent loss of data in
                      186      186     B        Territory Manager/Program
                                                                                                 process and revenue collections.
                                                Manager/Supervisory Revenue Officer
                                                (HQ/Field/Insolvency)                       • Protection of statute expiration which is a statutory requirement.
                                                                                                 Continue the IRS’ computer operations to prevent the loss of data in
                           1    1      B        Director Specialty Collection Insolvency
                                                                                                 process and protect taxpayer accounts.
                           1    1      B        Director Specialty Collection Offers in
                                                                                            • Ensure that the Time and Attendance is accurately input, reported,
                                                Compromise
                                                                                                 and processed for all employees and executed for Collection.
                       42      42      B        Bankruptcy Specialists (Insolvency)
                                                                                            • Assisting taxpayers with setting up installment agreements for tax
                       56      56      B        Department Managers/Group Managers
                                                                                                 payments
                                                (Insolvency)
                                                                                            • Ensure systemic account maintenance and access control are
                       155     155     B        Leads/Tax Examining Techs
                                                                                                 performed in the Integrated collection system to allow for collection
                                                (Insolvency/Campus)


         08/01/2019                                                                          Page 93
                             Case 1:19-cv-00050-RJL Document 32-1 Filed 11/14/19 Page 95 of 125
                                  IRS FY2020 Lapsed Appropriations Contingency Plan

                       1     1     B   Director Campus Collection             related activities.
                       5     5     B   Campus Directors (Campus)         •    Process payments from taxpayers that are mailed in as a result of
                       5     5     B   P&A Chiefs (Campus)                    receiving Ltr 6154 (soft notice), informing them that they missed a
                       8     8     B   Frontline Managers (Campus)            payment and we are considering a penalty, the letter instructs them to
                       6     6     B   Inventory Control Coordinators         make the payment and send their reasonable cause document to
                                       (Campus)                               Memphis.
                                                                         • Protect statute expiration/assessment activities, bankruptcy or other
                                                                              revenue generating issues and to ensure/oversee shut down of
                                                                              operations.
                                                                         • Oversee the collection of taxes and processing of returns. There is an
                                                                              imminent need for these employees to protect statute
                                                                              expiration/assessment activities, bankruptcy or other revenue
                                                                              generating issues and to ensure/oversee shut down of operations.
                                                                         • Process tax returns which include remittances, complete computer
                                                                              operations necessary to prevent loss of data in process and revenue
                                                                              collections, protect government’s interests (i.e., statutes, bankruptcy
                                                                              cases), handle budget matters related to the lapse in appropriations
                                                                              and administer contracts.
                                                                         • Identify documents required to be processed to protect the
                                                                              government’s interest during shutdown. Complete computer
                                                                              operations required to determine necessary actions, prevent data loss
                                                                              and route documents associated with imminent statutes.
                                                                         • Open incoming mail to identify documents required to be processed to
                                                                              protect the government’s interest during shutdown. Complete
                                                                              computer operations required to determine necessary actions, prevent
                                                                              data loss and route documents associated with imminent statutes.
                                                                              Review and update shutdown mail procedures.
                                                                              Ensure that the Time and Attendance is accurately input, reported,
                                                                              and processed for all employees and executed for Collection
                       2     2     B   Operation Manager                Full Time
                       2     2     B   Frontline Manager                 • Complete processability on all new Centralized Offer in Compromise
Specialty
                      25    25     B   Process Examiners                     (COIC) receipts, process COIC payment deposits and assist with the
Collection Offers
                                                                             protection of statute expiration/assessment activities.
in Compromise
                                                                        • Ensure that the Time and Attendance is accurately input, reported, and
                                                                             processed for all employees and executed for Collection.
Collection Mail       285   285    B   Various Positions - Group         • Protect statute expiration/assessment activities, bankruptcy or other


         08/01/2019                                                       Page 94
                           Case 1:19-cv-00050-RJL Document 32-1 Filed 11/14/19 Page 96 of 125
                                 IRS FY2020 Lapsed Appropriations Contingency Plan

                                      Manager/Revenue Officer/Tax                   revenue generating issues and to ensure/oversee shut down of
                                      Examiner/PALS Appraiser/Management            operations.
                                      & Program Assistant, Clerk              •     Oversee the collection of taxes and processing of returns. There is an
                                                                                    imminent need for these employees to protect statute
                                                                                    expiration/assessment activities, bankruptcy or other revenue
                                                                                    generating issues and to ensure/oversee shut down of operations.
                                                                              •     Process tax returns which include remittances, complete computer
                                                                                    operations necessary to prevent loss of data in process and revenue
                                                                                    collections, protect government’s interests (i.e., statutes, bankruptcy
                                                                                    cases), handle budget matters related to the lapse in appropriations
                                                                                    and administer contracts.
                                                                              •     Identify documents required to be processed to protect the
                                                                                    government’s interest during shutdown. Complete computer
                                                                                    operations required to determine necessary actions, prevent data loss
                                                                                    and route documents associated with imminent statutes.
                                                                              •     Open incoming mail to identify documents required to be processed to
                                                                                    protect the government’s interest during shutdown. Complete
                                                                                    computer operations required to determine necessary actions, prevent
                                                                                    data loss and route documents associated with imminent statutes.
                                                                                    Review and update shutdown mail procedures.
                                                                             •     Ensure that the Time and Attendance is accurately input, reported, and
                                                                                   processed for all employees and executed for Collection.
                                                                             •     Request renewal of PO Boxes.
Automated            0   192      B   Operations Managers, Department         •    Full Time
Collection                            Managers and Frontline Managers         •    Respond to taxpayers who have received a collection notice through
System               0   1,719    B   Leads and Collection Representatives         the Automated Collection System and clarifying the payment process;
                     0    17      B   Systems Analysts                             assist taxpayers with general collection processes; serve as the
                                                                                   gateway for transferring taxpayers to Accounts Management for
                                                                                   appropriate filing season inquiries. Continue the IRS’ computer
                                                                                   operations to prevent the loss of data in process and protect taxpayer
                                                                                   accounts.
                                                                             •     Assist taxpayers with setting up installment agreements for tax
                                                                                   payments.
                                                                             •     Ensure that the Time and Attendance is accurately input, reported, and
                                                                                   processed for all employees and executed for Collection.
                     0    6       B   Operations Managers, Department


        08/01/2019                                                                Page 95
                              Case 1:19-cv-00050-RJL Document 32-1 Filed 11/14/19 Page 97 of 125
                                    IRS FY2020 Lapsed Appropriations Contingency Plan

                                         Managers and Frontline Managers        •  Full Time
                       0     76      B   Leads and Collection Representatives   •  Respond to taxpayers who have received a collection notice through
                                                                                   the Automated Collection System and clarifying the payment process;
                                                                                   assist taxpayers with general collection processes; serve as the
                                                                                   gateway for transferring taxpayers to Accounts Management for
Special
                                                                                   appropriate filing season inquiries. Continue the IRS’ computer
Compliance
                                                                                   operations to prevent the loss of data in process and protect taxpayer
Personnel
                                                                                   accounts.
                                                                                • Assist taxpayers with setting up installment agreements for tax
                                                                                   payments.
                                                                                • Ensure that the Time and Attendance is accurately input, reported, and
                                                                                   processed for all employees and executed for Collection.
Private Debt           1     1      A3   Supervisory Tax Analyst (HQ)            • Support for private debt collection companies working pursuant to
Collection             4     4      A3   Senior Tax Analyst (HQ)                     qualified tax collection contracts funded under IRC 6306(e)(1),
                       3     3      A3   Tax Policy Analyst (HQ)                     including: inventory delivery, invoicing, approval of payment
                                                                                     arrangements, and mandatory reports.
Total #               832   2,906
Collection
positions




         08/01/2019                                                                 Page 96
                          Case 1:19-cv-00050-RJL Document 32-1 Filed 11/14/19 Page 98 of 125
                                 IRS FY2020 Lapsed Appropriations Contingency Plan


SBSE Examination     Positions                                               Detail of excepted positions by category




                                 Category
                      NF FS

                      1    1     B          Director, Examination                               All positions in Exam will be considered as Intermittent/As
                      1    1     B          Deputy Director, Examination                        Needed
                      1    1     B          Senior Operations Advisor (Exam)                    Excepted Activities for all Exam functions
                      1    1     B          Staff Assistant (Exam)                              • Oversee shutdown of operations, continued Exam
                      1    1     B          Secretary to the Director, Examination                   operations and shutdown activities including issuance
                      1    1     B          Director, Examination Campus/AUR                         of excepted letters; processing of tax returns with
                      1    1     B          Senior Operations Advisor (Campus)                       remittances; computer operations necessary to
                                                                                                     prevent loss of data in process and revenue protection
                      1    1     B          Secretary to the Director, Examination - Campus
                                                                                                     and collections; securing and storing equipment,
                      4    4     B          Campus Directors or Planning & Analysis Chiefs           records, files and work in process; budget matters
                                            (Brookhaven, Cincinnati, Memphis and Ogden);             pertaining to the lapse in appropriations; loss of
                      0    2     B          Secretaries to the Campus Directors (Brookhaven &        accounting data; maintaining minimal personnel to
                                            Ogden Cincinnati and Memphis)                            maintain safe conditions for excepted personnel; and
                      1    0     B          Frontline Manager (BSC)                                  protection of statute expiration and bankruptcy cases.
                      2    3     B          Lead Tax Examiners Tax Equity and Fiscal            • Provide technical oversight of Exam matters, ensuring
                                            Responsibility Act (BSC)                                 critical excepted case work is addressed, including
Examination           5     9    B          Tax Examiners CAWR FUTA ODM Excise, E&G                  executing statute extensions, as well as issuing
                                            BWH [Plan A 5-CSC; Plan B [5-CSC, 2-MSC, 2-PSC]          statutory notices of deficiency and final partnership
                      1    0     B          Department Manager E&G Classification FUTA               administrative adjustments on short statute cases.
                                            [CSC]                                               • Assist Executives and their employees in providing
                      0    5     B          Tax Examiners Corr Exam [1-BSC, 5-CSC, 1- MSC,           oversight over all continuing operations, including Mail
                                            1-OSC, 1 - PSC]                                          Plan, supported by Headquarters Exam.
                      1    1     B          FORT Manager [MSC]                                  • Coordination with business owners, Counsel, and
                      5    7     B          Tax Examiners CCP/Complex Restricted Interest            stakeholders.
                                            Plan A [1-CSC, 3 MSC,1-OSC] Plan B [1-CSC, 4-       • Generate necessary statute and case inventory
                                            MSC, 2-OSC]                                              reports to support continued operations.
                      0    1     B          Tax Examiner Innocent Spouse [CSC]                  • Assist SB/SE leadership by ensuring system profiles
                      0    1     B          Frontline Manager Innocent Spouse [ 1-CSC]               to Exam IT data systems are active and unlocked so
                      0    1     B          Lead Tax Examining Technician ICE/WB [OSC]               that critical case work can be performed.
                      7    7     B          AUR Coordinators [1-ANSC, 1-ATSC, 1-AUSC,1-         • Respond to inquiries related to ongoing Exam
                                            BSC, 1-FSC, 1-OSC, 1-PSC]                                activities.
                      1    1     B          Director, Legislative Program Coordination          • Open incoming mail to identify documents required to


        08/01/2019                                                                   Page 97
                         Case 1:19-cv-00050-RJL Document 32-1 Filed 11/14/19 Page 99 of 125
                                IRS FY2020 Lapsed Appropriations Contingency Plan

SBSE Examination    Positions                                               Detail of excepted positions by category




                                Category
                     NF FS

                     1    1     B          Policy Analyst, (LPC)                                  be processed to protect the government’s interest
                     1    1     B          Director, Exam Headquarters                            during shutdown. Complete computer operations
                     1    1     B          Director, Field Campus Policy (HQ)                     required to determine necessary actions, prevent data
                     1    1     B          Director Quality Technical Support (HQ)                loss and route documents associated with imminent
                     1    1     B          Director, Exam Case Selection (HQ)                     statutes.
                     1    1     B          Director, Specialty Policy (HQ)                    • Ensure that the Time and Attendance is accurately
                     1    1     B          Program Manager, Field and Campus Policy, BMF          input, reported, processed and executed for all Exam
                                           Document Matching (HQ)                                 employees.
                     1    1     B          Senior Tax Analyst, Field and Campus Policy,       Additional Campus excepted activities
                                           IMF/AUR Policy (HQ)                                • Oversee Campus Exam and Automated Underreporter
                     1    1     B          Program Manager, Exam Case Selection, Campus           Operations, monitor and analyze notice volumes,
                                           Case Selection (HQ)                                    resolve cases of erroneous taxpayer correspondence,
                     1    1     B          Tax Policy Analyst, Exam Case Selection, Campus        including privacy breaches; product content
                                           Case Selection (HQ)                                    development, Computer Paragraph (CP) notice
                     1    1     B          Supervisory Revenue Agent, Quality Technical           programming requirements and Unified Work Request
                                           Support (HQ)                                           (UWR) submissions and Correspondex (CRX)
                     1    1     B          Policy Analyst (HQ)                                    transmittal preparation.
                     1    1     B          Director, Examination Planning & Performance       • Review and validate Whistleblower office listing of
                                           Analysis                                               taxpayer Forms 1099.
                     1    6     B          Senior Tax Analyst (PPA)                           Additional LPC and HQ excepted activities
                                                                                              • Provide oversight on tax legislation required for the
                     1    1     B          Director, Examination Field
                                                                                                  impending filing season to include obtaining published
                     1    1     B          Senior Operations Advisor (Field)
                                                                                                  guidance, creating or updating tax forms or
                     1    1     B          Secretary to the Director, Field Examination
                                                                                                  publications, including worksheets and instructions,
                     1    1     B          Project Manager (Field)                                and responding to technical inquiries
                     2    2     B          Exam Technical Services Tax Analysts (Field)       Additional Specialty excepted activities
                     7    7     B          Area Directors (Field)                             • Review and process imminent statute Foreign Bank
                     7    7     B          PSP Territory Managers (Field)                         and Financial Account Report (FBAR) penalty cases
                     7    7     B           AIMS/ERCS Analysts (Field)                            and remittances
                     7    7     B          RA Group Managers (Field)                          • Review and process Currency Transaction Report
                     0    5     B          TCO Group Managers (Field)                             (CTR) cases and remittances
                     0    2     B          OVDI Analysts or Group Manager [1 for South        • Perform Form 8300 pre-filing activities
                                           Atlantic Area and 1 for Midwest Area] (Field)


       08/01/2019                                                                   Page 98
                              Case 1:19-cv-00050-RJL Document 32-1 Filed 11/14/19 Page 100 of 125
                                     IRS FY2020 Lapsed Appropriations Contingency Plan

SBSE Examination         Positions                                                Detail of excepted positions by category




                                     Category
                          NF FS

                          1    1     B          Exam Technical Services Territory Manager (Field)
                          1    1     B          Exam Technical Services Group Manager (Field)
                          2    2     B          Exam Technical Services TEFRA Reviewers (Field)
                          5    7     B          Exam Technical Services Reviewers (Field)
                          1    1     B          Technical Services Tax Examiner (Field)
                          1    1     B          Director, Specialty Examination
                          1    1     B          Examination Technical Advisor (Specialty)
                          3    3     B          Program Chiefs or Technical Advisors (Employment
                                                Tax, Estate & Gift Tax, BSA)
                          1    1     B          Group Manager (Excise Specialty)

SB/SE Contracting        Positions                                                Detail of excepted positions by category
                                     Category




Officer Representative    NF FS
(CORs)

SBSE CORS                20    20    B          Various                                                 •   COR will ensure excepted contracts are
                                                                                                            administered as appropriate and address ad hoc
                                                                                                            questions related to specific contracts.
SB/SE P.O. Boxes         10    10    B          Various                                                 •   Request renewal of PO Boxes.
Renewal




         08/01/2019                                                                       Page 99
                               Case 1:19-cv-00050-RJL Document 32-1 Filed 11/14/19 Page 101 of 125
                                    IRS FY2020 Lapsed Appropriations Contingency Plan


                            Tax Exempt Government Entities                Non-Filing Season (NF)   Filing Season (FS)
                                   (TEGE)                                 A1 A3 B        C Total A1 A3 B        C Total
                           • Commissioner                                            4        4             4          4
                             - Employee Plans                                        3         3            3          3
                             - Exempt Organizations                                  6         6            6          6
                             - Government Entities/Shared Services                  14        14           14         14
                             - Total # positions                                    27        27           27         27


  TEGE protects statutes related to the following returns: Form 5500 series of returns, Form 5330 returns, Form 1120 returns, Form 1065 partnership
  returns, Form 1040 returns, Form 990-T returns, and Form 941 returns (payroll).


  Tax Exempt and           Plan                                                   Detail of excepted positions by category
                                     Category




 Government Entities      NF FS
Commissioner               1    1    B          Commissioner, TE/GE                                 •   Oversee TE/GE operations and shutdown activities
                           1    1    B          Deputy Commissioner, TE/GE
                           1    1    B          Executive Assistant
                           1    1    B          Senior Technical Advisor                         •      Oversee and coordinate technical matters related to filing
                                                                                                        season.
Employee Plans             1    1    B          Director, Employee Plans (EP)                     •     Ensure statute protection and processing of remittances. (As
                           1    1    B          Director, EP Examinations                               needed)
                           1    1    B          Manager, EP Examinations Mandatory Review
Exempt Organizations       1    1    B          Director, Exempt Organizations (EO)               •     Ensure statute protection and processing of remittances. (As
                           1    1    B          Director, EO Examinations                               needed)
                           1    1    B          Manager, EO Examinations, FSL/ET
                           1    1    B          Manager, EO R&A Processing and Support
                           1    1    B          Manager, EO R&A Adjustment Unit
                           1    1    B          Senior Tax Analyst, EO Mandatory Review, Detailed
                                                to the W&I TCJA Surge Team




        08/01/2019                                                                       Page 100
                               Case 1:19-cv-00050-RJL Document 32-1 Filed 11/14/19 Page 102 of 125
                                     IRS FY2020 Lapsed Appropriations Contingency Plan

  Tax Exempt and            Plan                                                  Detail of excepted positions by category




                                     Category
 Government Entities       NF FS
Government                 1    1    B          Director, Government Entities/Shared Services    • Ensure statute protection during the shutdown period.
Entities/Shared Services   1    1    B          Director, GE/SS, ITG/TEB                         • Ensure timely processing of UWRs
                           1    1    B          Director GE/SS, CP&C                             • Review electronic test scenarios of various forms from
                           1    1    B          Manager, CP&C, Closing Group                       software companies
                           1    1    B          Manager, CP&C, Classification& Case Assignment   • Notify stakeholders of approval status and to submit returns
                           1    1    B          Tax Specialist, ITG/TEB Technical                  into the Production environment for Modernized e-File
                           1    1    B          Director, Business Systems Planning                (MeF). Ensure proper processing of remittances (Filing
                           2    2    B          Tax Examining Technician, CP&C, Closing Group      Season Readiness (As Needed)
                           3    3    B          Program Analyst, GE/SS, BSP
                           1    1    B          Program Manager, GE/SS, BSP
                           1    1    B          Director, Human & Capital Resources              •   Provide overall planning, guidance and support to
                                                                                                     executives/managers to effectively execute all aspects of the
                                                                                                     furlough/shutdown for HR-related issues.
                                                                                                 •   Oversee all shutdown notification procedures and recall
                                                                                                     activities.
                                                                                                 •   Serve as liaison with the IRS Human Capital Office and
                                                                                                     Facilities Management and Security Services, participating
                                                                                                     in meetings and obtaining clarification on shutdown/recall
                                                                                                     activities.
       Total # positions 27     27




         08/01/2019                                                                      Page 101
                           Case 1:19-cv-00050-RJL Document 32-1 Filed 11/14/19 Page 103 of 125
                                  IRS FY2020 Lapsed Appropriations Contingency Plan

                                                                         Non-Filing Season (NF)   Filing Season (FS)
                        Taxpayer Advocate Service (TAS)
                                                                         A1 A3 B        C Total A1 A3 B        C Total
                        • National Taxpayer Advocate (NTA)                          2        2             2          2
                          - Deputy NTA, Contingency Planner                         1         1            1          1
                          - Deputy NTA, Continuity Planner                          1         1            1          1
                          - Deputy NTA, HR Specialist                               1         1            1          1
                          - Deputy NTA, Case Advocacy                              78        78           78         78
                          - Total # positions                                      83        83           83         83

  National Taxpayer   Exception                                                   Detail of excepted positions by category
  Advocate Service     NF FS      Category
National Taxpayer      1    1     B          National Taxpayer Advocate      •   Oversee excepted activities necessary for the protection of property.
Advocate                                                                     •   Develop and respond to requests regarding excepted activities and necessary
                       1    1     B          Deputy, National Taxpayer           employees to conduct those excepted activities within TAS.
                                             Advocate
Deputy National        1    1     B          Contingency Planner             •   Serve as the TAS point of contact with IRS, to assist the National Taxpayer
Taxpayer Advocate                                                                Advocate and TAS excepted employees in understanding and meeting their roles
                                                                                 and responsibilities during a shutdown.
                       1    1     B          Continuity Planner              •   As necessary, work with HCO and the SCRs to address any building or office
                                                                                 impacts and closures.
                       1    1     B          HR Specialist                   •   Work with HCO and CFO on time reporting issues.
                                                                             •   Approve any SETR input.
                      78   78     B          Local Taxpayer Advocates        •   Issue manual refunds in hardship cases.
                                             (one per TAS office)            •   Check mail to comply with the IRS’s requirement to open and process checks
                                                                                 during a shutdown while also complying with the statutory requirements that TAS
                                                                                 maintain confidential and separate communications with taxpayers and that TAS
                                                                                 operate independently of any other IRS office, as described in IRC §§
                                                                                 7803(c)(4)(A)(iii), 7803(c)(4)(A)(iv), and 7803(c)(4)(B).
                                                                             •   Screen the mail for incoming requests for Taxpayer Assistance Orders and notify
                                                                                 the appropriate Business Unit that a request has been made tolling any statute of
                                                                                 limitations. See IRC § 7811(d).
      Total # positions 83 83




        08/01/2019                                                                    Page 102
                                Case 1:19-cv-00050-RJL Document 32-1 Filed 11/14/19 Page 104 of 125
                                      IRS FY2020 Lapsed Appropriations Contingency Plan

                                                                           Non-Filing Season (NF)                           Filing Season (FS)
               Wage and Investment (WI)
                                                                        A1   A3       B     C     Total             A1      A3       B      C        Total
              • Commissioner                                                              2                   2                         9                9
                - Equity, Diversity and Inclusion                                                                                        2               2
                - Return Integrity and Compliance Services                                120                120                       944             944
                - Communications and Liaison                                                3                  3                         4               4
                - Operations Support                                              6        24                 30              10        51              61
                - Customer Assistance, Relationships and Education               129      389                518             150      2,223           2,373
                - Customer Account Services                              1                212                213      1                643             644
                - Submission Processing Centers                         339              1,069              1,408    469    10,406    2,553          13,428
                - Accounts Management Centers                           124     1,725     388               2,237    124     3317    14,596          18,037
                                                  Total # positions     464     1,860    2,206      0       4,530    594    13,838   21025     0     35,502


Wage and               Exception                 Detail of excepted positions by category
                                      Category




Investment             NF     FS
Commissioner           1        1       B        Commissioner, Wage & Investment                        •     Provide executive oversight of W&I shutdown operations
                       0        1       B        Deputy Commissioner, W&I                                     and continuance of activities during shutdown.
                       1        1       B        Chief of Staff
                       0        2       B        Senior Advisors
                       0        2       B        Senior Operations Advisors
                       0        1       B        Executive Assistant
                       0        1       B        Secretary
Equity, Diversity      0        1       B        Director, Equity, Diversity and Inclusion (EDI)        •     Provide guidance and support to executives and
and Inclusion          0        1       B        EEO Specialist                                               excepted/exempt employees regarding EEO matters such
(EDI)                                                                                                         as accommodation requests for individuals with
                                                                                                              disabilities, as needed.
                                                                                                        •     Serve as liaison to the IRS Office of Equity, Diversity and
                                                                                                              Inclusion on behalf of the W&I Commissioner.




          08/01/2019                                                                               Page 103
                             Case 1:19-cv-00050-RJL Document 32-1 Filed 11/14/19 Page 105 of 125
                                  IRS FY2020 Lapsed Appropriations Contingency Plan

Wage and              Exception              Detail of excepted positions by category




                                  Category
Investment            NF     FS
Return Integrity      1      1      B        Director, Return Integrity and Compliance              •     Provide executive oversight of continuing and shutdown
and Compliance                               Services (RICS)                                              operations within the RICS organization.
Services              1      1      B        Senior Operations Advisor
                      0      1      B        Tech Project Manager
                      0      1      B        Staff Assistant
                      0      1      B        Secretary
                      1      1      B        Director, Return Integrity Verification Program        •     Provide oversight and support of essential revenue
                                             Management (RIVPM)                                           protection and recovery efforts.
                       1      1     B        Senior Operations Advisor                              •     Provide quality review support to ensure program
                       0      1     B        Secretary                                                    consistency.
                       3      3     B        Senior Managers                                        •     Provide testing and support of critical filing season
                       4      6     B        Frontline Managers                                           systems.
                      20     77     B        Staff Members                                          •     Provide policy and procedural support to the Return
                                                                                                          Integrity Verification Operation.
                                                                                                    •     Support Criminal Investigation in providing documentation
                                                                                                          or court witness expertise for cases docketed for trial or
                                                                                                          criminal evaluation.
                                                                                                    •     Provide testing and support of critical filing season
                                                                                                          systems.
                                                                                                    •     Run Identity Theft data, patterns, modeling analytics, and
                                                                                                          filters and revenue protection/database.
                                                                                                    •     Provide support to the Identity Theft Refund Fraud
                                                                                                          Information Sharing & Analysis Center.
                                                                                                    •     Provide testing and support of critical filing season
                                                                                                          systems
                      1      1      B        Director, Return Integrity Verification Operations     •     Support RIVO revenue protection efforts to detect both
                                             (RIVO)                                                       Identity Theft and non-identity theft related refund fraud
                       0     1      B        Secretary                                                    cases systemically and manually.
                       3     3      B        Senior Managers                                        •     Support the review and determination on external lead
                       8     8      B        Frontline Managers                                           referrals.
                      47    692     B        Staff Members                                          •     Support the review of documentation provided by
                                                                                                          taxpayers (business and individual) attempting to
                                                                                                          authenticate returns via correspondence.

         08/01/2019                                                                            Page 104
                 Case 1:19-cv-00050-RJL Document 32-1 Filed 11/14/19 Page 106 of 125
                      IRS FY2020 Lapsed Appropriations Contingency Plan

                                                                         •     Support Criminal Investigation in providing documentation
                                                                               or court witness expertise for cases docketed for trial or
                                                                               criminal evaluation.
             1   1    B   Director, Refundable Credits Program           •     Pre-refund case selection to protect improper payments
                          Management (RCPM)                                    from being released to ineligible taxpayers and perfect
             1    1   B   Senior Operations Advisor                            refunds to verify the refund is appropriate
             3    3   B   Senior Managers                                •     Provide policy, oversight, monitoring and reporting for pre-
             5    5   B   Frontline Managers                                   refund work.
             9   20   B   Staff Members                                  •      Program modifications necessary for online products
                                                                                which assist taxpayer and return preparers such as the
                                                                                IRS EITC Assistant.
                                                                         •      Provide testing and support of critical filing season online
                                                                                products.
             1   1    B   Director, Refundable Credit Examination        •     Processing cases with imminent assessment statute
                          Operations (RCEO)                                    expiration dates and initiating actions to assure
             1    1   B   Secretary                                            Assessment Statute Expiration Dates (ASEDs) are
             1    6   B   Senior Managers                                      protected.
             4   14   B   Frontline Managers                             •     Screen 1040X and referrals to allow refunds on cases that
             4   93   B   Staff Members                                        are not selected for audit.
                                                                         •     Protect improper payments from being released to
                                                                               ineligible taxpayers.




08/01/2019                                                          Page 105
                            Case 1:19-cv-00050-RJL Document 32-1 Filed 11/14/19 Page 107 of 125
                                 IRS FY2020 Lapsed Appropriations Contingency Plan


Wage and             Exception              Detail of excepted positions by category




                                 Category
Investment           NF     FS

Communications       1      1    B          Director, Communications & Liaison (C&L)                •   Sustain necessary information flow regarding the
and Liaison          1      1    B          Chief, Corporate & Executive Communication                  shutdown, furlough status and recall and support
                     1      1    B          Chief, Communications Support Services                      communications with the taxpaying public, media
                     0      1    B          Chief, Program Communications                               and Congress, in certain circumstances, as needed.
Operations           1      1    A3         Director, Operations Support (OS)                       •   Provide executive oversight of continuing and
Support              1      1    A3         Senior Operations Advisor                                   shutdown W&I operations.
                     1      1    A3         Director, Capital Management & Oversight                •   Provide overall planning, guidance and support to
                     1      1    A3         Chief, Workforce Organization & Transition                  executives/managers to effectively execute all
                     0      1    A3         Chief, Workforce Relations                                  aspects of the furlough/shutdown for HR-related
                     3      3    B          Senior HR Consultants                                       issues with primary focus on personnel-related
                     1      1    B          W&I Shutdown Contingency Coordinator                        issues and serve as liaison with the IRS Human
                     0      1    B          Staff Assistant                                             Capital Office (HCO) and Facilities Management and
                     0      1    B          Risk Management Officer                                     Security Services (FMSS) on behalf of the W&I
                                                                                                        Commissioner.
                                                                                                    •   Assess and document risks associated with the filing
                                                                                                        season activities.
                     1      1    A3         Chief, Finance                                          •   Handle budget matters related to the lapse in
                     1      1    A3         Chief Program Support/Cost & Formulation                    appropriations.
                     0      1    A3         Chief, Budget Execution Enforcement & HQ
                     0      1    A3         Senior Budget Analyst
                     0      1    A3         Budget Analyst
                     0      1    B          Director, Strategies & Solution                         •   Support filings season, analytical and taxpayer
                     0      5    B          Operations Research Analysts                                behavior needs.
                                            Social Scientist
                     0      1    B          Chief, Program Management Office                        •   Support the filing season by monitoring and tracking
                     0      3    B          Analysts                                                    performance measures/metrics and refund reports.
                     1      1    B          Director, Modernization Development & Delivery (MDD)    •   Support the completion and testing of the upcoming
                     0      2    B          Senior Managers                                             filing year programs for Electronic Fraud Detection
                                                                                                        System (EFDS), Accounts Management Services
                     8     13    B          Analysts                                                    (AMS), Return Review Program (RRP), Web Apps,


        08/01/2019                                                                       Page 106
                 Case 1:19-cv-00050-RJL Document 32-1 Filed 11/14/19 Page 108 of 125
                      IRS FY2020 Lapsed Appropriations Contingency Plan

                                                                                       and Department of Education Free Application for
                                                                                       Federal Student Aid (FAFSA) and Federal Student
                                                                                       Aid – Datashare (FSA-D).
             1   1    B   Director, Modernization Tools & Technologies (MTT)       •   Oversee the orderly shutdown of operations and, as
                                                                                       applicable, oversight of filing season activities and
             0   1    B   Staff Assistant
                                                                                       startup of activities for the following program areas:
                                                                                       Customer Account Data Engine (CADE), Technical
                                                                                       Integration & Program Support (TIPS) and
                                                                                       Integration Automation Technologies (IAT).
                                                                                   •   Support completion and testing and validation of
                                                                                       Integration Automation Technologies (IAT) tools
                                                                                       including tax reform updates, payment processing,
             7   12   B   IAT Analysts                                                 amended returns in statute jeopardy and resolution
                                                                                       and releasing of fixes for Priority 1 / Priority 2
                                                                                       Knowledge Incident/Problem Service Asset
                                                                                       Management (KISAM) tickets.
             2   2    B   Customer Account Data Engine Project Office (CPO)        •   Support the CADE database/daily processing filing
                          Analysts                                                     season updates and Incident Management.
             1   3    B   Technical Integration & Program Support (TIPS) Analyst   •   Provide Unified Work Request (UWR) coordination
                                                                                       resulting from filing season testing issues.




08/01/2019                                                            Page 107
                               Case 1:19-cv-00050-RJL Document 32-1 Filed 11/14/19 Page 109 of 125
                                      IRS FY2020 Lapsed Appropriations Contingency Plan

Wage and             NF   FS                Detail of excepted positions by category




                                 Category
Investment

Customer             1     1     B          Director, Customer Assistance, Relationships, and   •    Oversee the orderly shutdown of operations, oversight of
Assistance,                                 Education (CARE)                                         filing season activities, and startup of activities.
Relationships        1     1     B          Senior Operations Advisor
and Education        1     1     B          Director, Stakeholder Partnerships Education and    •    Oversee the orderly shutdown of the SPEC operations
                                            Communication (SPEC)                                     and startup of activities.
                     1     1     B          Senior Operations Advisor                           •    Conduct SPEC Quality Statistical Sample Site Reviews
                     0    34     B          Secretaries/Management Assistants                        which support the valid statistical Return Accuracy
                     3     3     B          Area Directors                                           measure.
                     3     3     B          Senior Managers (Chiefs of Staff/Technical          •    Oversee TaxSlayer software issues
                                            Advisors)                                           •    Oversee the Grant Program
                     4     31    B          Senior Managers (HQ & Territory Managers)           •    Oversee the Military Overseas Program
                     2      2    B          Frontline Managers                                  •    Oversee the Products, Systems and Analysis Program
                     0    282    B          Tax Analysts/Consultants                            •    Work TaxSlayer software, transmission and customer
                     0     22    B          Tax Analysts/Consultants (Seasonal)                      issues.
                     0     64    B          Analysts (HQ & Area)                                •    Perform accounting work to provide funding and
                                                                                                     distribution of Volunteer Income Tax Assistance (VITA)
                                                                                                     grants. IRS needs to ensure these funds are adequately
                                                                                                     distributed and are being used for the intended purpose.
                                                                                                     The employees will protect this government funding.
                                                                                                •    Review and process volunteer applications; work SPEC
                                                                                                     Total Relationship Management (SPECTRM) Program
                                                                                                     and Electronic Filing Identification Number (EFIN)
                                                                                                     Program; and complete Filing Season and Link and Learn
                                                                                                     products.
                                                                                                •    Monitor and track performance measures and provide
                                                                                                     guidance and support on personnel-related issue and
                                                                                                     budget matters.
                     1     1     B          Director, Field Assistance (FA)                     •    Work on revenue protection activities, which include
                     1     1     B          Senior Operations Advisor                                processing payments or providing the necessary support
                     3     3     B          Senior Managers (HQ Chiefs)                              to process payments from taxpayers in various forms that
                     0     1     B          Frontline Manager (HQ)                                   are received in the mail, mailrooms and from other
                     3    28     B          Analysts (HQ & Field)                                    business operating divisions co-located with the Taxpayer



        08/01/2019                                                                        Page 108
                       Case 1:19-cv-00050-RJL Document 32-1 Filed 11/14/19 Page 110 of 125
                             IRS FY2020 Lapsed Appropriations Contingency Plan

          4        4     B     Area Directors                                          Assistance Center (TAC). TAC personnel will process
          4        4     B     Technical Advisors                                      payments via Remittance Strategy for Paper Check
         216      1,40   B     Field employees (Senior Managers, Group                 Conversion (RS-PCC) to ensure the Treasury receives
                   0           Managers, Individual Taxpayer Advisory Specialist,      immediate posting and credit.
                               Group Secretaries and Management Assistants)       •    Work with Information Technology to develop and test
                                                                                       critical systems to prevent the loss of data.
                                                                                 •     Assist taxpayers with tax law procedural and account
                                                                                       related inquiries related to filing of tax returns and
                                                                                       resolution of refund issues, including adjustments,
                                                                                       taxpayer authentication, amended returns, duplicate filed
                                                                                       returns, correspondence, injured spouse claims, disaster
                                                                                       claims, claim for refund and request for abatement.
              1    1     A3    Director, Media and Publications (M&P)            •     Oversee the orderly shutdown of all M&P functional
              1    1     A3    Senior Operations Advisor                               division activities and provide oversight of filing season
              0    1     A3    Secretary                                               activities as well as budget and contractual obligations.
              1    1     A3    Senior Manager
              0    1     A3    Frontline Manager
              0    2     A3    Analysts
              1    1     A3    Director, Tax Forms and Publications (TFP)        •     Ensure timely development, completion and release of tax
             87   104    A3    Analysts                                                forms, instructions and publications needed by taxpayers
                                                                                       to file their returns and pay their taxes for current and
                                                                                       upcoming tax years; support ongoing statutory or policy-
                                                                                       driven initiatives (Form 1040-SR, W-4, etc.), and
                                                                                       increases in product workload.
              1    1     A3    Director, Publishing                              •     Work on current and upcoming tax years product design
             37   37     A3    Analysts                                                and printing to ensure timely composition, creation of
                                                                                       eBooks, posting to IRS.gov, and application of required
                                                                                       508 compliance standards to support critical filing season
                                                                                       tax products, and provide guidance for the Over the
                                                                                       Counter, Taxpayer Assistance Center, Tax Forms Outlet,
                                                                                       and Taxpayer Information Publications programs to
                                                                                       ensure procurement, printing, and vendor delivery of (and
                                                                                       schedules) for annual and quarterly filing season
                                                                                       products, including 90% or more of the tax products
                                                                                       developed by Tax Forms & Publications.
             1     1     B     Director, Distribution


08/01/2019                                                                  Page 109
                               Case 1:19-cv-00050-RJL Document 32-1 Filed 11/14/19 Page 111 of 125
                                     IRS FY2020 Lapsed Appropriations Contingency Plan

                      7   18     B     Staff Members                                     •   Provide assistance to other excepted employees across
                                                                                             the agency with issues related to postal, transport
                                                                                             services, and freight vendors.
                                                                                         •   Provide contracting officer’s representative (COR)
                                                                                             services to ensure vendor performance, problem
                                                                                             resolution, and prompt payments; update agency financial
                                                                                             systems, perform quality review checks, and oversee
                                                                                             business relations to ensure uninterrupted operation of
                                                                                             M&P business-critical IT systems and applications; and
                                                                                             ensure timely development and execution of pre-filing and
                                                                                             filing season activities for upcoming year.
                      0    1     B     Chief, National Distribution                      •   Perform order fulfillment activities and critical warehouse
                      0   181    B     Staff Members                                         functions for inventory receipt and shipping of tax forms
                                                                                             orders to taxpayers, VITA, TCE, and other non-Federal
                                                                                             partners.
                    1      1     B     Chief, Correspondence Production Services (CPS)   •   Work on operations necessary to prevent loss of revenue
                   125    125    B     Staff Members                                         collections, including administering contracts in support of
                                                                                             IT equipment needed to generate and mail notices to
                                                                                             prevent loss of revenue.
                      1    1     B     Office of Taxpayer Correspondence Senior          •   Oversee operations, monitor and analyze notice volumes,
                                       Manager                                               resolve cases of erroneous taxpayer correspondence,
                      1    1     B     Frontline Manager                                     including privacy breaches; product content development,
                      5    7     B     Staff Analysts                                        Computer Paragraph (CP) notice programming
                                                                                             requirements and Unified Work Request (UWR)
                                                                                             submissions, coordination with business owners, Counsel,
                                                                                             and stakeholders; and Correspondex (CRX) transmittal
                                                                                             preparation.
Customer              1    1     B     Director, Customer Account Services (CAS)         •   Oversee the orderly shutdown of operations, oversight of
Account Services      1    1     B     Senior Operations Advisor                             filing season activities, and startup of activities.
                      1    1     B     Program Coordination & Support (PCS) Manager      •   Support the issuance of refunds and other User
                      1    1     B     Secretary                                             Fee/Excepted programs worked at the AM campuses.
                      1    2     B     Headquarters Analysts
                      1    1     B     Program Management Office (PMO) Senior            •   Provide support for the maintenance of existing On-line
                                       Manager                                               Applicant (OLA) applications and messaging updates on
                      2    2     B     Senior Technical Advisors                             an ad-hoc basis.
                      6    6     B     Analysts

         08/01/2019                                                               Page 110
                       Case 1:19-cv-00050-RJL Document 32-1 Filed 11/14/19 Page 112 of 125
                             IRS FY2020 Lapsed Appropriations Contingency Plan

             1     1     B     Director, Accounts Management (AM)                 •     Support the campus support and statute imminent cases.
             0     1     B     Deputy Director                                    •     Oversee the orderly shutdown of AM operations, oversight
             1     1     B     Senior Operations Advisor                                of filing activities, and startup of activities.
             1     2     B     Secretary                                          •     Additional support needed for Centralized Authorization
             16   48     B     Headquarters Policy Analysts                             File (CAF) and Employee Identification Number (EIN)
              5    5     B     Senior Managers                                          programs to assist with various issues including the
                                                                                        generating of tax returns and refunds.
                                                                                  •     Additional support needed to assist the campuses with
                                                                                        movement of inventory and reporting.
              1    1     B     Director, Submission Processing (SP)               •     Support the processing of tax return remittances and
              0    1     B     Deputy Director                                          statue expiration imminent cases.
              1    1     B     Senior Operations Advisor                          •     Manage the IVES billing activity.
              1    1     B     Secretary
              0    1     B     Management Assistant
             91   173    B     Analysts
              1    1     A1    Analyst IVES/RAIVS - User Fee Funded
              1    1     B     Director, e-File Services                          •     Provide production support to the Modernized e-File
             56   130    B     Analysts                                                 system.
                                                                                  •     Ensure timely development and completion of
                                                                                        programming requirements and processing procedures for
                                                                                        tax years 2018 and 2019 due to implementation of Tax
                                                                                        Cuts and Jobs Act (TCJA).
                                                                                  •     Provide support to any processes in support of filing
                                                                                        returns and processing refunds.
             1     1     B     Director, Joint Operations Center (JOC)            •     Performance tracking and to direct phone traffic; identify
             0     1     B     Senior Operations Advisor                                and provide critical report out of shutdown impacts;
             0     6     B     Secretary                                                support Enterprise Telephone Data (ETD) processing to
             1     1     B     Contracting Officer Representatives (COR)                maintain system and data stability; support contract
             2     5     B     Program Managers                                         administration and make critical telephone scripting and
             0    15     B     Frontline Managers                                       message changes.
             4    92     B     Analysts                                           •     Support Staff for Resource Planning & Scheduling.
             0    59     B     Quality Review Specialists                         •     Support contract administration.
                                                                                  •     Make critical telephone scripting and message changes.
                                                                                  •     Support quality review of taxpayer contacts.
             1     1     B     Director, Electronic Products Services & Support


08/01/2019                                                                   Page 111
                             Case 1:19-cv-00050-RJL Document 32-1 Filed 11/14/19 Page 113 of 125
                                   IRS FY2020 Lapsed Appropriations Contingency Plan

                                       (EPSS)                                           •     Identify and provide critical report out of shutdown impacts
                      1     2     B    Senior Analysts (Director Staff)                       and assistance to software developers mandated to test
                      1     2     B    Program Managers                                       tax returns, in support of the Modernized e-File system.
                      0     1     B    Department Manager                               •     Provide support to processes in support of filing returns
                      1     2     B    Telephone System Analyst                               and processing refunds.
                      0     2     B    Information Technology Specialist for FIRE       •     E-File application support for electronic return originators
                      0     5     B    Computer Assistant for FIRE                            and to aid with Information Return Filers submitting
                      1     6     B    Frontline Managers                                     applications for Transmitter Control codes.
                      0     4     B    Lead Tax Examiners                               •     Support the filing of information returns through Filing
                     10    55     B    Tax Examiners                                          Information Returns Electronically (FIRE) as necessary to
                      0     1     B     Clerk                                                 the processing of tax returns.
Submission            4     4     B    Submission Processing (SP) Field Directors       •     Process tax returns, Form 1040X remittances and
Processing            4     4     B    Secretaries                                            refunds.
                      4     4     B    Planning & Analysis Operations Managers
                      5     5     B    Production Monitors
                      0     8     B    P&A Staff Members
                      0   111     A3   P&A Staff Members
                      4     4     B    Site Coordinators
                      0    41     A3   Site Staff Members (refund processing)
                      4     4     B    Accounting Operations Managers
                     93    93     B    Staff Members
                      0   291     A3   Staff Members (refund processing)
                      4     4     B    Input Correction Operations Managers
                     31    32     B    Error Resolution Systems/Reject Team/Notice
                                       Review Managers and Staff Members
                     0    3,05    A3   Error Resolution Systems/Reject Team/Notice
                            8          Review Managers and Staff Members
                  4         4     B    Receipt & Control Operation Managers
                 862      2,306   B    Staff Members
                  0       664     A3   R&C Staff Members (refund processing with ICT)
                  0         1     A3   Individual Taxpayer Identification Number
                                       Operation Manager
                      0   718     A3   Staff Members
                      4    4      B    Data Conversion Operations Managers
                     46   110     B    ISRP/RRPS and SBA Transcripts staff members


        08/01/2019                                                                 Page 112
                    Case 1:19-cv-00050-RJL Document 32-1 Filed 11/14/19 Page 114 of 125
                         IRS FY2020 Lapsed Appropriations Contingency Plan

             0   2,95   A3   Staff Members (refund processing)
                  9
             0    4     B    Document Perfection Operation Managers
             0   2,52   A3   Staff Members
                  6
         339     469    A1   Income Verification Express Service (IVES) and    •     IVES - Provides express return transcript, W-2 transcript,
                             Return and Income Verification Services (RAIVS)         and 1099 transcript delivery services to mortgage lenders
                             Photocopy Programs manager and staff. - User            and others within the financial community to confirm the
                             Fee Funded                                              income of a borrower during the processing of a loan
                                                                                     application.
                                                                               •     RAIVS - Services taxpayer request for copy of tax return.




08/01/2019                                                                Page 113
                              Case 1:19-cv-00050-RJL Document 32-1 Filed 11/14/19 Page 115 of 125
                                 IRS FY2020 Lapsed Appropriations Contingency Plan

Test                                                                                    •
Accounts            11   11      B    Accounts Management (AM) Field Directors          •   Processing Form 1040X’s, Remittances and statute
Management          11   11      B    Secretaries                                           protection, supporting TCJA, and staffing call sites.
                     6    6      B    Site Coordinators                                 •   U.S. Certification Residency Program to issue Form
                    10   10      B    Taxpayer Relations Program Senior Managers            6166 to Taxpayers.
                    10   10      B    Management Assistants                             •   CAF– Provides authority for 3rd parties to represent
                    55   55      B    Tax Examiners                                         Taxpayers
                    11   11      B    Planning and Analysis Chiefs                      •   for a variety of issues, including generating returns and
                     0   24      B    Operation Managers                                    refunds
                     0   24      B    Operation Management Assistants                   •   EIN – Provide the Employer Identification Number (EIN)
                     0   110     A3   Department Managers                               •   necessary to file tax returns some of it will result in
                     0   34      A3   Department Management Assistants                      refunds
                     1    1      A1   Department Manager-US Cert - User Fee Funded      •   IDTVA – Help victims of Identity Theft to resolve
                    86   86      A1   Tax Examiners-US Cert - User Fee Funded               accounts
                     6    6      A1   Lead Tax Examiners-US Cert - User Fee Funded      •   concerns and receive refunds. Staffing is already
                     5    5      A1   Tax Examiner Front Line Managers-US Cert - User       included
                                      Fee Funded                                        •   in the plan.
                    2     2      A1   Campus Support Managers-US Cert - User Fee        •   Additional staffing needed for movement of inventory
                                      Funded                                                and reporting.
                    23    23     A1   Campus Support Staff-US Cert - User Fee Funded
                     1     1     A1   Campus Support Lead-US Cert - User Fee Funded
                     0    62     A3   Tax Examiners Managers
                     0    62     A3   Tax Examiners Leads
                     0   1,202   A3   Tax Examiners
                     0    208    A3   Tax Examiners - CAF
                     0    11     A3   Tax Examiners Managers – CAF
                     0    11     A3   Tax Examiners Lead – CAF
                     0    11     A3   Tax Examiners Team clerks – CAF
                     0    47     A3   Tax Examiners – EIN
                     0     3     A3   Tax Examiners Managers – EIN
                     0     3     A3   Tax Examiners Lead - EIN
                     0     1     A3   Tax Examiners Clerk - EIN
                     9    31     B    Campus Support Managers in Andover, Atlanta,
                                      Memphis, Brookhaven, and Philadelphia
                265      474     A3   AM campus support staff


       08/01/2019                                                                Page 114
                     Case 1:19-cv-00050-RJL Document 32-1 Filed 11/14/19 Page 116 of 125
                          IRS FY2020 Lapsed Appropriations Contingency Plan

             0    689     A3   Customer Service Managers
             0    689     A3   Customer Service Lead Representatives
             0    174     A3   Campus Program Analysts and Systems Analysts
             0   13,754   B    Customer Service Representatives to work phones
                               and paper
          0       175     B    Team Clerks
         1,72      0      A3   Customer Service Representatives and Tax              • New hires will onboard in October through December
          5                    Examiners (new hires)                                   and it’s critical they remain in training during a
                                                                                       shutdown if they are to be ready for filing season.




08/01/2019                                                                Page 115
                             Case 1:19-cv-00050-RJL Document 32-1 Filed 11/14/19 Page 117 of 125
                                   IRS FY2020 Lapsed Appropriations Contingency Plan

                                                                               Non-Filing Season (FS)                       Filing Season (FS)
          Whistleblower Office (WBO)
                                                                      A1      A3      B      C     Total        A1       A3      B      C      Total
         • Director’s Office
           - Strategic Planning and Program Administration                                    2
           - Case Development and Oversight
                                           Total # positions                                  3




                                Exceptions




                                               Category
Whistleblower Office                                                                   Detail of excepted positions by category
                                NF1      FS
Director’s Office              1          1     C         Director, Whistleblower Office      Perform the necessary activities to facilitate the orderly
Strategic Planning and         1          1     C         Program Manager                     shutdown and startup of operations. (As Needed)
Program Administration         1          1     C         Program Analyst
Case Development and           0          0     C         Program Manager
Oversight
            Total # positions 3           3




         08/01/2019                                                                         Page 116
                               Case 1:19-cv-00050-RJL Document 32-1 Filed 11/14/19 Page 118 of 125
                                     IRS FY2020 Lapsed Appropriations Contingency Plan

                                                                  APPENDIX B
                                                          IRS EXCEPTED POSITION TOTALS

                                                                 Non-Filing Season (NF)                   Filing Season (FS)
Office of the Commissioner
                                                          A1    A3       B        C     Total   A1   A3          B        C    Total
-   Commissioner                                           1     1                        2      1    1                          2
-   Chief of Staff                                               1                2       3           1                    2     3
-   Deputy Commissioner for Services and Enforcement                      4               4                     4                4
-   Deputy Commissioner for Operations Support                   1        3               4           1         3                4
                                      Total # positions    1     3        7       2      13      1    3      7         2        13
                                                                 Non-Filing Season (NF)                 Filing Season (FS)
Appeals
                                                          A1    A3       B        C     Total   A1   A3        B         C     Total
- Chief, Appeals                                                          2               2                    3                 3
- Director, Case & Operations Support                            1        7               8           1        8                 9
- Director, Examination                                                   1               1                    3                 3
- Director, Collection                                                    1               1                    3                 3
- Director, Specialized Examination Programs &
                                                                         6                  6                  10               10
Referrals
                                      Total # positions   -      1      17       -       18     -     1        27         -     28




           08/01/2019                                                            Page 117
                                Case 1:19-cv-00050-RJL Document 32-1 Filed 11/14/19 Page 119 of 125
                                    IRS FY2020 Lapsed Appropriations Contingency Plan

                                                               Non-Filing Season (NF)                 Filing Season (FS)
Counsel
                                                         A1   A3       B        C     Total   A1   A3        B        C      Total
- Chief Counsel – Immediate Office                        1             4               5      1             4                 5
- Associate Chief Counsel (Corporate)                     5             3               8      5             3                 8
- Associate Chief Counsel (Financial Institutions &
                                                         4             3                  7   4               3                7
Products)
- Associate Chief Counsel (Income Tax & Accounting)      11            4               15     11              4               15
- Associate Chief Counsel (Pass-throughs & Special
                                                         6             8               14     6               8               14
Industries)
- Associate Chief Counsel (Finance & Management)                      70               70                    70               70
- Associate Chief Counsel (General Legal Services)            13                       13          13                         13
- Associate Chief Counsel (International)                16           10               26     16             10               26
- Associate Chief Counsel (Procedure & Administration)    1           11               12      1             11               12
- Associate Chief Counsel (Tax Exempt & Government
                                                         8             3               11     8               3               11
Entities
- Division Counsel/Associate Chief Counsel (Criminal
                                                                      18               18                    18               18
Tax)
- Division Counsel (Large Business & International)                   67               67                    67               67
- Division Counsel (Small Business Self-Employed)                                                             113              113
                                                                     113              113
- Division Counsel (Wage & Investment)                                 2                2                     2                2
- Division Counsel (Tax Exempt & Government Entities)                  7                7                     7                7
                                     Total # positions   52   13                -             52   13         323       -      388
                                                                      323             388
                                                               Non-Filing Season (NF)                   Filing Season (FS)
Chief Financial Officer (CFO)
                                                         A1   A3       B        C     Total   A1   A3          B        C    Total
-   Chief Financial Officer                                    3                         3          3                           3
-   Financial Management                                      63                       63          63                         63
-   Corporate Budget                                           2                         2          2                           2
-   Internal Controls                                                                   -                                      -
                                     Total # positions   -    68        -       -      68     -    68         -         -     68




           08/01/2019                                                          Page 118
                                   Case 1:19-cv-00050-RJL Document 32-1 Filed 11/14/19 Page 120 of 125
                                      IRS FY2020 Lapsed Appropriations Contingency Plan

                                                                  Non-Filing Season (NF)                 Filing Season (FS)
Communications and Liaison (C&L)
                                                            A1   A3       B        C     Total   A1   A3        B        C      Total
- Chief Communications and Liaison                                4                        4           5                          5
-Communications                                                  13                       13          30                         30
-Legislative Affairs                                              2                        2           4                          4
-National Public Liaison                                          1                        1           5                          5
-Stakeholder Liaison                                              1                        1          10                         10
                                        Total # positions   -    21        -       -      21     -    54        -         -      54
                                                                  Non-Filing Season (NF)                 Filing Season (FS)
Criminal Investigation (CI)
                                                            A1   A3       B        C     Total   A1   A3        B        C      Total
- Chief, Criminal Investigation                                            5               5                     5                5
- Communications and Education                                             2               2                     2                2
- Commissioner’s Protection Detail                                         3               3                     3                3
- International Operations                                                42              42                   42                42
- Operations, Policy & Support                                            71              71                   71                71
- Strategy                                                       41       21              62          41       21                62
- Refund Crimes                                                                                                  117              117
                                                                        117              117
- Review, Planning & Evaluation                                          20               20                    20               20
- Technology Operations & Investigative Services                                                                 276              276
                                                                        276              276
- Field Criminal Law Enforcement Personnel                                                                      2,177           2,177
                                                                       2,177             2,177
- Equity Diversity and Inclusion                                          -                 -                    -                -
                                        Total # positions   -    41                -             -    41        2,734      -    2,775
                                                                       2,734             2,775
                                                                  Non-Filing Season (NF)                   Filing Season (FS)
Equity, Diversity and Inclusion (EDI)
                                                            A1   A3       B        C     Total   A1   A3          B        C    Total
- Operations Division, Disability Branch                         11                        11         11                         11
- Office of the Director                                                            2       2                               2     2
                                       Total # positions    -    11        -        2      13    -    11         -          2    13




          08/01/2019                                                              Page 119
                                Case 1:19-cv-00050-RJL Document 32-1 Filed 11/14/19 Page 121 of 125
                                      IRS FY2020 Lapsed Appropriations Contingency Plan

                                                                Non-Filing Season (NF)                  Filing Season (FS)
Human Capital Office (HCO)
                                                          A1   A3       B        C     Total    A1   A3        B        C       Total
- IRS Human Capital Officer                                     3                         3           4                            4
- Human Capital Analytics & Technology                                                   -            -                           -
- Employment, Talent & Security                                                                                                   216
                                                               216                      216          216
- Plans & Operations                                             4     10                14            4        10               14
- Worklife, Benefits, & Performance                              8                        8            8                          8
- Workforce Relations                                            4                        4           18                         18
- Payroll & Personnel Systems                                                                                                     237
                                                               139                      139          237
- Human Resources Customer Service Division                      3                        3            3                           3
- Leadership Education and Delivery Services                    -                        -            -                           -
- Office of Executive Services                                   1                        1            1                           1
                                      Total # positions   -              10       -             -               10         -      501
                                                               378                      388          491
                                                                 Non-Filing Season (NF)                    Filing Season (FS)
Information Technology (IT)
                                                          A1    A3       B        C     Total   A1   A3           B        C    Total
- Chief Information Officer                                               5               5                       5               5
- Deputy Chief Information Officer for Operations                         4               4                       4               4
- Deputy Chief Information Officer for
                                                                        4                   4                    4                4
Strategy/Modernization
- Deputy Chief Information Officer for Tax Reform and
                                                                        4                   4                    4                4
Filing Season
- ACIO, Applications Development                                       882                882                   1,104           1,104
- ACIO, Cybersecurity                                                  161                161                     210             210
- ACIO, Enterprise Operations                                         1,566             1,566                   1,641           1,641
- ACIO, Strategy & Planning                                            54                 54                     54              54
- ACIO, Enterprise Services                                             432               432                     428             428
- ACIO, User and Network Services                                       365                                      605              605
                                                                                         365
- ACIO, Enterprise Program Management Office                           55                 55                     68              68
                                   Total # positions      -     -     3,532      -      3,532   -     -         4,127      -    4,127




         08/01/2019                                                              Page 120
                               Case 1:19-cv-00050-RJL Document 32-1 Filed 11/14/19 Page 122 of 125
                                     IRS FY2020 Lapsed Appropriations Contingency Plan

                                                                Non-Filing Season (NF)                   Filing Season (FS)
Large Business and International Division (LB&I)
                                                          A1   A3       B        C     Total   A1   A3          B        C    Total
- Commissioner                                                           5               5                      5               5
- Assistant Deputy Commissioner (Compliance
                                                                        2                  2                   2                2
Integration)
- Assistant Deputy Commissioner (International)                         2                2                     2                2
- Program and Business Solutions                                        5                5                     5                5
- Cross Border Practice Area                                           16               16                    16               16
- Eastern Compliance Practice Area                                     23               23                    23               23
- Enterprise Activities Practice Area                                   4                4                     4                4
- Northeastern Compliance Practice Area                                22               22                    22               22
- Pass Through Entities Practice Area                                  19               19                    19               19
- Treaty & Transfer Pricing Operations Practice Area                   12               12                    12               12
- Western Compliance Practice Area                                     25               25                    25               25
- Withholding and International Individual Compliance
                                                                       23               23                    23               23
Practice Area
                                      Total # positions   -    -                 -             -    -          158       -      158
                                                                       158             158
                                                                Non-Filing Season (NF)                   Filing Season (FS)
Office of Professional Responsibility (OPR)
                                                          A1   A3       B        C     Total   A1   A3          B        C    Total
- Director’s Office                                                               1      1                                1     1
- Chief, Legal Analysis Branch                                                    1      1                                1     1
- Management & Program Analyst, Operations &
                                                                                1          1                              1     1
Management Branch
                                   Total # positions      -     -        -        3       3    -    -         -          3      3
                                                                Non-Filing Season (NF)                 Filing Season (FS)
Online Services (OLS)
                                                          A1   A3       B        C     Total   A1   A3        B        C      Total
- Director, Online Services                                              3                3                    3                3
- Online Engagement, Operations and Media                                6                6                  17                17
- Product Management                                                     -               -                     2                2
- Portal Business Office                                                 2                2                    3                3
- Operations                                                             -               -                     2                2
- Strategy & Finance                                                     -               -                     2                2
                                    Total # positions     -     -       11       -      11     -     -       29         -      29



         08/01/2019                                                             Page 121
                                Case 1:19-cv-00050-RJL Document 32-1 Filed 11/14/19 Page 123 of 125
                                      IRS FY2020 Lapsed Appropriations Contingency Plan

                                                                 Non-Filing Season (NF)                 Filing Season (FS)
Privacy, Government Liaison & Disclosure (PGLD)
                                                           A1   A3       B        C     Total   A1   A3        B        C       Total
- Chief Privacy Officer                                                   3               3                    3                  3
- Identity & Records Protection                                           8               8                    8                  8
- Privacy Policy & Compliance                                             3               3                    9                  9
- Program & Planning Support                                              6               6                    6                  6
- Identity Assurance Office                                               5               5                    5                  5
- Government Liaison Disclosure & Safeguards                             19              19                   19                 19
                                     Total # positions     -     -       44       -      44     -     -       50         -       50
                                                                 Non-Filing Season (NF)                 Filing Season (FS)
Procurement
                                                           A1   A3       B        C     Total   A1   A3        B        C       Total
- Chief Procurement Officer                                      1                        1           1                           1
- Deputy Chief Procurement Officer                               1                        1           1                           1
- Director, Office of Information Technology Acquisition         1                        1           1                           1
- Office of Procurement Support Services                         6                        6           6                           6
- Policy Support                                                 3                        3           3                           3
- Contracting Officers                                     44   40                       84     44   40                          84
- Business Operations Procurement Analysts                       6                        6           6                           6
                                       Total # positions   44   58      -        -              44   58         -          -      102
                                                                                        102
                                                                 Non-Filing Season (NF)                   Filing Season (FS)
Research, Applied Analytics, and Statistics (RAAS)
                                                           A1   A3       B        C     Total   A1   A3          B        C     Total
- Research, Applied Analytics, and Statistics                             1               1                       1               1
- Director, Data Exploration & Testing                                    6               6                       6               6
- Director, Knowledge Development & Application                           2               2                       2               2
- Director, Data Management                                               6               6                       6               6
- Director, Statistics of Income                                 1        5               6           1           5               6
- Management & Engagement                                                 1               1                       1               1
                                       Total # positions   -     1       21       -      22     -     1         21         -     22
                                                                 Non-Filing Season (NF)                   Filing Season (FS)
Return Preparer Office (RPO)
                                                           A1   A3       B        C     Total   A1   A3          B        C     Total
- Director, Return Preparer Office                                                 2      2                                 2     2
- Strategy & Finance                                             2                 1      3           2                     1     3
- Vendor Processes & Business Requirements                                         4      4                                 4     4
                                    Total # positions      -     2        -        7      9     -     2          -          7     9

          08/01/2019                                                             Page 122
                              Case 1:19-cv-00050-RJL Document 32-1 Filed 11/14/19 Page 124 of 125
                                     IRS FY2020 Lapsed Appropriations Contingency Plan

                                                                     Non-Filing Season (NF)                         Filing Season (FS)
Small Business/Self-Employed (SBSE)
                                                          A1        A3       B        C       Total   A1       A3          B        C      Total
- Commissioner                                                                4                 4                           4                 4
- Operations Support                                                         22                22                          54                54
- Collection                                              82         8       747               837     82       8         2,758             2,848
- Examination                                                                99                99                           128               128
- Contract Officer’s Representative (CORs)                                   20                20                          20                20
                                      Total # positions   82         8       892      -        982     82       8         2,964      -      3,054
                                                                     Non-Filing Season (NF)                         Filing Season (FS)
Tax Exempt Government Entities (TEGE)
                                                          A1        A3       B        C       Total   A1       A3          B        C      Total
- Commissioner                                                                4                 4                           4                4
- Employee Plans                                                              3                 3                           3                3
- Exempt Organizations                                                        6                 6                           6                6
- Government Entities/Shared Services                                        14                14                          14               14
                                    - Total # positions        -       -       27        -       27       -       -           27       -       27
                                                                     Non-Filing Season (NF)                         Filing Season (FS)
Taxpayer Advocate Service (TAS)
                                                          A1        A3       B        C       Total   A1       A3          B        C      Total
- National Taxpayer Advocate (NTA)                                            2                 2                           2                2
- Deputy NTA, Contingency Planner                                             1                 1                           1                1
- Deputy NTA, Continuity Planner                                              1                 1                           1                1
- Deputy NTA, HR Specialist                                                   1                 1                           1                1
- Deputy NTA, Case Advocacy                                                  78                78                          78               78
- Total # positions                                        -         -       83       -        83       -       -          83        -      83
                                                                     Non-Filing Season (NF)                         Filing Season (FS)
Wage and Investment (WI)
                                                          A1        A3       B        C       Total   A1       A3          B        C      Total
- Commissioner                                                                2                   2                         9                 9
- Equity, Diversity and Inclusion                                                                -                          2                 2
- Return Integrity and Compliance Services                                  120                120                          944               944
- Communications and Liaison                                                  3                   3                         4                 4
- Operations Support                                                 6       24                 30             10          51                61
- Customer Assistance, Relationships and Education                 129      389                518            150         2,223             2,373
- Customer Account Services                                 1               212                213      1                   643               644
- Submission Processing Centers                           339              1,069              1,408   469   10,406        2,553            13,428
- Accounts Management Centers                             124      1,725    388               2,237   124    3,317       14,596            18,037



         08/01/2019                                                                   Page 123
                               Case 1:19-cv-00050-RJL Document 32-1 Filed 11/14/19 Page 125 of 125
                                    IRS FY2020 Lapsed Appropriations Contingency Plan

                                     Total # positions   464   1,860 2,207         -     4,531   594   13,883    21,025      -    35,502
                                                                  Non-Filing Season (FS)                    Filing Season (FS)
Whistleblower Office
                                                         A1      A3       B        C     Total   A1      A3        B        C     Total
- Director’s Office                                                                 1        1                                1      1
- Strategic Planning and Program Administration                                     2        2                                2      2
- Case Development and Oversight                                                   -        -                                -      -
Total # positions                                         -       -        -        3        3   -        -        -          3      3
TOTAL # EXCEPTED POSITIONS                               643   2,465   10,066    17     13,191   773   14,634   31,585      17    47,009
EXCEPTED POSITION SUMMARY
Total # excepted/exempt positions                                                       13,191                                    47,009
Percentage of employees                                                                 16.6%                                     59.3%
Total IRS Workforce (On-rolls November 10, 2018,
                                                                                        79,304                                    79,304
per HRRC)




         08/01/2019                                                               Page 124
